Exhibit 10.1

CREDIT AGREEMENT

DATED AS OF DECEMBER 2, 2009

by and among

FOX PROPERTIES LLC,

AS BORROWER,

DUPONT FABROS TECHNOLOGY, L.P.,

AS GUARANTOR,

TD BANK, NATIONAL ASSOCIATION,

THE OTHER LENDERS WHICH ARE PARTIES TO THIS AGREEMENT

AND

OTHER LENDERS THAT MAY BECOME

PARTIES TO THIS AGREEMENT,

TD BANK, NATIONAL ASSOCIATION,

AS AGENT,

AND

TD SECURITIES (USA) LLC,

AS SOLE LEAD ARRANGER AND SOLE BOOK MANAGER



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page §1.    DEFINITIONS AND RULES OF INTERPRETATION    2    §1.1   
Definitions    2    §1.2    Rules of Interpretation    22 §2.    THE CREDIT
FACILITY    23    §2.1    [Intentionally Omitted.]    23    §2.2    Commitment
to Lend    23    §2.3    [Intentionally Omitted.]    23    §2.4   
[Intentionally Omitted.]    23    §2.5    [Intentionally Omitted.]    23    §2.6
   Interest on Loans    23    §2.7    Interest Payments from Cash Collateral
Account    24    §2.8    Funds for Loans    24    §2.9    Use of Proceeds    24
   §2.10    Primary Increase in Total Commitment    24    §2.11    Increase in
Total Commitment    24 §3.    REPAYMENT OF THE LOANS    27    §3.1    Stated
Maturity    27    §3.2    Mandatory Prepayments    27    §3.3    Optional
Prepayments    28    §3.4    Partial Prepayments    28    §3.5    Additional
Principal Payments    28    §3.6    Effect of Prepayments    28 §4.    CERTAIN
GENERAL PROVISIONS    28    §4.1    Conversion Options    28    §4.2    Fees   
29    §4.3    [Intentionally Omitted.]    29    §4.4    Funds for Payments    29
   §4.5    Computations    30    §4.6    Suspension of LIBOR Rate Loans    31   
§4.7    Illegality    31    §4.8    Additional Interest    31

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

               Page    §4.9    Additional Costs, Etc    31    §4.10    Capital
Adequacy    32    §4.11    Breakage Costs    33    §4.12    Default Interest;
Late Charge    33    §4.13    Certificate    33    §4.14    Limitation on
Interest    33    §4.15    Certain Provisions Relating to Increased Costs and
Non-Funding Lenders    34 §5.    COLLATERAL SECURITY; GUARANTY    35    §5.1   
Collateral; Guaranty    35    §5.2    Appraisals; Adjusted Value    35    §5.3
   Release of Collateral    36 §6.    REPRESENTATIONS AND WARRANTIES    36   
§6.1    Corporate Authority, Etc    36    §6.2    Governmental Approvals    37
   §6.3    Title to Properties    37    §6.4    Financial Statements    38   
§6.5    No Material Changes    38    §6.6    Franchises, Patents, Copyrights,
Etc    38    §6.7    Litigation    38    §6.8    No Material Adverse Contracts,
Etc    39    §6.9    Compliance with Other Instruments, Laws, Etc    39    §6.10
   Tax Status    39    §6.11    No Event of Default    39    §6.12    Investment
Company Act    39    §6.13    Absence of UCC Financing Statements, Etc    39   
§6.14    Setoff, Etc    40    §6.15    Certain Transactions    40    §6.16   
Employee Benefit Plans    40    §6.17    Disclosure    40    §6.18    Trade
Name; Place of Business    41

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

               Page    §6.19    Regulations T, U and X    41    §6.20   
Environmental Compliance    41    §6.21    Subsidiaries; Organizational
Structure    43    §6.22    Leases    43    §6.23    Property    43    §6.24   
Brokers    44    §6.25    Other Debt    44    §6.26    Solvency    45    §6.27
   No Bankruptcy Filing    45    §6.28    No Fraudulent Intent    45    §6.29   
Transaction in Best Interests of Borrower and Guarantor; Consideration    45   
§6.30    Tenant Improvements    45    §6.31    OFAC    46 §7.    AFFIRMATIVE
COVENANTS    46    §7.1    Punctual Payment    46    §7.2    Maintenance of
Office    46    §7.3    Records and Accounts    46    §7.4    Financial
Statements, Certificates and Information    46    §7.5    Notices    49    §7.6
   Existence; Maintenance of Properties    50    §7.7    Insurance; Condemnation
   50    §7.8    Taxes; Liens    55    §7.9    Inspection of Properties and
Books    56    §7.10    Compliance with Laws, Contracts, Licenses, and Permits
   56    §7.11    Further Assurances    56    §7.12    Management    57    §7.13
   Leases of the Mortgaged Property    57    §7.14    Business Operations    57
   §7.15    Registered Servicemark    57    §7.16    [Intentionally Omitted.]   
58

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

               Page    §7.17    [Intentionally Omitted.]    58    §7.18   
[Intentionally Omitted.]    58    §7.19    Plan Assets    58    §7.20   
YellowPages Renovations    58    §7.21    Single Purpose Entity Requirements   
58    §7.22    Permitted Mezzanine Debt    61    §7.23    REIT Covenants    63
§8.    NEGATIVE COVENANTS    63    §8.1    Restrictions on Indebtedness    64   
§8.2    Restrictions on Liens, Etc    64    §8.3    Restrictions on Investments
   65    §8.4    Merger, Consolidation    66    §8.5    Sale and Leaseback    66
   §8.6    Compliance with Environmental Laws    66    §8.7    Distributions   
67    §8.8    Asset Sales    68    §8.9    [Intentionally Omitted.]    68   
§8.10    [Intentionally Omitted.]    68    §8.11    Zoning and Contract Changes
and Compliance    68    §8.12    Derivatives Contracts    68    §8.13   
Transactions with Affiliates    68    §8.14    Equity Pledges    68    §8.15   
JPS Lease    69    §8.16    Management Fees    69 §9.    FINANCIAL COVENANTS   
69    §9.1    [Intentionally Omitted.]    69    §9.2    Consolidated Total
Indebtedness to Gross Asset Value    69    §9.3    Minimum Debt Service Coverage
Ratio    69    §9.4    Adjusted Consolidated EBITDA to Consolidated Fixed
Charges    69    §9.5    Minimum Consolidated Tangible Net Worth    69

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

               Page    §9.6    Development Cost Limitation    70 §10.    CLOSING
CONDITIONS    70    §10.1    Loan Documents    70    §10.2    Certified Copies
of Organizational Documents    70    §10.3    Resolutions    70    §10.4   
Incumbency Certificate; Authorized Signers    70    §10.5    Opinion of Counsel
   70    §10.6    Payment of Fees    71    §10.7    Insurance    71    §10.8   
Performance; No Default    71    §10.9    Representations and Warranties    71
   §10.10    Proceedings and Documents    71    §10.11    Perfection of Liens   
71    §10.12    Compliance Certificate    71    §10.13    Appraisal    71   
§10.14    Consents    71    §10.15    Annual Budget    72    §10.16    Other
Mortgaged Property Documents    72    §10.17    Other    72 §11.   
[INTENTIONALLY OMITTED.]    72 §12.    EVENTS OF DEFAULT; ACCELERATION; ETC   
72    §12.1    Events of Default and Acceleration    72    §12.2    Certain Cure
Periods; Limitation of Cure Periods    75    §12.3    [Intentionally Omitted.]
   75    §12.4    Remedies    75    §12.5    Distribution of Collateral Proceeds
   76 §13.    SETOFF    76 §14.    THE AGENT    77    §14.1    Authorization   
77    §14.2    Employees and Agents    77

 

v



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

               Page    §14.3    No Liability    77    §14.4    No
Representations    78    §14.5    Payments    78    §14.6    Holders of Notes   
80    §14.7    Indemnity    80    §14.8    Agent as Lender    80    §14.9   
Resignation    80    §14.10    Duties in the Case of Enforcement    81    §14.11
   Bankruptcy    81    §14.12    Request for Agent Action    81    §14.13   
Reliance by Agent    82    §14.14    [Intentionally Omitted.]    82    §14.15   
Borrower Not Beneficiary    82    §14.16    Intercreditor Agreement    82   
§14.17    Reliance on Hedge Provider    83

§15.

   EXPENSES    83

§16.

   INDEMNIFICATION    84

§17.

   SURVIVAL OF COVENANTS, ETC    85

§18.

   ASSIGNMENT AND PARTICIPATION    85    §18.1    Conditions to Assignment by
Lenders    85    §18.2    Register    86    §18.3    New Notes    86    §18.4   
Participations    86    §18.5    Pledge by Lender    87    §18.6    No
Assignment by Borrower    87    §18.7    Disclosure    87    §18.8    Amendments
to Loan Documents    88    §18.9    Titled Agents    88

§19.

   NOTICES    88

§20.

   RELATIONSHIP    90

 

vi



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page

§21.

  GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE    90

§22.

  HEADINGS    90

§23.

  COUNTERPARTS    91

§24.

  ENTIRE AGREEMENT, ETC    91

§25.

  WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS    91

§26.

  DEALINGS WITH BORROWER AND GUARANTOR    92

§27.

  CONSENTS, AMENDMENTS, WAIVERS, ETC    92

§28.

  SEVERABILITY    93

§29.

  TIME OF THE ESSENCE    93

§30.

  NO UNWRITTEN AGREEMENTS    93

§31.

  REPLACEMENT NOTES    93

§32.

  NO THIRD PARTIES BENEFITED    93

§33.

  PATRIOT ACT    94

 

vii



--------------------------------------------------------------------------------

EXHIBITS AND SCHEDULES

 

Exhibit A

   FORM OF NOTE

Exhibit B

   FORM OF COMPLIANCE CERTIFICATE

Exhibit C

   FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

Exhibit D-1

   ACC5 Phase I

Exhibit D-2

   ACC5 Phase II

Exhibit D-3

   ACC6

Schedule 1.1

   LENDERS AND COMMITMENTS

Schedule 6.3

   LIST OF ALL ENCUMBRANCES ON ASSETS

Schedule 6.5

   NO MATERIAL CHANGES

Schedule 6.7

   PENDING LITIGATION

Schedule 6.15

   CERTAIN TRANSACTIONS

Schedule 6.20(c)

   ENVIRONMENTAL RELEASES

Schedule 6.20(d)

   REQUIRED ENVIRONMENTAL ACTIONS

Schedule 6.21(a)

   SUBSIDIARIES OF GUARANTOR

Schedule 6.21(b)

   UNCONSOLIDATED AFFILIATES OF GUARANTOR AND ITS SUBSIDIARIES

Schedule 6.22

   EXCEPTIONS TO RENT ROLL

Schedule 6.23

   MANAGEMENT AGREEMENTS

Schedule 6.25

   MATERIAL LOAN AGREEMENTS

Schedule 7.12

   MANAGEMENT AGREEMENT

 

viii



--------------------------------------------------------------------------------

CREDIT AGREEMENT

THIS CREDIT AGREEMENT (this “Agreement”) is made as of the 2nd day of December,
2009, by and among FOX PROPERTIES LLC, a Delaware limited liability company
(“Borrower”), DUPONT FABROS TECHNOLOGY, L.P., a Maryland limited partnership
(“Guarantor”), TD BANK, NATIONAL ASSOCIATION (“TD”), the other lending
institutions which are parties to this Agreement as “Lenders”, and the other
lending institutions that may become parties hereto pursuant to §18 (together
with TD, the “Lenders”), and TD BANK, NATIONAL ASSOCIATION, as Agent for the
Lenders (the “Agent”), and TD SECURITIES (USA) LLC, as Sole Lead Arranger and
Sole Book Manager.

R E C I T A L S

WHEREAS, Borrower has requested that the Lenders provide a term loan facility to
Borrower; and

WHEREAS, the Agent and the Lenders are willing to provide such term loan
facility to Borrower on and subject to the terms and conditions set forth
herein.

NOW, THEREFORE, in consideration of the recitals herein and mutual covenants and
agreements contained herein, the parties hereto hereby covenant and agree as
follows:

§1. DEFINITIONS AND RULES OF INTERPRETATION.

§1.1 Definitions. The following terms shall have the meanings set forth in this
§l or elsewhere in the provisions of this Agreement referred to below:

ACC5. A Data Center Property commonly known as ACC5, which comprises a portion
of the Mortgaged Property and is composed of ACC5 Phase I and ACC5 Phase 2.

ACC5 Phase I. A portion of ACC5 depicted on Exhibit D-1 attached hereto and made
a part hereof, which comprises a portion of the Mortgaged Property, commonly
known as ACC5 Phase I containing approximately one hundred fifty thousand
(150,000) gross square feet and having 18.2 mega volt amps of critical load
power available for exclusive use by the tenants thereof.

ACC5 Phase II. A portion of ACC5 depicted on Exhibit D-2 attached hereto and
made a part hereof, which comprises a portion of the Mortgaged Property,
commonly known as ACC5 Phase II containing approximately one hundred fifty
thousand (150,000) gross square feet and having 18.2 mega volt amps of critical
load power available for exclusive use by the tenants thereof.

ACC6. A Data Center Property that has not yet been constructed depicted on
Exhibit D-3 attached hereto and made a part hereof, which comprises a portion of
the Mortgaged Property, commonly known as ACC6, which the Borrower currently
plans to construct in two phases and which will contain approximately two
hundred forty thousand (240,000) gross square feet and will have approximately
31.2 mega volt amps of critical load power available for exclusive use by the
tenants thereof.

 

2



--------------------------------------------------------------------------------

Additional Commitment Request Notice. See §2.11(a).

Adjusted Consolidated EBITDA. On any date of determination, the sum of (a) the
Consolidated EBITDA for the prior fiscal quarter most recently ended, multiplied
by four (4), less (b) the Capital Reserve.

Advance. Any advance of the proceeds of the Loans made pursuant to the terms of
this Agreement.

Affiliate. An Affiliate, as applied to any Person, shall mean any other Person
directly or indirectly controlling, controlled by, or under common control with,
that Person. For purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means (a) the possession, directly or
indirectly, of the power to vote ten percent (10%) (or, in the case of REIT,
thirty-five percent (35%)) or more of the stock, shares, voting trust
certificates, beneficial interest, partnership interests, member interests or
other interests having voting power for the election of directors or managers or
others performing similar functions of such Person or otherwise to direct or
cause the direction of the management and policies of that Person, whether
through the ownership of voting securities or by contract or otherwise, or
(b) the ownership of (i) a general partnership interest, (ii) a managing
member’s or manager’s interest in a limited liability company or (iii) a limited
partnership interest or preferred stock (or other ownership interest)
representing ten percent (10%) (or, in the case of REIT, thirty-five percent
(35%)) or more of the outstanding limited partnership interests, preferred stock
or other ownership interests of such Person.

Agent. TD Bank, National Association, acting as administrative agent for the
Lenders, and its successors and assigns.

Agent’s Head Office. The Agent’s head office located at 370 Main Street,
Worcester, Massachusetts 01608, or at such other location as the Agent may
designate from time to time by notice to Borrower and the Lenders.

Agent’s Special Counsel. Goulston & Storrs, PC or such other counsel as selected
by Agent.

Agreement. This Credit Agreement, including the Schedules and Exhibits hereto.

Agreement Regarding Fees. See §4.2.

Annual Budget. The operating and capital expenditure budget (showing adequate
reserves or cash flow to cover capital expenditure needs of the Mortgaged
Property) for the Mortgaged Property specifying all costs and expenses of every
kind and nature whatever to be incurred by Borrower in connection with the
Mortgaged Property for the calendar year specified therein.

 

3



--------------------------------------------------------------------------------

Applicable Margin. The Applicable Margin shall be four and one-quarter percent
(4.25%); provided, however, in the event that the Debt Service Coverage Ratio
for the most recently ended calendar quarter is at least 1.65:1:00, then the
Applicable Margin for the immediately succeeding calendar quarter shall be four
percent (4.00%). For purposes of establishing the Applicable Margin, the Debt
Service Coverage Ratio shall be tested quarterly upon the timely delivery of the
financial reports, statements and certificates required pursuant to §7.4(a) –
(c) hereof. Notwithstanding the foregoing, in the event the Debt Service
Coverage Ratio for the most recently ended calendar quarter is determined to be
less than 1:65:1:00 or Borrower fails to timely deliver the financial reports,
statements and certificates required pursuant to §7.4(a) – (c) hereof
(irrespective of any applicable notice or cure period) to enable the Agent to
determine the Debt Service Coverage Ratio for the calendar quarter most recently
ended, then the Applicable Margin for the immediately succeeding calendar
quarter shall be 4.25%.

Appraisal. An MAI appraisal of the value of (i) the Mortgaged Property, in each
case determined on a “as is” value basis and/or (ii) any Real Estate other than
the Mortgaged Property, in each case determined on a “going concern” basis, in
each case performed by an independent appraiser with experience appraising data
center properties selected by the Agent who is not an employee of Guarantor or
any of its Subsidiaries, the Agent or a Lender, the form and substance of such
appraisal and the identity of the appraiser to be in compliance with the
Financial Institutions Reform, Recovery and Enforcement Act of 1989, as amended,
the rules and regulations adopted pursuant thereto and all other regulatory laws
and policies (both regulatory and internal) applicable to the Lenders and
otherwise acceptable to the Agent.

Appraised Value. The (i) “as is” value of the Mortgaged Property determined by
the most recent Appraisal of such Mortgaged Property obtained pursuant to §2.11,
§5.2, §9.1, §10.13 or §34 and/or (ii) “going concern” value of any Real Estate
other than the Mortgaged Property determined by the most recent Appraisal of
such other Real Estate obtained pursuant to §5.2 with respect to such other Real
Estate or obtained in connection with determining “Gross Asset Value” with
respect to with respect to the Real Estate; subject, however, in each case, to
such changes or adjustments to the value determined thereby as may be required
by the appraisal department of the Agent in its good faith business judgment
based on criteria and factors generally used and considered by the Agent in
determining the value of similar properties.

Approved Fund means any Person (other than a natural person) that is engaged in
making, purchasing, holding or investing in bank loans and similar extensions of
credit in the ordinary course and that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

Arranger. TD Securities (USA) LLC or any successor.

Assignment and Acceptance Agreement. See §18.1.

Assignment of Interest Rate Protection Agreement. The Collateral Assignment of
Interest Rate Protection Agreement from Borrower to Agent (together with a
written consent of the issuer), as it may be modified or amended, pursuant to
which Borrower assigned to Agent, for the benefit of the Lenders, all of
Borrower’s right, title and interest in and to the Interest Rate Protection
Agreement and any and all other Hedge Obligations on a first priority basis,
which shall be in form and substance satisfactory to Agent.

 

4



--------------------------------------------------------------------------------

Assignment of Leases and Rents. The Assignment of Leases and Rents of even date
herewith from Borrower to the Agent, as it may be modified or amended, pursuant
to which Borrower assigned to the Agent for the benefit of the Lenders a
security interest in the interest of Borrower as lessor with respect to all
Leases of all or any part of the Mortgaged Property, which shall be in form and
substance satisfactory to Agent.

Authorized Officer. Any of the following Persons: Lammot J. du Pont, Hossein
Fateh, Mark L. Wetzel and such other Persons as Borrower shall designate in a
written notice to Agent.

Balance Sheet Date. September 30, 2009.

Bankruptcy Code. Title 11, U.S.C.A., as amended from time to time or any
successor statute thereto.

Base Rate. The greater of (a) the fluctuating annual rate of interest announced
from time to time by the Agent at the Agent’s Head Office as its “prime rate”,
(b) one half of one percent (0.5%) above the Federal Funds Effective Rate, or
(c) one and one-half percent (1.5%). The Base Rate is a reference rate and does
not necessarily represent the lowest or best rate being charged to any customer.
Any change in the rate of interest payable hereunder resulting from a change in
the Base Rate shall become effective as of the opening of business on the day on
which such change in the Base Rate becomes effective, without notice or demand
of any kind.

Base Rate Loans. Loans bearing interest by reference to the Base Rate.

Breakage Costs. The cost to any Lender of re-employing funds bearing interest at
LIBOR incurred (or reasonably expected to be incurred) in connection with
(i) any payment of any portion of the Loans bearing interest at LIBOR prior to
the termination of any applicable Interest Period, (ii) the conversion of a
LIBOR Rate Loan to any other applicable interest rate on a date other than the
last day of the relevant Interest Period, or (iii) the failure of Borrower to
draw down, on the first day of the applicable Interest Period, any amount as to
which Borrower has elected a LIBOR Rate Loan.

Building. As the context may require, (i) ACC5 Phase I, and all of the
buildings, structures and improvements now or hereafter related thereto (but
excluding ACC5 Phase II and ACC6), (ii) ACC5 Phase II, and all of the buildings,
structures and improvements now or hereafter related thereto (but excluding ACC5
Phase I and ACC6), or (iii) the data center to be constructed on a portion of
the Mortgaged Property commonly known as ACC6, and all of the buildings,
structures and improvements now or hereafter related thereto (but excluding ACC5
Phase I and ACC5 Phase II).

Business Day. Any day on which banking institutions located in the same city and
State as the Agent’s Head Office are located are open for the transaction of
banking business and, in the case of LIBOR Rate Loans, which also is a LIBOR
Business Day.

 

5



--------------------------------------------------------------------------------

Capital Reserve. For any period and with respect to any improved Real Estate, an
amount equal to $0.25 multiplied by the total square footage of the buildings in
such Real Estate. If the term Capital Reserve is used without reference to any
specific Real Estate, then the amount shall be determined on an aggregate basis
with respect to all Real Estate of Guarantor and its Subsidiaries and a
proportionate share of all Real Estate of all Unconsolidated Affiliates. The
Capital Reserve shall be calculated based on the total square footage of the
buildings owned (or ground leased) at the end of each fiscal quarter.

Capitalized Lease. A lease under which the discounted future rental payment
obligations of the lessee or the obligor are required to be capitalized on the
balance sheet of such Person in accordance with GAAP.

Cash Collateral Account. Account No. 8729328753 at Agent in the name of the
Borrower.

Cash Equivalents. As of any date, (i) securities issued or directly and fully
guaranteed or insured by the United States government or any agency or
instrumentality thereof having maturities of not more than one year from such
date, (ii) time deposits and certificates of deposits having maturities of not
more than one year from such date and issued by any domestic commercial bank
having, (A) senior long term unsecured debt rated at least A or the equivalent
thereof by S&P or A2 or the equivalent thereof by Moody’s and (B) capital and
surplus in excess of $100,000,000.00; (iii) commercial paper rated at least A-1
or the equivalent thereof by S&P or P-1 or the equivalent thereof by Moody’s and
in either case maturing within one hundred twenty (120) days from such date, and
(iv) shares of any money market mutual fund rated at least AAA or the equivalent
thereof by S&P or at least Aaa or the equivalent thereof by Moody’s.

CERCLA. See §6.20.

Change of Control. A Change of Control shall exist upon the occurrence of any of
the following:

(a) Any Person (including a Person’s Affiliates and associates) or group (as
that term is understood under Section 13(d) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”) and the rules and regulations thereunder),
other than Lammot du Pont and Hossein Fateh and their respective controlled
Affiliates, shall have acquired beneficial ownership (within the meaning of Rule
13d-3 under the Exchange Act) of a percentage (based on voting power, in the
event different classes of stock or voting interests shall have different voting
powers) of the voting stock or voting interests of REIT or Guarantor equal to at
least twenty percent (20%);

(b) As of any date a majority of the Board of Directors or Trustees or similar
body (the “Board”) of REIT or Guarantor consists of individuals who were not
either (i) directors, trustees, or others performing similar functions of REIT
or Guarantor as of the corresponding date of the previous year, or (ii) selected
or nominated to become directors, trustees, or others performing similar
functions by the Board of REIT or Guarantor of which a majority consisted of
individuals described in clause (b)(i) above, or (iii) selected or nominated to
become directors, trustees, or others performing similar functions by the Board
of REIT or

 

6



--------------------------------------------------------------------------------

Guarantor, which majority consisted of individuals described in clause (b)(i)
above and individuals described in clause (b)(ii), above (excluding, in the case
of both clause (ii) and (iii) above, any individual whose initial nomination
for, or assumption of office as, a member of the Board occurs as a result of an
actual or threatened solicitation of proxies or consents for the election or
removal of one or more directors or trustees by any Person or group other than a
solicitation for the election of one or more directors or trustees by or on
behalf of the Board); or

(c) Borrower or Guarantor consolidates with, is acquired by, or merges into or
with any Person (other than a merger permitted by §8.4); or

(d) REIT shall fail to own at least thirty-three percent (33%) of each of the
economic, voting and beneficial interests in Guarantor, or shall fail to own
such interests free of any lien, encumbrance or other adverse claim; or

(e) REIT shall fail to be the sole general partner of Guarantor, shall fail to
own such general partnership interest in Guarantor free of any lien, encumbrance
or other adverse claim, or shall fail to control the management and policies of
Guarantor; or

(f) REIT shall fail to be the managing member of Managing Member, shall fail to
own such managing membership interest in Managing Member free of any lien,
encumbrance or other adverse claim, or shall fail to control, directly or
indirectly, the management or policies of Managing Member and Borrower; or

(g) Guarantor fails to own, directly or indirectly, free of any lien,
encumbrance or other adverse claim, at least ninety-nine percent (99%) of each
of the economic, voting and beneficial interest of Managing Member and Borrower;
or

(h) Managing Member shall cease to be the sole member of Borrower and shall fail
to own at least one hundred percent (100%) of the membership interest in
Borrower free of any lien, encumbrance or other adverse claim; or

(i) Hossein Fateh shall cease to be a senior management executive of REIT and a
comparable, competent and experienced successor senior management executive
shall not be approved by the Required Lenders within one hundred fifty
(150) days of such event.

Closing Date. The first date on which all of the conditions set forth in §10
have been satisfied.

Code. The Internal Revenue Code of 1986, as amended.

Collateral. All of the property, rights and interests of Borrower which are
subject to the security interests, security title, liens and mortgages created
by the Security Documents, including, without limitation, the Mortgaged
Property.

Commitment. With respect to each Lender, the commitment of such Lender to make
Loans in accordance with the terms of this Agreement in an aggregate principal
amount not to exceed the amount set forth on Schedule 1.1 hereto designated as
such Lender’s commitment.

 

7



--------------------------------------------------------------------------------

Commitment Increase. An increase in the Total Commitment to not more than
$250,000,000.00 pursuant to §2.11(a).

Commitment Increase Date. See §2.11(a).

Commitment Percentage. With respect to each Lender, the percentage set forth on
Schedule 1.1 hereto as such Lender’s percentage of the aggregate Commitments of
all of the Lenders, as the same may be changed from time to time in accordance
with the terms of this Agreement.

Compliance Certificate. See §7.4(c).

Condemnation Proceeds. All compensation, awards, damages, judgments and proceeds
awarded to Borrower by reason of any Taking, net of all reasonable and customary
amounts actually expended to collect the same.

Consolidated. With reference to any term defined herein, that term as applied to
the accounts of a Person and its Subsidiaries, determined on a consolidated
basis in accordance with GAAP.

Consolidated EBITDA. With respect to any period, an amount equal to the EBITDA
of Guarantor and its Subsidiaries for such period determined on a Consolidated
basis.

Consolidated Fixed Charges. For any period, the sum of (a) Consolidated Interest
Expense for such period, plus (b) all regularly scheduled principal payments
made with respect to Indebtedness of Guarantor and its Subsidiaries during such
period, other than any balloon, bullet or similar principal payment which repays
such Indebtedness in full, plus (c) all Preferred Distributions paid during such
period. Such Person’s Equity Percentage in the Fixed Charges of its
Unconsolidated Affiliates shall be included in the determination of Fixed
Charges.

Consolidated Interest Expense. For any period, without duplication, (a) total
Interest Expense of Guarantor and its Subsidiaries determined on a consolidated
basis in accordance with GAAP for such period, plus (b) such Person’s Equity
Percentage of Interest Expense of its Unconsolidated Affiliates for such period.

Consolidated Tangible Net Worth. The amount by which Gross Asset Value exceeds
Consolidated Total Indebtedness.

Consolidated Total Indebtedness. All Indebtedness of Guarantor and its
Subsidiaries determined on a consolidated basis and shall include (without
duplication), such Person’s Equity Percentage of the Indebtedness of its
Unconsolidated Affiliates.

Data Center Property. Highly specialized, secure single or multi-tenant
facilities used for housing a large number of computer servers and the key
infrastructure, including generators and heating, ventilation and air
conditioning, or HVAC systems, necessary to power and cool the servers.

 

8



--------------------------------------------------------------------------------

Debt Service Coverage Ratio. The ratio of (a) Net Operating Income determined
for the preceding fiscal quarter multiplied by four (4) divided by (b) the
greater of (i) the Implied Debt Service and (ii) an amount equal to the actual
annual principal of and interest on the Loans that was due during the twelve
(12) month period ending on the date of such determination.

Default. See §12.1.

Default Rate. See §4.12.

Delinquent Lender. See §14.5(c).

Derivatives Contract. Any and all rate swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity
options, forward commodity contracts, equity or equity index swaps or options,
bond or bond price or bond index swaps or options or forward bond or forward
bond price or forward bond index transactions, interest rate options, forward
foreign exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement. Not in limitation of the foregoing, the term “Derivatives
Contract” includes any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement, including any such obligations or
liabilities under any such master agreement.

Derivatives Termination Value. In respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Derivatives Contracts, (a) for any date on or
after the date such Derivatives Contracts have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a) the amount(s)
determined as the mark-to-market value(s) for such Derivatives Contracts, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Derivatives Contracts
(which may include the Agent or any Lender).

Development Property. Real Estate currently under development that has not
become a Stabilized Property or on which the improvements related to the
development have not been completed, provided that such a Development Property
on which all improvements related to the development of such Real Estate have
been substantially completed (excluding tenants improvements) for at least
twenty-four (24) months shall cease to constitute a Development Property
notwithstanding the fact that such Property has not become a Stabilized
Property, and shall be considered a Stabilized Property for the purposes of the
calculation of Gross Asset Value.

 

9



--------------------------------------------------------------------------------

Distribution. Any (a) dividend or other distribution, direct or indirect, on
account of any Equity Interest of Borrower or Guarantor or any of its
Subsidiaries now or hereafter outstanding, except a dividend payable solely in
Equity Interests of identical class to the holders of that class;
(b) redemption, conversion, exchange, retirement, sinking fund or similar
payment, purchase or other acquisition for value, direct or indirect, of any
Equity Interest of Borrower or Guarantor or any of its Subsidiaries now or
hereafter outstanding; and (c) payment made to retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire any
Equity Interests of Borrower or Guarantor or any of its Subsidiaries now or
hereafter outstanding.

Dollars or $. Dollars in lawful currency of the United States of America.

Domestic Lending Office. Initially, the office of each Lender designated as such
on Schedule 1.1 hereto; thereafter, such other office of such Lender, if any,
located within the United States that will be making or maintaining Base Rate
Loans.

Drawdown Date. The Closing Date, the date on which any Advance is made, the date
on which any Loan is converted to another Type of Loan in accordance with this
Agreement, the Primary Commitment Increase Date, or the Commitment Increase
Date, as applicable.

EBITDA. With respect to a Person for any period (without duplication): The net
income (or loss) before (i) interest, income taxes, depreciation, and
amortization expense, as reported by such Person and its Subsidiaries on a
consolidated basis in accordance with GAAP and (ii) any other non-cash expense
to the extent not actually paid as a cash expense. EBITDA also shall exclude
extraordinary gains and losses (including but not limited to gains (and loss) on
the sale of assets) and distributions to minority owners. EBITDA attributable to
equity interests shall be excluded but EBITDA shall include a Person’s Equity
Percentage of net income (or loss) from Unconsolidated Affiliates plus its
Equity Percentage of interest, depreciation and amortization expense from
Unconsolidated Affiliates.

Eligible Assignee means (i) any Lender, any Affiliate of any Lender and any
Approved Fund, and (ii) any commercial bank, insurance company, investment or
mutual fund or other entity that is an “accredited investor” (as defined in
Regulation D under the Securities Act) and which extends credit or buys loans in
the ordinary course. Each Eligible Assignee must execute a confidentiality
agreement in form similar to the agreement executed by the Agent and shall not
be affiliated directly or indirectly with an entity that is a competitor of the
Borrower, the Guarantor, the REIT or any of their Subsidiaries.

Employee Benefit Plan. Any employee benefit plan within the meaning of §3(3) of
ERISA maintained or contributed to by Guarantor or any ERISA Affiliate, other
than a Multiemployer Plan.

Environmental Engineer. AEI Consultants or another firm of independent
professional engineers or other scientists generally recognized as expert in the
detection, analysis and remediation of Hazardous Substances and related
environmental matters and acceptable to the Agent in its reasonable discretion.

 

10



--------------------------------------------------------------------------------

Environmental Laws. As defined in the Indemnity Agreement.

Equity Interests. With respect to any Person, any share of capital stock of (or
other ownership or profit interests in) such Person, any warrant, option or
other right for the purchase or other acquisition from such Person of any share
of capital stock of (or other ownership or profit interests in) such Person, any
security convertible into or exchangeable for any share of capital stock of (or
other ownership or profit interests in) such Person or warrant, right or option
for the purchase or other acquisition from such Person of such shares (or such
other interests), and any other ownership or profit interest in such Person
(including, without limitation, partnership, member or trust interests therein),
whether voting or nonvoting, and whether or not such share, warrant, option,
right or other interest is authorized or otherwise existing on any date of
determination.

Equity Offering. The issuance and sale after the Closing Date by Guarantor or
any of its Subsidiaries or REIT of any equity securities of such Person.

Equity Percentage. The aggregate ownership percentage of a Person or its
Subsidiaries in each Unconsolidated Affiliate.

ERISA. The Employee Retirement Income Security Act of 1974, as amended and in
effect from time to time.

ERISA Affiliate. Any Person which is treated as a single employer with Guarantor
or its Subsidiaries under §414 of the Code.

ERISA Reportable Event. A reportable event with respect to a Guaranteed Pension
Plan within the meaning of §4043 of ERISA and the regulations promulgated
thereunder as to which the requirement of notice has not been waived.

Event of Default. See §12.1.

Facebook. Facebook, Inc., a Delaware corporation.

Facebook Lease. The Deed of Lease dated as of February 5, 2009, by and between
Facebook, as tenant, and Borrower, as landlord, as amended by that certain First
Amendment to Lease dated as of July 22, 2009, as further amended by that certain
Second Amendment to Lease dated as of August 3, 2009.

Federal Funds Effective Rate. For any day, the rate per annum (rounded upward to
the nearest one-hundredth of one percent (1/100 of 1%)) announced by the Federal
Reserve Bank of Boston on such day as being the weighted average of the rates on
overnight federal funds transactions arranged by federal funds brokers on the
previous trading day, as computed and announced by such Federal Reserve Bank in
substantially the same manner as such Federal Reserve Bank computes and
announces the weighted average it refers to as the “Federal Funds Effective
Rate.”

 

11



--------------------------------------------------------------------------------

Fund. Any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial real estate loans and
similar extensions of credit in the ordinary course of business.

GAAP. Principles that are (a) consistent with the principles promulgated or
adopted by the Financial Accounting Standards Board and its predecessors, as in
effect from time to time and (b) consistently applied with past financial
statements of the Person adopting the same principles.

Grizzly Loan. The loan evidenced by the Credit Agreement dated as of October 24,
2008 by and among Grizzly Ventures LLC as Borrower, DuPont Fabros Technology,
L.P. as Guarantor, KeyBank National Association as Agent for itself and the
other lenders parties thereto, as may be amended, supplemented, substituted,
renewed, extended or otherwise modified in whole or in part from time to time
and all documents, instruments and agreements executed in connection therewith.

Gross Asset Value. On a consolidated basis for Guarantor and its Subsidiaries,
Gross Asset Value shall mean the sum of (without duplication with respect to any
Real Estate):

(i) the Appraised Value of any Real Estate owned by Guarantor or any of its
Subsidiaries which is a Stabilized Property; plus

(ii) the book value determined in accordance with GAAP of all Development
Properties owned by Guarantor or any of its Subsidiaries; plus

(iii) the aggregate amount of all Unrestricted Cash and Cash Equivalents of
Guarantor and its Subsidiaries as of the date of determination; plus

(iv) the book value determined in accordance with GAAP of Land Assets of
Guarantor and its Subsidiaries.

Development Properties that have just become Stabilized Properties and newly
acquired properties may be included at book value determined in accordance with
GAAP for up to ninety (90) days pending determination of the Appraised Value.
Gross Asset Value will be adjusted, as appropriate, for acquisitions,
dispositions and other changes to the portfolio during the calendar quarter most
recently ended prior to a date of determination. All income, expense and value
associated with assets included in Gross Asset Value disposed of during the
calendar quarter period most recently ended prior to a date of determination
will be eliminated from calculations. Additionally, without limiting or
affecting any other provision hereof, Gross Asset Value shall not include any
income or value associated with Real Estate which is not operated or intended to
be operated principally as a Data Center Property. Gross Asset Value will be
adjusted to include an amount equal to Guarantor’s or any of its Subsidiaries’
pro rata share (based upon a Person’s Equity Percentage in any Unconsolidated
Affiliate) of the Gross Asset Value attributable to any of the items listed
above in this definition owned by such Unconsolidated Affiliate.

Guaranteed Pension Plan. Any employee pension benefit plan within the meaning of
§3(2) of ERISA maintained or contributed to by Guarantor or any ERISA Affiliate
the benefits of which are guaranteed on termination in full or in part by the
PBGC pursuant to Title IV of ERISA, other than a Multiemployer Plan.

 

12



--------------------------------------------------------------------------------

Guarantor. As defined in the preamble.

Guaranty. The Guaranty dated the date hereof given by Guarantor to and for the
benefit of Agent and the Lenders as the same may be modified, amended or
ratified, such Guaranty to be in form and substance satisfactory to the Agent.

Hazardous Substances. As defined in the Indemnity Agreement.

Hedge Obligations. All obligations of Borrower to any Lender Hedge Provider to
make any termination payments under any agreement with respect to an interest
rate swap, collar, cap or floor or a forward rate agreement or other agreement
regarding the hedging of interest rate risk exposure of the Obligations only,
and any confirming letter executed pursuant to such hedging agreement, all as
amended, restated or otherwise modified, including, without limitation, the
Interest Rate Protection Agreement (but excluding the Interest Rate Protection
Agreement to the extent such Interest Rate Protection Agreement is issued by any
party other than TD or a Lender Hedge Provider).

Implied Debt Service. On any date of determination, an amount equal to the
annual principal and interest payment sufficient to amortize in full during a
twenty-five (25) year period, a loan in an amount equal to the sum of the
aggregate principal balance of the Loans as of such date, calculated using an
interest rate equal to the greater of (a) the then current annual yield on ten
(10) year obligations issued by the United States Treasury most recently prior
to the date of determination as announced on Bloomberg.com or another reliable
source selected by the Agent plus four and one-quarter percent (4.25%), (b) a
rate per annum equal to the effective “all-in” interest rate for the Outstanding
Loans assuming a rate of current LIBOR plus four and one-quarter percent
(4.25%) or the actual “all-in” swapped interest rate for the Outstanding Loans
pursuant to the Interest Rate Protection Agreement, and (c) seven percent
(7.0%).

Increase Notice. See §2.11(a).

Indebtedness. With respect to a Person, at the time of computation thereof, all
of the following (without duplication): (a) all obligations of such Person in
respect of money borrowed (other than trade debt incurred in the ordinary course
of business which is not more than one hundred eighty (180) days past due);
(b) all obligations of such Person, whether or not for money borrowed
(i) represented by notes payable, or drafts accepted, in each case representing
extensions of credit, (ii) evidenced by bonds, debentures, notes or similar
instruments, or (iii) constituting purchase money indebtedness, conditional
sales contracts, title retention debt instruments or other similar instruments,
upon which interest charges are customarily paid or that are issued or assumed
as full or partial payment for property or services rendered; (c) obligation of
such Person as a lessee or obligor under a Capitalized Lease; (d) all
reimbursement obligations of such Person under any letters of credit or
acceptances (whether or not the same have been presented for payment); (e) all
Off-Balance Sheet Obligations of such Person; (f) all obligations of such Person
in respect of any purchase obligation, repurchase obligation, takeout commitment
or forward equity commitment, in each case evidenced by a

 

13



--------------------------------------------------------------------------------

binding agreement (excluding any such obligation to the extent the obligation
can be satisfied by the issuance of Equity Interests), (g) net obligations under
any Derivatives Contract not entered into as a hedge against existing
Indebtedness, in an amount equal to the Derivatives Termination Value thereof;
(h) all Indebtedness of other Persons which such Person has guaranteed or is
otherwise recourse to such Person (except for guaranties of customary exceptions
for fraud, misapplication of funds, environmental indemnities, violation of
“special purpose entity” covenants, and other similar exceptions to recourse
liability until a claim is made with respect thereto, and then shall be included
only to the extent of the amount of such claim), including liability of a
general partner in respect of liabilities of a partnership in which it is a
general partner which would constitute “Indebtedness” hereunder, any obligation
to supply funds to or in any manner to invest directly or indirectly in a
Person, to maintain working capital or equity capital of a Person or otherwise
to maintain net worth, solvency or other financial condition of a Person, to
purchase indebtedness, or to assure the owner of indebtedness against loss,
including, without limitation, through an agreement to purchase property,
securities, goods, supplies or services for the purpose of enabling the debtor
to make payment of the indebtedness held by such owner or otherwise; (i) all
Indebtedness of another Person secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property or assets owned by such Person, even though such Person has
not assumed or become liable for the payment of such Indebtedness or other
payment obligation; and (j) such Person’s pro rata share of the Indebtedness
(based upon its Equity Percentage in such Unconsolidated Affiliates) of any
Unconsolidated Affiliate of such Person. “Indebtedness” shall be adjusted to
remove any impact of intangibles pursuant to FAS 141, as issued by the Financial
Accounting Standards Board in June of 2001.

Indemnity Agreement. The Indemnity Agreement Regarding Hazardous Materials of
even date herewith made by Borrower and Guarantor in favor of the Agent and the
Lenders, as the same may be modified, amended or ratified, pursuant to which
Borrower and Guarantor agree to indemnify the Agent and the Lenders with respect
to Hazardous Substances and Environmental Laws, which shall be in form and
substance satisfactory to Agent.

Indemnity and Guaranty Agreement. The Indemnity and Guaranty Agreement dated of
even date herewith made by Guarantor in favor of the Agent and the Lenders, as
the same may be modified, amended or ratified, such Indemnity and Guaranty
Agreement to be in form and substance satisfactory to the Agent.

Independent Director/Manager. An individual who shall not have been at the time
of such individual’s initial appointment, and may not have been at any time
during the preceding five years, and shall not be at any time while serving as
an Independent Director/Manager of an SPE Entity or Borrower if a single member
limited liability company or, if applicable, either (a) a shareholder of, or an
officer, director, partner or employee of, Guarantor, Borrower or any SPE Entity
or any of their respective shareholders, partners, members, subsidiaries or
Affiliates, (b) a customer of, or supplier to, Guarantor, Borrower or any SPE
Entity or any of their respective shareholders, partners, members, subsidiaries
or Affiliates, (c) a person or other entity controlling, controlled by or under
common control with any such shareholder, officer, director, partner, member,
employee, supplier or customer, or (d) a member of the immediate family of any
such shareholder, officer, director, partner, member, employee, supplier or
customer.

 

14



--------------------------------------------------------------------------------

Insurance Proceeds. All insurance proceeds, damages and claims and the right
thereto under any insurance policies relating to any portion of any Collateral,
net of all reasonable and customary amounts actually expended to collect the
same.

Interest Expense. For any period with respect to Guarantor and its Subsidiaries,
without duplication, (a) interest (whether accrued or paid) actually payable
(without duplication), excluding non-cash interest expense but including
capitalized interest (less capitalized interest not paid to third parties) not
funded under a construction loan, together with the interest portion of payments
on Capitalized Leases, plus (b) Guarantor’s and its respective Subsidiaries’
Equity Percentage of Interest Expense of their Unconsolidated Affiliates for
such period.

Interest Payment Date. As to each Base Rate Loan, the seventh (7th) day of each
calendar month during the term of such Base Rate Loan. As to each LIBOR Rate
Loan, the last day of each Interest Period relating thereto.

Interest Period. With respect to each LIBOR Rate Loan (a) initially, the period
commencing on the Drawdown Date of such LIBOR Rate Loan and ending one month
thereafter and (b) thereafter, each period commencing on the day following the
last day of the next preceding Interest Period applicable to such Loan and
ending one month thereafter; provided that all of the foregoing provisions
relating to Interest Periods are subject to the following:

(i) if any Interest Period with respect to a LIBOR Rate Loan would otherwise end
on a day that is not a LIBOR Business Day, unless such next succeeding LIBOR
Business Day occurs in the next calendar month, in which case such Interest
Period shall end on the next preceeding LIBOR Business Day, such Interest Period
shall end on the next succeeding LIBOR Business Day, as determined conclusively
by the Agent in accordance with the then current bank practice in London;

(ii) [intentionally omitted]

(iii) any Interest Period pertaining to a LIBOR Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the applicable calendar month; and

(iv) no Interest Period relating to any LIBOR Rate Loan shall extend beyond the
Maturity Date.

Interest Rate Protection Agreement. The interest rate protection or interest
rate swap agreement(s) (including, without limitation, supplements, extensions
and renewals thereto) to be entered into by and between Borrower and TD or an
issuer acceptable to Agent in its sole discretion, which agreement shall be
(i) in form and substance satisfactory to Agent in its sole discretion and
(ii) executed within one hundred twenty (120) days following the date of this
Agreement.

Investments. With respect to any Person, all shares of capital stock, evidences
of Indebtedness and other securities issued by any other Person and owned by
such Person, all loans, advances, or extensions of credit to, or contributions
to the capital of, any other Person, all

 

15



--------------------------------------------------------------------------------

purchases of the securities or business or integral part of the business of any
other Person and commitments and options to make such purchases, all interests
in real property, and all other investments; provided, however, that the term
“Investment” shall not include (i) equipment, inventory and other tangible
personal property acquired in the ordinary course of business, or (ii) current
trade and customer accounts receivable for services rendered in the ordinary
course of business and payable in accordance with customary trade terms. In
determining the aggregate amount of Investments outstanding at any particular
time: (a) there shall be included as an Investment all interest accrued with
respect to Indebtedness constituting an Investment unless and until such
interest is paid; (b) there shall be deducted in respect of each Investment any
amount received as a return of capital; (c) there shall not be deducted in
respect of any Investment any amounts received as earnings on such Investment,
whether as dividends, interest or otherwise, except that accrued interest
included as provided in the foregoing clause (a) may be deducted when paid; and
(d) there shall not be deducted in respect of any Investment any decrease in the
value thereof.

Land Assets. Land with respect to which the commencement of grading,
construction of improvements (other than improvements that are not material and
are temporary in nature) or infrastructure has not yet commenced and for which
no such work is reasonably scheduled to commence within the following twelve
(12) months.

Leased Rate. With respect to Real Estate at any time, the ratio, expressed as a
percentage, of (a) the Net Rentable Area of such Real Estate actually leased by
tenants that are not affiliated with Borrower or Guarantor and paying rent at
rates generally prevailing at the time the applicable lease was entered into,
pursuant to binding leases as to which no default has occurred and has continued
unremedied for 30 or more days to (b) the aggregate Net Rentable Area of such
Real Estate.

Leases. The collective reference to all leases, subleases, licenses and
occupancy agreements (whether written or oral) affecting the Mortgaged Property
or any part thereof now existing or hereafter executed and all amendments,
modifications or supplements thereto approved in writing by Agent (but only if
such approval is required pursuant to and given in accordance with §7.13).

Lender Hedge Provider. With respect to any Hedge Obligations, any counterparty
thereto that, at the time the applicable hedge agreement was entered into, was a
Lender or an Affiliate of a Lender.

Lenders. TD, the other lending institutions which are party hereto and any other
Person which becomes an assignee of any rights of a Lender pursuant to §18 (but
not including any participant as described in §18), the initial Lenders being
identified on Schedule 1.1 hereto.

LIBOR. For any LIBOR Rate Loan for any Interest Period, the greater of (a) one
and one-half percent (1.5%) and (b) the rate of interest for deposits in U.S.
dollars (rounded upwards, at Agent’s option, to the next 100th of one percent)
equal to the British Bankers’ Association London Interbank Offered Rate (“BBA
LIBOR”) for a period with a maturity equal to one month as published by
Bloomberg (or such other commercially available source providing quotations of
BBA LIBOR as designated by Agent from time to time) at approximately 11:00 a.m.,

 

16



--------------------------------------------------------------------------------

London time, on the day that is two (2) London Business Days preceding the first
day of such Interest Period; provided, however, (i) if more than one BBA LIBOR
is specified, the applicable rate shall be the arithmetic mean of all such rates
or (ii) if, for any reason, such rate is not published by Bloomberg (or such
other source designated by Agent as set forth above), the rate for such Interest
Period will be determined by Agent to be the average rate per annum at which
deposits in U.S. dollars are offered for a period with a maturity equal to one
month by major banks in London, selected by Agent, at approximately 11:00 a.m.,
London time, on the day that is two (2) London Business Days prior to the first
day of such Interest Period.

LIBOR Business Day. Any day on which commercial banks are open for general
business (including dealings in foreign exchange and foreign currency deposits)
in London, England.

LIBOR Lending Office. Initially, the office of each Lender designated as such on
Schedule 1.1 hereto; thereafter, such other office of such Lender, if any, that
shall be making or maintaining LIBOR Rate Loans.

LIBOR Rate Loans. Loans bearing interest by reference to LIBOR.

Lien. See §8.2.

Loan Documents. This Agreement, the Notes, the Guaranty, the Indemnity and
Guaranty Agreement, the Interest Rate Protection Agreement (but only to the
extent such Interest Rate Protection Agreement is issued by TD or a Lender Hedge
Provider), the Security Documents and all other documents, instruments or
agreements now or hereafter executed or delivered by or on behalf of Borrower or
Guarantor in connection with the Loans.

Loan or Loans. An individual loan or the aggregate loans, as the case may be,
made by the Lenders hereunder in the maximum principal amount contemplated by
§2.2 (as such maximum principal amount may be increased pursuant to §2.10 and/or
§2.11 hereof).

Lock-Out Period. The period from the date of this Agreement through and
including November 30, 2010.

Management Agreements. Any agreement, whether written or oral, providing for the
management of the Mortgaged Property.

Managing Member. Safari Ventures LLC, a Delaware limited liability company.

Material Adverse Effect. A material adverse effect on (a) the business,
properties, assets, condition (financial or otherwise) or results of operations
of (i) Borrower or (ii) Guarantor and its Subsidiaries considered as a whole;
(b) the ability of Borrower or Guarantor to perform any of its material
obligations under the Loan Documents; or (c) the validity or enforceability of
any of the Loan Documents or the rights or remedies of Agent or the Lenders
thereunder.

Maturity Date. December 2, 2014, or such earlier date on which the Loan shall
become due and payable pursuant to the terms hereof.

 

17



--------------------------------------------------------------------------------

Moody’s. Moody’s Investor Service, Inc.

Mortgaged Property. That certain property owned by Borrower and located at 44521
Hastings Drive, Ashburn Corporate Center, Ashburn, Virginia, upon which is
located ACC5 Phase I and ACC5 Phase II and upon which will be located ACC6;
provided, however, in the event any portion of the Mortgaged Property is
released pursuant to the terms of §34 hereof, the term “Mortgaged Property”
shall refer solely to the remaining Mortgaged Property after giving effect to
such release.

Mortgage. The Deed of Trust and Security Agreement of even date herewith from
Borrower to a trustee named therein acting on behalf of the Agent for the
benefit of the Lenders, as the same may be modified or amended, pursuant to
which Borrower has conveyed or granted a mortgage lien upon or a conveyance in
fee simple (or of a leasehold, if applicable) of the Mortgaged Property as
security for the Obligations, which shall be in form and substance satisfactory
to Agent.

Multiemployer Plan. Any multiemployer plan within the meaning of §3(37) of ERISA
maintained or contributed to by Guarantor or any ERISA Affiliate.

Net Income (or Loss). With respect to any Person (or any asset of any Person)
for any period, the net income (or loss) of such Person (or attributable to such
asset), determined in accordance with GAAP.

Net Offering Proceeds. The gross cash proceeds received by Guarantor or any of
its Subsidiaries or REIT as a result of an Equity Offering less the customary
and reasonable costs, expenses and discounts paid by Guarantor or such
Subsidiary or REIT in connection therewith.

Net Operating Income. For a given period, an amount equal to the sum of (a) the
rents, common area reimbursements and other income for the Mortgaged Property
for such period received in the ordinary course of business from tenants in
occupancy (excluding pre-paid rents and revenues and security deposits except to
the extent applied in satisfaction of tenants’ obligations for rent) minus
(b) all expenses paid or accrued and related to the ownership, operation or
maintenance of the Mortgaged Property for such period, including, but not
limited to, taxes, assessments and the like, insurance, utilities, payroll
costs, maintenance, repair and landscaping expenses, marketing expenses, and
general and administrative expenses (including an appropriate allocation for
legal, accounting, advertising, marketing and other expenses incurred in
connection with the Mortgaged Property, but specifically excluding general
overhead expenses of Guarantor and its Subsidiaries and any property management
fees), minus (c) the greater of (i) actual third party property management
expenses of the Mortgaged Property or (ii) an amount equal to three percent
(3.0%) of the gross revenues from the Mortgaged Property, minus (d) all rents,
common area reimbursements and other income for the Mortgaged Property received
from tenants in default of obligations under their lease or with respect to
leases as to which the tenant or any guarantor thereunder is subject to any
bankruptcy, reorganization, arrangement, insolvency, readjustment of debt,
dissolution, liquidation or similar debtor relief proceeding. Net Operating
Income shall be adjusted to remove the impact of any impact of straight lining
of rents pursuant to FAS 141, as issued by the Finance Accounting Standards

 

18



--------------------------------------------------------------------------------

Board in June of 2001. Solely for the purpose of calculating the Debt Service
Coverage Ratio for the release of the balance of the amounts on deposit in the
Cash Collateral Account pursuant to Section 2.7(c) hereof, clause (c) in this
definition of Net Operating Income shall be disregarded.

Net Rentable Area. With respect to any Real Estate, the megawatts of critical
load power available for use by tenants determined in accordance with the Rent
Roll for such Real Estate, the manner of such determination to be reasonably
consistent for all Real Estate of the same type unless otherwise approved by the
Agent.

Note. A promissory note made by Borrower in favor of a Lender in the principal
face amount equal to such Lender’s Commitment, in substantially the form of
Exhibit A hereto.

Notice. See §19.

Obligations. All indebtedness, obligations and liabilities of Borrower to any of
the Lenders or the Agent, individually or collectively, under this Agreement or
any of the other Loan Documents or in respect of any of the Loans or the Notes,
or other instruments at any time evidencing any of the foregoing, whether
existing on the date of this Agreement or arising or incurred hereafter, direct
or indirect, joint or several, absolute or contingent, matured or unmatured,
liquidated or unliquidated, secured or unsecured, arising by contract, operation
of law or otherwise.

OFAC. Office of Foreign Asset Control of the Department of the Treasury of the
United States of America.

Off-Balance Sheet Obligations. Liabilities and obligations of Guarantor or any
of its Subsidiaries or any other Person in respect of “off-balance sheet
arrangements” (as defined in the SEC Off-Balance Sheet Rules) which REIT would
be required to disclose in the “Management’s Discussion and Analysis of
Financial Condition and Results of Operations” section of REIT’s report on
Form 10-Q or Form 10-K (or their equivalents) which REIT is required to file
with the SEC or would be required to file if it were subject to the jurisdiction
of the SEC (or any Governmental Authority substituted therefore). As used in
this definition, the term “SEC Off-Balance Sheet Rules” means the Disclosure in
Management’s Discussion and Analysis About Off-Balance Sheet Arrangements,
Securities Act Release No. 33-8182, 68 Fed. Reg. 5982 (Feb. 5, 2003) (codified
at 17 CFR pts. 228, 229 and 249).

Outstanding. With respect to the Loans, the aggregate unpaid principal thereof
as of any date of determination.

Partial Release. See §34.

Patriot Act. The Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, as the same may
be amended from time to time, and corresponding provisions of future laws.

PBGC. The Pension Benefit Guaranty Corporation created by §4002 of ERISA and any
successor entity or entities having similar responsibilities.

 

19



--------------------------------------------------------------------------------

Permitted Liens. Liens, security interests and other encumbrances permitted by
§8.2.

Person. Any individual, corporation, limited liability company, partnership,
trust, unincorporated association, business, or other legal entity, and any
government or any governmental agency or political subdivision thereof.

Plan Assets. Assets of any employee benefit plan subject to Part 4, Subtitle B,
Title I of ERISA.

Pledge Agreement. The Cash Collateral Pledge and Security Agreement of even date
herewith from Borrower to Agent for the benefit of the Lenders, as the same may
be modified or amended, pursuant to which Borrower has conveyed or granted a
security interest upon, inter alia, the Cash Collateral Account and all amounts
on deposit therein as security for the Obligations, which shall be in form and
substance satisfactory to Agent.

Post Closing Agreement. The Post Closing Agreement of even date herewith between
Borrower and Agent for the benefit of the Lenders pursuant to which the Borrower
has agreed to obtain and deliver to Agent on a post closing basis certain items
that were required to be delivered on or before the Closing Date.

Preferred Distributions. For any period and without duplication, all
Distributions paid, declared but not yet paid or otherwise due and payable
during such period on Preferred Securities issued by Guarantor or any of its
Subsidiaries or REIT. Preferred Distributions shall not include dividends or
distributions on Preferred Securities (a) paid or payable solely in Equity
Interests of identical class payable to holders of such class of Equity
Interests; or (b) paid or payable to Guarantor or any of its Subsidiaries.

Preferred Securities. With respect to any Person, Equity Interests in such
Person, which are entitled to preference or priority over any other Equity
Interest in such Person in respect of the payment of dividends or distribution
of assets upon liquidation, or both.

Primary Commitment Increase. An increase in the Total Commitment to not more
than $150,000,000.00 pursuant to §2.10(a).

Primary Commitment Increase Date. See §2.10(a).

Primary Increase Lenders. See §2.8(c).

Power Agreement. That certain Agreement dated as of September 1, 2009 by and
between Borrower and Grizzly Ventures LLC (and acknowledged by Dominion Virginia
Power) with respect to certain electrical power sharing arrangements and the
facilities relating thereto.

Real Estate. All real property at any time owned or leased (as lessee or
sublessee) by Guarantor or any of its Subsidiaries, including, without
limitation, the Mortgaged Property.

 

20



--------------------------------------------------------------------------------

Record. The grid attached to any Note, or the continuation of such grid, or any
other similar record, including computer records, maintained by the Agent with
respect to any Loan referred to in such Note.

Register. See §18.2.

REIT. DuPont Fabros Technology, Inc., a Maryland corporation.

REIT Status. With respect to a Person, its status as a real estate investment
trust as defined in §856(a) of the Code.

Release. See §6.20(c)(iii).

Release Notice. See §34.

Release Property. The property defined in this Agreement as ACC6. As of the date
of this Agreement, ACC5 Phase I, ACC5 Phase II and ACC6 are located on a single
parcel of property. No subdivision of the Mortgaged Property or creation of any
land condominiums (or other type of property ownership structure) with respect
to the Mortgaged Property shall be permitted unless (and only to the extent)
necessary in connection with a release pursuant to §34 hereof and, in all cases,
subject in all respects to the terms and conditions of §34 hereof.

Rent Roll. A report prepared by Borrower showing for the Mortgaged Property, its
occupancy, lease expiration dates, lease rent and other information in
substantially the form presented to Agent prior to the date hereof or in such
other form as may be reasonably acceptable to the Agent.

Required Lenders. As of any date, the Lender or Lenders whose aggregate
Commitment Percentage is equal to or greater than sixty-six and 7/10 percent
(66.7%) of the Total Commitment; provided that in determining said percentage at
any given time, all then existing Delinquent Lenders will be disregarded and
excluded and the Commitment Percentages of the Lenders shall be redetermined for
voting purposes only to exclude the Commitment Percentages of such Delinquent
Lenders.

Revolving Credit Agreement. The Credit Agreement dated August 7, 2007, by and
among Managing Member, as parent borrower, Rhino Equity LLC, Quill Equity LLC,
Lemur Properties LLC, Porpoise Ventures LLC, each a subsidiary borrower, KeyBank
National Association, individually and as agent, and the other banks from time
to time a party thereto, as affected by the Consent and Assumption Agreement and
as amended, supplemented, substituted, renewed, extended or otherwise modified
in whole or in part from time to time.

Revolving Loan Documents. The Revolving Credit Agreement and all other
documents, instruments or agreements now or hereafter executed or delivered by
or on behalf of the borrowers thereunder or in connection therewith, as any of
the same may be amended, supplemented, substituted, renewed, extended or
otherwise modified in whole or in part from time to time. For the avoidance of
doubt, in the event the indebtedness evidenced and/or secured by the Revolving
Loan Documents is refinanced in whole or in part, from time to time, by any bond
or other financing, any and all documents, instruments or agreements now or
hereafter

 

21



--------------------------------------------------------------------------------

executed or delivered by or on behalf of the borrowers (and/or any Affiliates of
Borrower or Guarantor) thereunder or in connection therewith (as any of the same
may be amended, supplemented, substituted, renewed, extended or otherwise
modified in whole or in part from time to time) shall be included in the term
“Revolving Loan Documents” hereunder.

SEC. The federal Securities and Exchange Commission.

Security Documents. Collectively, the Mortgage, the Assignment of Leases and
Rents, the Indemnity Agreement, the Pledge Agreement, the Assignment of Interest
Rate Protection Agreement, UCC-1 financing statements and any further collateral
assignments to the Agent for the benefit of the Lenders.

Single Purpose Entity. As defined in §7.21.

S&P. Standard & Poor’s Ratings Group.

SPE Entity. Any Person that is an owner of an equity interest in Borrower which
Agent reasonably requires be a Single Purpose Entity. With respect to Borrower,
there are currently no SPE Entities and Agent shall not require the Managing
Member to be a SPE Entity.

Stabilized Property. A completed project that has achieved a Leased Rate of at
least eighty-five percent (85%) for a period of not less than thirty
(30) consecutive days, provided that a Development Property on which all
improvements related to the development of such Real Estate have been
substantially completed (excluding tenants improvements) for at least
twenty-four (24) months shall constitute a Stabilized Property. Once a project
becomes a Stabilized Property under this Agreement, it shall remain a Stabilized
Property.

State. A state of the United States of America and the District of Columbia.

Subordination, Attornment and Non-Disturbance Agreement. An agreement among the
Agent, Borrower and a tenant under a Lease pursuant to which such tenant agrees
to subordinate its rights under the Lease to the lien or security title of the
Mortgage and agrees to recognize the Agent or its successor in interest as
landlord under the Lease in the event of a foreclosure under the Mortgage, and
the Agent agrees to not disturb the possession of such tenant, such agreement to
be in form and substance reasonably satisfactory to Agent.

Subsidiary. For any Person, any corporation, partnership, limited liability
company or other entity of which at least a majority of the securities or other
ownership interests having by the terms thereof ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
of such corporation, partnership, limited liability company or other entity
(without regard to the occurrence of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person, and
shall include all Persons the accounts of which are consolidated with those of
such Person pursuant to GAAP.

Taking. The taking or appropriation (including by deed in lieu of condemnation)
of the Mortgaged Property, or any part thereof or interest therein, whether
permanently or temporarily, for public or quasi-public use under the power of
eminent domain, by reason of any

 

22



--------------------------------------------------------------------------------

public improvement or condemnation proceeding, or in any other manner or any
damage or injury or diminution in value through condemnation, inverse
condemnation or other exercise of the power of eminent domain.

TD. As defined in the preamble hereto.

Titled Agents. The Arranger, and any co-syndication agents or documentation
agent.

Total Commitment. The sum of the Commitments of the Lenders, as in effect from
time to time. As of the date of this Agreement, the Total Commitment is One
Hundred Million and No/100 Dollars ($100,000,000.00). The Total Commitment may
increase in accordance with §2.10 and §2.11.

Trigger Date. The first (1st) day of the calendar quarter immediately succeeding
the calendar quarter for which the Debt Service Coverage Ratio is determined to
be at least 1.00:1:00.

Type. As to any Loan, its nature as a Base Rate Loan or a LIBOR Rate Loan.

Unconsolidated Affiliate. In respect of any Person, any other Person in whom
such Person holds an Investment, (a) which Investment is accounted for in the
financial statements of such Person on an equity basis of accounting and whose
financial results would not be consolidated under GAAP with the financial
results of such first Person on the consolidated financial statements of such
first Person, or (b) which is not a Subsidiary of such first Person.

Unrestricted Cash and Cash Equivalents. As of any date of determination, the sum
of (a) the aggregate amount of Unrestricted cash and (b) the aggregate amount of
Unrestricted Cash Equivalents (valued at fair market value). As used in this
definition, “Unrestricted” means the specified asset is not subject to any
escrow, reserves or Liens or claims of any kind in favor of any Person.

Yahoo ACC4 Lease. That certain Deed of Lease by and between Grizzly Ventures LLC
and Yahoo!, Inc. dated June 14, 2006, as amended by a First Amendment thereto
dated November 29, 2006, with respect to the lease of certain space within the
data center facility owned by Grizzly Ventures LLC, commonly known as ACC4, and
located at 44480 Hastings Drive, Ashburn Corporate Center, Ashburn, Virginia.

Yahoo ACC4 Memorandum. That certain Memorandum of Right of First Refusal and
Right of First Negotiation recorded in the land records as Instrument
No. 20081027-0063828.

§1.2 Rules of Interpretation.

(a) A reference to any document or agreement shall include such document or
agreement as amended, modified or supplemented from time to time in accordance
with its terms and the terms of this Agreement.

 

23



--------------------------------------------------------------------------------

(b) The singular includes the plural and the plural includes the singular.

(c) A reference to any law includes any amendment or modification of such law.

(d) A reference to any Person includes its permitted successors and permitted
assigns.

(e) Accounting terms not otherwise defined herein have the meanings assigned to
them by GAAP applied on a consistent basis by the accounting entity to which
they refer.

(f) The words “include”, “includes” and “including” are not limiting.

(g) The words “approval” and “approved”, as the context requires, means an
approval in writing given to the party seeking approval after full and fair
disclosure to the party giving approval of all material facts necessary in order
to determine whether approval should be granted.

(h) All terms not specifically defined herein or by GAAP, which terms are
defined in the Uniform Commercial Code as in effect in the Commonwealth of
Virginia, have the meanings assigned to them therein.

(i) Reference to a particular “§”, refers to that section of this Agreement
unless otherwise indicated.

(j) The words “herein”, “hereof”, “hereunder” and words of like import shall
refer to this Agreement as a whole and not to any particular section or
subdivision of this Agreement.

(k) In the event of any change in generally accepted accounting principles after
the date hereof or any other change in accounting procedures pursuant to §7.3
which would affect the computation of any financial covenant, ratio or other
requirement set forth in any Loan Document, then upon the request of Borrower or
Agent, Borrower, Guarantor, the Agent and the Lenders shall negotiate promptly,
diligently and in good faith in order to amend the provisions of the Loan
Documents such that such financial covenant, ratio or other requirement shall
continue to provide substantially the same financial tests or restrictions of
Borrower and Guarantor as in effect prior to such accounting change, as
determined by the Required Lenders in their good faith judgment. Until such time
as such amendment shall have been executed and delivered by Borrower, Guarantor,
the Agent and the Required Lenders, such financial covenants, ratio and other
requirements, and all financial statements and other documents required to be
delivered under the Loan Documents, shall be calculated and reported as if such
change in accounting principles or procedures had not occurred.

§2. THE CREDIT FACILITY.

§2.1 [Intentionally Omitted.]

 

24



--------------------------------------------------------------------------------

§2.2 Commitment to Lend. Subject to the terms and conditions set forth in this
Agreement, each of the Lenders severally agrees to lend to Borrower on the
Closing Date the full amount of such Lender’s Commitment. The aggregate
principal amount of the Loans shall not exceed the lesser of (a) One Hundred
Million and No/100 Dollars ($100,000,000.00) and (b) sixty percent (60%) of the
Appraised Value of the Mortgaged Property as set out in the Appraisal.
Notwithstanding the foregoing, the limitation as to the aggregate principal
amount of the Loans set forth in the preceding sentence shall be subject at all
times to §2.10 and §2.11.

§2.3 [Intentionally Omitted.]

§2.4 [Intentionally Omitted.]

§2.5 [Intentionally Omitted.]

§2.6 Interest on Loans.

(a) Each Base Rate Loan shall bear interest for the period commencing with the
Drawdown Date thereof and ending on the date on which such Base Rate Loan is
repaid or is converted to a LIBOR Rate Loan at a rate per annum equal to the
greater of (i) the sum of the Applicable Margin plus the Base Rate and (ii) the
sum of LIBOR plus the Applicable Margin.

(b) Each LIBOR Rate Loan shall bear interest for the period commencing with the
Drawdown Date thereof and ending on the last day of each Interest Period with
respect thereto at the rate per annum equal to the sum of LIBOR determined for
such Interest Period plus the Applicable Margin.

(c) Borrower promises to pay interest on each Loan in arrears on each Interest
Payment Date with respect thereto.

(d) [intentionally omitted]

§2.7 Interest Payments from Cash Collateral Account. (a) Subject to the terms
and conditions set forth in this Agreement, a portion of the Advance of the Loan
to be funded on the Closing Date in the amount of Ten Million and No/100 Dollars
($10,000,000) shall be deposited in the Cash Collateral Account and held therein
subject to the terms of this §2.7 and the Pledge Agreement.

(b) Provided that no Default or Event of Default has occurred and is continuing,
on each Interest Payment Date, to the extent there is insufficient cash flow
from the Mortgaged Property to pay the current interest due under the Loans, the
Agent shall make payment of such deficiency by charging the Cash Collateral
Account in the amount of such unpaid interest, unless Borrower (i) delivers to
Agent a written objection to any such payment by Agent at least two (2) Business
Days prior to the applicable Interest Payment Date and (ii) Borrower pays the
amounts due on such Interest Payment Date. Notwithstanding anything to the
contrary contained herein, the insufficiency or unavailability of funds in the
Cash Collateral Account shall not excuse Borrower from its obligation to pay
interest on any Interest Payment Date. Nothing contained herein shall restrict
Agent and/or the Lenders from exercising any rights and/or remedies under this
Agreement or any of the other Loan Documents in the event of an Event of
Default.

 

25



--------------------------------------------------------------------------------

(c) In the event that the Debt Service Coverage Ratio for the most recently
ended trailing three (3) months is at least 1.35:1:00, provided no Default or
Event of Default exists, the Agent shall promptly release to Borrower the
balance of the amounts on deposit in the Cash Collateral Account.

§2.8 Funds for Loans.

(a) Not later than 1:00 p.m. (Boston time) on any proposed Drawdown Date of any
Loans, each of the Lenders will make available to the Agent, at the Agent’s Head
Office, in immediately available funds, the amount of such Lender’s Commitment
Percentage of the amount of the requested Loans which may be disbursed pursuant
to §2.2, §2.10 or §2.11, as applicable. Upon receipt of the documents required
by §10 and the satisfaction of the other conditions set forth therein and in
§2.7, §2.10 or §2.11, to the extent applicable, the Agent will make available to
Borrower the aggregate amount of such Loans made available to the Agent by the
Lenders by crediting such amount to the account of Borrower maintained at the
Agent’s Head Office. The failure or refusal of any Lender to make available to
the Agent at the aforesaid time and place on any Drawdown Date the amount of its
Commitment Percentage of the requested Loans shall not relieve any other Lender
from its several obligation hereunder to make available to the Agent the amount
of such other Lender’s Commitment Percentage of any requested Loans. In the
event of any such failure or refusal, the Lenders not so failing or refusing
shall be entitled to a priority secured position as against the Lender or
Lenders so failing or refusing to make available to Borrower the amount of its
or their Commitment Percentage for such Loans as provided in §12.5.

(b) Unless the Agent shall have been notified by any Lender prior to the
applicable Drawdown Date that such Lender will not make available to Agent such
Lender’s Commitment Percentage of a proposed Loan, Agent may in its discretion
assume that such Lender has made such Lender’s Commitment Percentage of such
proposed Loan available to Agent in accordance with the provisions of this
Agreement and the Agent may, if it chooses, in reliance upon such assumption
make such Loan (including such Lender’s Commitment Percentage thereof) available
to Borrower, and such Lender shall be liable to the Agent for the amount of such
advance. If such Lender does not pay such corresponding amount upon the Agent’s
demand therefor, the Agent will promptly notify Borrower, and Borrower shall
promptly pay such corresponding amount to the Agent. The Agent shall also be
entitled to recover from the Lender or Borrower, as the case may be, interest on
such corresponding amount in respect of each day from the date such
corresponding amount was made available by the Agent to Borrower to the date
such corresponding amount is recovered by the Agent at a per annum rate equal to
(i) from Borrower at the applicable rate for such Loan or (ii) from a Lender at
the Federal Funds Effective Rate.

(c) Notwithstanding anything to the contrary contained herein, it is
acknowledged and agreed that (i) only the Lenders that are providing additional
Commitments in accordance with §2.10 or §2.11 shall be required to fund the
Loans attributable to the respective increases in the Total Commitment pursuant
to §2.10 or §2.11, as applicable, and (ii) with

 

26



--------------------------------------------------------------------------------

respect to any funding of the Loan(s) attributable to the increase of the Total
Commitment in accordance with §2.10, the new Lenders providing additional
Commitments in accordance with §2.10 (the “Primary Increase Lenders”) shall fund
the entirety of such Loan(s) on the Primary Commitment Increase Date in the full
amount of their respective Commitments irrespective of their Commitment
Percentages but otherwise subject to the terms and conditions of §2.8 and §2.10.

§2.9 Use of Proceeds. Borrower will use the proceeds of the Loans solely to
(a) pay closing costs in connection with this Agreement; (b) to fund the Cash
Collateral Account as contemplated by §2.7 hereof; (c) refinance existing debt
in the amount of $25,000,000.00 currently secured by all or a portion of the
Mortgaged Property; and (d) replenish the working capital of the Borrower’s
owners.

§2.10 Primary Increase in Total Commitment.

(a) Subject in all respects to the terms and conditions set forth in this §2.10,
the Total Commitment shall be increased (not more than two (2) times) to not
more than $150,000,000 (less the sum of any amortization payments required to
have been made by the Primary Commitment Increase Date) on or prior to March 30,
2010, through the procurement of additional Commitments from new Lenders,
provided that the amount of any such increase (the “Primary Commitment
Increase”) shall be an amount equal to at least $10,000,000 and increments of
$1,000,000 in excess thereof. Agent and Arranger shall use their best efforts to
procure such additional Commitments and facilitate such increase in the Total
Commitment on or prior to March 30, 2010, and Borrower, Guarantor and their
Affiliates shall reasonably cooperate with Agent and Arranger to obtain new
Commitments to support any such increase in the Total Commitment provided that
Borrower, Guarantor and their Affiliates will coordinate all such efforts
(including, without limitation, any communications (written, electronic or oral)
with any prospective lending source) through the Agent and Arranger. Upon the
effective date of any increase in the Total Commitment pursuant to the terms of
this §2.10, the Agent shall send a notice to all Lenders informing them of any
additional Commitments obtained to increase the Total Commitment in accordance
with the terms hereof and setting forth the amount of the additional Commitment
to be provided by each new Lender as well as the revised Commitment Percentages
which shall be applicable from and after the effective date of the Primary
Commitment Increase specified therein (the “Primary Commitment Increase Date”),
which Primary Commitment Increase Date shall be no later than March 30, 2010. In
no event shall any Lender be obligated to provide an additional Commitment.

(b) Upon the effective date of any increase in the Total Commitment pursuant to
this §2.10, the Agent may unilaterally revise Schedule 1.1, and Borrower shall
execute and deliver to the Agent new Notes for each new Lender in the principal
amount of such new Lender’s Commitment. Such new Notes shall be dated as of the
Primary Commitment Increase Date and shall otherwise be in substantially the
form of the existing Notes. Within five (5) days of issuance of any new Notes
pursuant to this §2.10(b), Borrower shall deliver an opinion of counsel,
addressed to the Lenders and the Agent, relating to the due authorization,
execution and delivery of such new Notes and the enforceability thereof, in form
and substance substantially similar to the opinion delivered in connection with
the first disbursement under this Agreement.

 

27



--------------------------------------------------------------------------------

(c) Notwithstanding anything to the contrary contained herein, the obligation of
the Agent and the Lenders to increase the Total Commitment pursuant to this
§2.10 shall be conditioned upon satisfaction of the following conditions
precedent which must be satisfied prior to the effectiveness of any increase of
the Total Commitment:

(i) No Default. On the date any such increase becomes effective, both
immediately before and after the Total Commitment is increased, there shall
exist no Default or Event of Default.

(ii) Representations True. The representations and warranties made by the
Borrower and Guarantor in the Loan Documents or otherwise made by or on behalf
of the Borrower or Guarantor in connection therewith or after the date thereof
shall have been true and correct in all material respects when made and shall
also be true and correct in all material respects on the date the Total
Commitment is increased, both immediately before and after the Total Commitment
is increased.

(iii) Amendments to Loan Documents. Borrower shall execute and/or deliver (or
cause to be delivered) to Agent and the Lenders such amendments to the Loan
Documents (including, without limitation, the Security Documents) upon such
terms and conditions (including, without limitation, the procedures governing
the disbursement of funds) as the Agent, Lenders and Borrower agree.

(iv) Additional Documents and Expenses. Borrower shall execute and/or deliver
(or cause to be delivered) to Agent and the Lenders such additional documents,
reinsurance agreements, instruments, certifications and opinions as the Agent
may reasonably require in its sole and absolute discretion, including, without
limitation, a Compliance Certificate, demonstrating compliance with all
covenants, representations and warranties set forth in the Loan Documents after
giving effect to the increase, and customary title affidavits and indemnities in
order to obtain any mortgagee title insurance policy or any endorsements or
updates to any mortgagee’s title insurance policy, and Borrower shall pay the
cost of any mortgagee’s title insurance policy or any endorsement or update
thereto or any updated UCC searches, all recording costs and fees, any and all
intangible taxes or other documentary or mortgage taxes, assessments or charges
or any similar fees, taxes or expenses which are demanded in connection with
such increase, and any and all other all costs, expenses and fees incurred by
Agent (including, without limitation, reasonable attorneys’ fees and
disbursements) and all appraisal costs in connection with the matters
contemplated hereby.

(v) Loan-To-Value Test. The principal amount of the Loans immediately after
giving effect to the Primary Commitment Increase under this §2.10 shall not
exceed sixty percent (60%) of the Appraised Value of the Mortgaged Property.

(vi) Commitments. At least one (1) Eligible Assignee, but not more than two
(2) Eligible Assignees, shall provide, in each case, a new Commitment in an
amount of not less than $10,000,000. For purposes of this §2.10, an Eligible
Assignee shall not be a Lender or an Affiliate of any Lender as of the date of
this Agreement. Any Eligible Assignee that desires to provide such Commitment
and become a new Lender under this Agreement shall (A) provide Agent with a
written commitment letter specifying the amount of the Commitment it is

 

28



--------------------------------------------------------------------------------

willing to provide on the Primary Commitment Increase Date (but in no event
shall the amount of such Commitment be less than $10,000,000) and (B) be
acceptable to Agent, Arranger and Borrower. If the requested increase is
oversubscribed, then the Agent and the Arranger shall allocate the Primary
Commitment Increase among the Eligible Assignees who provide such commitment
letters on such basis as the Agent and the Arranger shall determine in their
sole discretion.

(vii) Facility Fees. Borrower shall pay the facility fees due to any Eligible
Assignee that provides the Commitment(s) set forth in (vi) above in connection
with such increase in the Total Commitment (which shall be in addition to the
fees paid to Agent or Arranger pursuant to the Agreement Regarding Fees).

(viii) Other. Borrower shall satisfy such other conditions to such increase as
Agent may require in its reasonable discretion.

If all of the foregoing conditions are not fully and completely satisfied on or
prior to March 30, 2010, then the terms and provisions of this §2.10 shall
become immediately null and void and of no further force or effect.

§2.11 Additional Increase in Total Commitment.

(a) Provided that no Default or Event of Default has occurred and is continuing,
subject to the terms and conditions set forth in this §2.11, Borrower shall have
the option (to be exercised no more than two (2) times) at any time after
March 30, 2010 and from time to time before June 30, 2012 to request an increase
in the Total Commitment to not more than $250,000,000.00 (less the sum of any
amortization payments required to have been made by the Commitment Increase
Date) by giving written notice to the Agent (an “Increase Notice”; and the
amount of such requested increase is the “Commitment Increase”), provided that
any such increase shall be an amount equal to at least $10,000,000.00 and
increments of $1,000,000.00 in excess thereof. Upon receipt of any Increase
Notice, the Agent shall consult with Arranger and shall notify Borrower of the
amount of facility fees to be paid to any Lenders who provide an additional
Commitment in connection with such increase in the Total Commitment (which shall
be in addition to the fees to be paid to Agent or Arranger pursuant to the
Agreement Regarding Fees). If Borrower agrees to pay the facility fees so
determined, then the Agent shall send a notice to all Lenders (the “Additional
Commitment Request Notice”) informing them of Borrower’s request to increase the
Total Commitment and of the facility fees to be paid with respect thereto. Each
Lender who desires to provide an additional Commitment upon such terms shall
provide Agent with a written commitment letter specifying the amount of the
additional Commitment by which it is willing to provide prior to such deadline
as may be specified in the Additional Commitment Request Notice. If the
requested increase is oversubscribed then the Agent and the Arranger shall
allocate the Commitment Increase among the Lenders who provide such commitment
letters on such basis as the Agent and the Arranger shall determine in their
sole discretion. If the additional Commitments so provided are not sufficient to
provide the full amount of the Commitment Increase requested by Borrower, then
the Agent, Arranger or Borrower may, but shall not be obligated to, invite one
or more Eligible Assignees (which Eligible Assignees shall be acceptable to
Agent, Arranger and Borrower) to become a Lender and provide an additional
Commitment. The Agent shall provide all Lenders with a notice

 

29



--------------------------------------------------------------------------------

setting forth the amount, if any, of the additional Commitment to be provided by
each Lender and the revised Commitment Percentages which shall be applicable
after the effective date of the Commitment Increase specified therein (the
“Commitment Increase Date”). In no event shall any Lender be obligated to
provide an additional Commitment. It is intended that the economics of any
Commitment Increase shall be on the same terms as those offered to the Lenders
in connection with the origination of the Loan; however, in the event the
economics offered to any Lenders providing additional Commitments are more
favorable than those offered to the Lenders in connection with the origination
of the Loan, all of the Lenders will receive the benefit of the more favorable
terms.

(b) Upon the effective date of the increase in the Total Commitment pursuant to
this §2.11 the Agent may unilaterally revise Schedule 1.1 and Borrower shall
execute and deliver to the Agent new Notes for each Lender whose Commitment has
changed so that the principal amount of such Lender’s Note shall equal its
Commitment. The Agent shall deliver such replacement Notes to the respective
Lenders in exchange for the Notes replaced thereby which shall be surrendered by
such Lenders. Such new Notes shall provide that they are replacements for the
surrendered Notes and that they do not constitute a novation, shall be dated as
of the Commitment Increase Date and shall otherwise be in substantially the form
of the replaced Notes. Within five (5) days of issuance of any new Notes
pursuant to this §2.11(b), Borrower shall deliver an opinion of counsel,
addressed to the Lenders and the Agent, relating to the due authorization,
execution and delivery of such new Notes and the enforceability thereof, in form
and substance substantially similar to the opinion delivered in connection with
the first disbursement under this Agreement. The surrendered Notes shall be
canceled and returned to Borrower.

(c) Notwithstanding anything to the contrary contained herein, the obligation of
the Agent and the Lenders to increase the Total Commitment pursuant to this
§2.11 shall be conditioned upon satisfaction of the following conditions
precedent which must be satisfied prior to the effectiveness of any increase of
the Total Commitment:

(i) No Default. On the date any Increase Notice is given and on the date such
increase becomes effective, both immediately before and after the Total
Commitment is increased, there shall exist no Default or Event of Default.

(ii) Representations True. The representations and warranties made by the
Borrower and Guarantor in the Loan Documents or otherwise made by or on behalf
of the Borrowers or Guarantor in connection therewith or after the date thereof
shall have been true and correct in all material respects when made and shall
also be true and correct in all material respects on the date of such Increase
Notice and on the date the Total Commitment is increased, both immediately
before and after the Total Commitment is increased.

(iii) Amendments to Loan Documents. Borrower shall execute and/or deliver (or
cause to be delivered) to Agent and the Lenders such amendments to the Loan
Documents (including, without limitation, the Security Documents) upon such
terms and conditions (including, without limitation, the procedures governing
the disbursement of funds) as the Agent, Lenders and Borrower agree.

 

30



--------------------------------------------------------------------------------

(iv) Additional Documents and Expenses. Borrower shall execute and/or deliver
(or cause to be delivered) to Agent and the Lenders such additional documents,
reinsurance agreements, instruments, certifications and opinions as the Agent
may reasonably require in its sole and absolute discretion, including, without
limitation, a Compliance Certificate, demonstrating compliance with all
covenants, representations and warranties set forth in the Loan Documents after
giving effect to the increase, and customary title affidavits and indemnities in
order to obtain any mortgagee title insurance policy or any endorsements or
updates to any mortgagee’s title insurance policy, and Borrower shall pay the
cost of any mortgagee’s title insurance policy or any endorsement or update
thereto or any updated UCC searches, all recording costs and fees, any and all
intangible taxes or other documentary or mortgage taxes, assessments or charges
or any similar fees, taxes or expenses which are demanded in connection with
such increase, and any and all other all costs, expenses and fees incurred by
Agent (including, without limitation, reasonable attorneys’ fees and
disbursements) and all appraisal costs in connection with the matters
contemplated hereby.

(v) Appraisal. The Agent shall have received a new Appraisal of the Mortgaged
Property in form and substance satisfactory to Required Lenders, and the
Required Lenders shall have determined the Appraised Value for the Mortgaged
Property.

(vi) Loan-To-Value and Debt Service Coverage Tests. The principal amount of the
Loans immediately after giving effect to the Commitment Increase under this
§2.11 shall not (1) exceed fifty percent (50%) of the Appraised Value (as
determined by the Appraisal of the Mortgaged Property delivered to, and approved
by, Agent as set forth in (v) above) of the Mortgaged Property and (2) exceed
such amount as will result in a “Debt Service Coverage Ratio” of at least 1.65
to 1.00.

(vii) Other. Borrower shall satisfy such other conditions to such increase as
Agent may require in its reasonable discretion.

§3. REPAYMENT OF THE LOANS.

§3.1 Stated Maturity. Borrower promises to pay on the Maturity Date and there
shall become absolutely due and payable on the Maturity Date all of the Loans
outstanding on such date, together with any and all accrued and unpaid interest
thereon.

§3.2 Mandatory Prepayments. (a) In the event there shall have occurred a
casualty with respect to the Mortgaged Property and Borrower is required to
repay the Loans pursuant to §7.7 or a Taking and Borrower is required to repay
the Loans pursuant to the Mortgage or §7.7, Borrower shall prepay the Loans
concurrently with the date of receipt by Borrower or the Agent of any Insurance
Proceeds or Condemnation Proceeds in respect of such casualty or Taking, as
applicable, or as soon thereafter as is reasonably practicable, in the amount
required pursuant to the relevant provisions of §7.7 or the Mortgage.

(b) In the event there shall have occurred, directly or indirectly, any Change
of Control (or any direct or indirect sale, transfer, exchange, assignment or
pledge of or grant of any security interest in any direct or indirect ownership
interests in Borrower that would result in a Change of Control (or could result
in a Change of Control if the assignee, pledgee, grantee or

 

31



--------------------------------------------------------------------------------

other such party were to exercise its rights)), Agent may, at Agent’s option (in
Agent’s sole discretion), or Agent shall, upon request of the Required Lenders,
require Borrower to repay upon receipt by Borrower of a written demand therefor
from Agent all of the Obligations (and the Hedge Obligations) outstanding on
such date, including, without limitation, all principal and all accrued and
unpaid interest thereon, and all costs and expenses, provided, however, in the
event that the REIT goes private the Obligations shall automatically be
accelerated without the requirement of any demand by the Agent unless the
Borrower has obtained the prior written consent to such change in the status of
the REIT from all of the Lenders.

§3.3 Optional Prepayments.

(a) Borrower may not voluntarily prepay the Notes in whole or in part at any
time prior to the expiration of the Lock-Out Period, nor shall the Lenders be
obligated to accept any such prepayment tendered by Borrower. After the
expiration of the Lock-Out Period, Borrower shall have the right, at its
election, to prepay the outstanding amount of the Loans, as a whole or in part,
at any time without penalty or premium. In connection with any prepayment of the
Loan permitted hereunder (but not including any payments as a result of the
application of casualty and condemnation proceeds so long as no Event of Default
exists), Borrower shall pay Agent for the account of the Lenders any sums that
may be due under §4.8.

(b) Borrower shall give the Agent, no later than 10:00 a.m. (Boston time) at
least three (3) days prior written notice of any prepayment pursuant to this
§3.3, in each case specifying the proposed date of prepayment of the Loans and
the principal amount to be prepaid (provided that any such notice may be revoked
or modified upon one (1) Business Day’s prior notice to the Agent).

§3.4 Partial Prepayments. Each partial prepayment of the Loans under §3.3 shall
be in a minimum amount of $1,000,000.00 or an integral multiple of $100,000.00
in excess thereof, shall be accompanied by the payment of accrued interest on
the principal prepaid to the date of payment and shall be applied first to the
principal of Base Rate Loans, and then to the principal of LIBOR Rate Loans.

§3.5 Additional Principal Payments. Commencing on the earlier of (i) the Trigger
Date and (ii) June 30, 2011, and on the first (1st) day of each calendar quarter
thereafter, Borrower shall pay to Agent for the account of the Lenders as a
prepayment of principal of the Loans an amount equal to $1,300,000.00, together
with any amounts due pursuant to §4.8.

§3.6 Effect of Prepayments. Any portion of the Loans that is prepaid may not be
reborrowed.

§4. CERTAIN GENERAL PROVISIONS.

§4.1 Conversion Options.

(a) Except as set forth in this §4.1, §4.6 and §4.7 hereof, all of the
outstanding Loans shall bear interest as a LIBOR Rate Loan and Borrower shall
not have the option to convert any of its outstanding Loans to a Loan of another
Type.

 

32



--------------------------------------------------------------------------------

(b) [intentionally omitted]

(c) Each LIBOR Rate Loan shall be automatically continued at the end of the
applicable Interest Period as a LIBOR Rate Loan for a full Interest Period
unless such Interest Period shall be greater than the time remaining until the
Maturity Date, in which case such Loan shall be automatically converted to a
Base Rate Loan at the end of the applicable Interest Period; provided, however,
that no LIBOR Rate Loan may be continued as such when any Default or Event of
Default has occurred and is continuing, but shall be automatically converted to
a Base Rate Loan on the last day of the Interest Period relating thereto ending
during the continuance of any Default or Event of Default.

§4.2 Fees. Borrower agrees to pay to TD and Agent for their own account certain
fees for services rendered or to be rendered in connection with the Loans as
provided pursuant to a fee letter dated December 2, 2009 between Borrower, TD
and Arranger (the “Agreement Regarding Fees”). Any annual agency fee payable
under the Agreement Regarding Fees shall be paid annually in advance and all
such fees shall be fully earned when paid and nonrefundable under any
circumstances.

§4.3 [Intentionally Omitted.]

§4.4 Funds for Payments.

(a) All payments of principal, interest, closing fees and any other amounts due
hereunder or under any of the other Loan Documents shall be made to the Agent,
for the respective accounts of the Lenders and the Agent, as the case may be, at
the Agent’s Head Office, not later than 2:00 p.m. (Boston time) on the day when
due, in each case in lawful money of the United States in immediately available
funds. The Agent is hereby authorized to charge the accounts of Borrower with
TD, on the dates when the amount thereof shall become due and payable, with the
amounts of the principal of and interest on the Loans and all fees, charges,
expenses and other amounts owing to the Agent and/or the Lenders under the Loan
Documents. Subject to the foregoing, all payments made to Agent on behalf of the
Lenders, and actually received by Agent, shall be deemed received by the Lenders
on the date actually received by Agent.

(b) All payments by Borrower hereunder and under any of the other Loan Documents
shall be made without setoff or counterclaim and free and clear of and without
deduction for any taxes (other than income or franchise taxes imposed on any
Lender), levies, imposts, duties, charges, fees, deductions, withholdings,
compulsory loans, restrictions or conditions of any nature now or hereafter
imposed or levied by any jurisdiction or any political subdivision thereof or
taxing or other authority therein unless Borrower is compelled by law to make
such deduction or withholding. If any such obligation is imposed upon Borrower
with respect to any amount payable by it hereunder or under any of the other
Loan Documents, Borrower will pay to the Agent, for the account of the Lenders
or (as the case may be) the Agent, on the date on which such amount is due and
payable hereunder or under such other Loan Document, such additional amount in
Dollars as shall be necessary to enable the Lenders or the Agent to receive the
same net amount which the Lenders or the Agent would have received on such due
date had no such obligation been imposed upon Borrower. Borrower will deliver
promptly to the Agent certificates or other valid vouchers for all taxes or
other charges deducted from or paid with respect to payments made by Borrower
hereunder or under any other Loan Document.

 

33



--------------------------------------------------------------------------------

(c) Each Lender organized under the laws of a jurisdiction outside the United
States, if requested in writing by Borrower (but only so long as such Lender
remains lawfully able to do so), shall provide Borrower with such duly executed
form(s) or statement(s) which may, from time to time, be prescribed by law and,
which, pursuant to applicable provisions of (i) an income tax treaty between the
United States and the country of residence of such Lender, (ii) the Code, or
(iii) any applicable rules or regulations in effect under (i) or (ii) above,
indicates the withholding status of such Lender; provided that nothing herein
(including without limitation the failure or inability to provide such form or
statement) shall relieve Borrower of its obligations under §4.4(b). In the event
that Borrower shall have delivered the certificates or vouchers described above
for any payments made by Borrower and such Lender receives a refund of any taxes
paid by Borrower pursuant to §4.4(b), such Lender will pay to Borrower the
amount of such refund promptly upon receipt thereof; provided that if at any
time thereafter such Lender is required to return such refund, Borrower shall
promptly repay to such Lender the amount of such refund.

§4.5 Computations. All computations of interest on the Loans and of other fees
to the extent applicable shall be based on a 360-day year (or a 365 day year in
the case of Base Rate Loans) and paid for the actual number of days elapsed.
Except as otherwise provided in the definition of the term “Interest Period”
with respect to LIBOR Rate Loans, whenever a payment hereunder or under any of
the other Loan Documents becomes due on a day that is not a Business Day, the
due date for such payment shall be extended to the next succeeding Business Day,
and interest shall accrue during such extension. The Outstanding Loans as
reflected on the records of the Agent from time to time shall be considered
prima facie evidence of such amount absent manifest error.

§4.6 Suspension of LIBOR Rate Loans. In the event that, prior to the
commencement of any Interest Period relating to any LIBOR Rate Loan, the Agent
shall determine that adequate and reasonable methods do not exist for
ascertaining LIBOR for such Interest Period, or the Agent shall reasonably
determine that LIBOR will not accurately and fairly reflect the cost of the
Lenders making or maintaining LIBOR Rate Loans for such Interest Period, the
Agent shall forthwith give notice of such determination (which shall be
conclusive and binding on Borrower and the Lenders absent manifest error) to
Borrower and the Lenders. In such event each LIBOR Rate Loan will automatically,
on the last day of the then current Interest Period applicable thereto, become a
Base Rate Loan, and the obligations of the Lenders to make LIBOR Rate Loans
shall be suspended until the Agent determines that the circumstances giving rise
to such suspension no longer exist, whereupon the Agent shall so notify Borrower
and the Lenders.

§4.7 Illegality. Notwithstanding any other provisions herein, if any present or
future law, regulation, treaty or directive or the interpretation or application
thereof shall make it unlawful, or any central bank or other governmental
authority having jurisdiction over a Lender or its LIBOR Lending Office shall
assert that it is unlawful, for any Lender to make or maintain LIBOR Rate Loans,
such Lender shall forthwith give notice of such circumstances to the Agent

 

34



--------------------------------------------------------------------------------

and Borrower and thereupon (a) the commitment of the Lenders to make LIBOR Rate
Loans shall forthwith be suspended and (b) the LIBOR Rate Loans then outstanding
shall be converted automatically to Base Rate Loans on the last day of each
Interest Period applicable to such LIBOR Rate Loans or within such earlier
period as may be required by law. Notwithstanding the foregoing, before giving
such notice, the applicable Lender shall designate a different lending office if
such designation will void the need for giving such notice and will not, in the
judgment of such Lender, be otherwise materially disadvantageous to such Lender
or increase any costs payable by Borrower hereunder.

§4.8 Additional Interest. If any LIBOR Rate Loan or any portion thereof is
repaid or is converted to a Base Rate Loan for any reason on a date which is
prior to the last day of the Interest Period applicable to such LIBOR Rate Loan,
or if repayment of the Loans has been accelerated as provided in §12.1, Borrower
will pay to the Agent upon demand for the account of the applicable Lenders in
accordance with their respective Commitment Percentages, in addition to any
amounts of interest otherwise payable hereunder, the Breakage Costs. Borrower
understands, agrees and acknowledges the following: (i) no Lender has any
obligation to purchase, sell and/or match funds in connection with the use of
LIBOR as a basis for calculating the rate of interest on a LIBOR Rate Loan;
(ii) LIBOR is used merely as a reference in determining such rate; and
(iii) Borrower has accepted LIBOR as a reasonable and fair basis for calculating
such rate and any Breakage Costs. Borrower further agrees to pay the Breakage
Costs, if any, whether or not a Lender elects to purchase, sell and/or match
funds.

§4.9 Additional Costs, Etc. Notwithstanding anything herein to the contrary, if
any present or future applicable law, which expression, as used herein, includes
statutes, rules and regulations thereunder and interpretations thereof by any
competent court or by any governmental or other regulatory body or official
charged with the administration or the interpretation thereof and requests,
directives, instructions and notices at any time or from time to time hereafter
made upon or otherwise issued to any Lender or the Agent by any central bank or
other fiscal, monetary or other authority (whether or not having the force of
law), shall:

(a) subject any Lender or the Agent to any tax, levy, impost, duty, charge, fee,
deduction or withholding of any nature with respect to this Agreement, the other
Loan Documents, such Lender’s Commitment, or the Loans (other than taxes based
upon or measured by the gross receipts, income or profits of such Lender or the
Agent or its franchise tax), or

(b) materially change the basis of taxation (except for changes in taxes on
gross receipts, income or profits or its franchise tax) of payments to any
Lender of the principal of or the interest on any Loans or any other amounts
payable to any Lender under this Agreement or the other Loan Documents, or

(c) impose or increase or render applicable any special deposit, reserve,
assessment, liquidity, capital adequacy or other similar requirements (whether
or not having the force of law and which are not already reflected in any
amounts payable by Borrower hereunder) against assets held by, or deposits in or
for the account of, or loans by, or commitments of an office of any Lender, or

 

35



--------------------------------------------------------------------------------

(d) impose on any Lender or the Agent any other conditions or requirements with
respect to this Agreement, the other Loan Documents, the Loans, such Lender’s
Commitment, or any class of loans or commitments of which any of the Loans or
such Lender’s Commitment forms a part; and the result of any of the foregoing
is:

(i) to increase the cost to any Lender of making, funding, issuing, renewing,
extending or maintaining any of the Loans or such Lender’s Commitment, or

(ii) to reduce the amount of principal, interest or other amount payable to any
Lender or the Agent hereunder on account of such Lender’s Commitment or any of
the Loans, or

(iii) to require any Lender or the Agent to make any payment or to forego any
interest or other sum payable hereunder, the amount of which payment or foregone
interest or other sum is calculated by reference to the gross amount of any sum
receivable or deemed received by such Lender or the Agent from Borrower
hereunder, then, and in each such case, Borrower will, within fifteen (15) days
of demand made by such Lender or (as the case may be) the Agent at any time and
from time to time and as often as the occasion therefor may arise, pay to such
Lender or the Agent such additional amounts as such Lender or the Agent shall
determine in good faith to be sufficient to compensate such Lender or the Agent
for such additional cost, reduction, payment or foregone interest or other sum.
Each Lender and the Agent in determining such amounts may use any reasonable
averaging and attribution methods generally applied by such Lender or the Agent.

§4.10 Capital Adequacy. If after the date hereof any Lender determines that
(a) the adoption of or change in any law, rule, regulation or guideline
regarding capital requirements for banks or bank holding companies or any change
in the interpretation or application thereof by any governmental authority
charged with the administration thereof, or (b) compliance by such Lender or its
parent bank holding company with any guideline, request or directive of any such
entity regarding capital adequacy (whether or not having the force of law), has
the effect of reducing the return on such Lender’s or such holding company’s
capital as a consequence of such Lender’s commitment to make Loans hereunder to
a level below that which such Lender or holding company could have achieved but
for such adoption, change or compliance (taking into consideration such Lender’s
or such holding company’s then existing policies with respect to capital
adequacy and assuming the full utilization of such entity’s capital) by any
amount deemed by such Lender to be material, then such Lender may notify
Borrower. Borrower agrees to pay to such Lender the amount of such reduction in
the return on capital as and when such reduction is determined, upon
presentation by such Lender of a statement of the amount setting forth the
Lender’s calculation thereof. In determining such amount, such Lender may use
any reasonable averaging and attribution methods generally applied by such
Lender.

§4.11 Breakage Costs. Borrower shall pay all Breakage Costs required to be paid
by it pursuant to this Agreement and incurred from time to time by any Lender
upon demand within fifteen (15) days from receipt of written notice from Agent,
or such earlier date as may be required by this Agreement.

 

36



--------------------------------------------------------------------------------

§4.12 Default Interest; Late Charge. Following the occurrence and during the
continuance of any Event of Default, and regardless of whether or not the Agent
or the Lenders shall have accelerated the maturity of the Loans, all Loans shall
bear interest payable on demand at a rate per annum equal to four percent
(4.0%) over the then current rate of interest on the Outstanding Loans (the
“Default Rate”), until such amount shall be paid in full (after as well as
before judgment), or if any of such amounts shall exceed the maximum rate
permitted by law, then at the maximum rate permitted by law. In addition,
Borrower shall pay a late charge equal to four percent (4.0%) of the amount of
any interest and/or principal payable on the Loans or any other amounts payable
hereunder or under the other Loan Documents, which is not paid by Borrower
within ten (10) days of the date when due, provided that no such late charge
shall apply to the final payment of principal of the Loans on the Maturity Date.

§4.13 Certificate. A certificate setting forth any amounts payable pursuant to
§4.8, §4.9, §4.10, §4.11 or §4.12 and a reasonably detailed explanation of such
amounts which are due, submitted by any Lender or the Agent to Borrower, shall
be conclusive in the absence of manifest error.

§4.14 Limitation on Interest. Notwithstanding anything in this Agreement or the
other Loan Documents to the contrary, all agreements between or among Borrower,
Guarantor, the Lenders and the Agent, whether now existing or hereafter arising
and whether written or oral, are hereby limited so that in no contingency,
whether by reason of acceleration of the maturity of any of the Obligations or
otherwise, shall the interest contracted for, charged or received by the Lenders
exceed the maximum amount permissible under applicable law. If, from any
circumstance whatsoever, interest would otherwise be payable to the Lenders in
excess of the maximum lawful amount, the interest payable to the Lenders shall
be reduced to the maximum amount permitted under applicable law; and if from any
circumstance the Lenders shall ever receive anything of value deemed interest by
applicable law in excess of the maximum lawful amount, an amount equal to any
excessive interest shall be applied to the reduction of the principal balance of
the Obligations and to the payment of interest or, if such excessive interest
exceeds the unpaid balance of principal of the Obligations, such excess shall be
refunded to Borrower. All interest paid or agreed to be paid to the Lenders
shall, to the extent permitted by applicable law, be amortized, prorated,
allocated and spread throughout the full period until payment in full of the
principal of the Obligations (including the period of any renewal or extension
thereof) so that the interest thereon for such full period shall not exceed the
maximum amount permitted by applicable law. This Section shall control all
agreements between or among Borrower, Guarantor, the Lenders and the Agent.

§4.15 Certain Provisions Relating to Increased Costs and Non-Funding Lenders. If
a Lender gives notice of the existence of the circumstances set forth in §4.7 or
any Lender requests compensation for any losses or costs to be reimbursed
pursuant to any one or more of the provisions of §4.4(b) (as a result of the
imposition of U.S. withholding taxes on amounts paid to such Lender under this
Agreement), §4.9 or §4.10, then, upon request of Borrower, such Lender, as
applicable, shall use reasonable efforts in a manner consistent with such
institution’s practice in connection with loans like the Loan of such Lender to
eliminate, mitigate or reduce amounts that would otherwise be payable by
Borrower under the foregoing provisions, provided that such action would not be
otherwise prejudicial to such Lender, including, without limitation, by
designating another of such Lender’s offices, branches or affiliates; Borrower
agreeing to pay

 

37



--------------------------------------------------------------------------------

all reasonably incurred costs and expenses incurred by such Lender in connection
with any such action. Notwithstanding anything to the contrary contained herein,
if no Default or Event of Default shall have occurred and be continuing, and if
any Lender (a) has given notice of the existence of the circumstances set forth
in §4.7 or has requested payment or compensation for any losses or costs to be
reimbursed pursuant to any one or more of the provisions of §4.4(b) (as a result
of the imposition of U.S. withholding taxes on amounts paid to such Lender under
this Agreement), §4.9 or §4.10 and following the request of Borrower has been
unable to take the steps described above to mitigate such amounts (each, an
“Affected Lender”) or (b) has failed to make available to Agent its pro rata
share of any Loan and such failure has not been cured (a “Non-Funding Lender”),
then, within thirty (30) days after such notice or request for payment or
compensation or failure to fund, as applicable, Borrower shall have the one-time
right as to such Affected Lender or Non-Funding Lender, as applicable, to be
exercised by delivery of written notice delivered to the Agent and the Affected
Lender or Non-Funding Lender, as applicable, within thirty (30) days of receipt
of such notice or failure to fund, as applicable, to elect to cause the Affected
Lender or Non-Funding Lender, as applicable, to transfer its Commitment. The
Agent shall promptly notify the remaining Lenders that each of such Lenders
shall have the right, but not the obligation, to acquire a portion of the
Commitment, pro rata based upon their relevant Commitment Percentages, of the
Affected Lender or Non-Funding Lender, as applicable (or if any of such Lenders
does not elect to purchase its pro rata share, then to such remaining Lenders in
such proportion as approved by the Agent). In the event that the Lenders do not
elect to acquire all of the Affected Lender’s or Non-Funding Lender’s
Commitment, then the Agent shall endeavor to obtain a new Lender to acquire such
remaining Commitment. Upon any such purchase of the Commitment of the Affected
Lender or Non-Funding Lender, as applicable, the Affected Lender’s or
Non-Funding Lender’s interest in the Obligations and its rights hereunder and
under the Loan Documents shall terminate at the date of purchase, and the
Affected Lender or Non-Funding Lender, as applicable, shall promptly execute all
documents reasonably requested to surrender and transfer such interest. The
purchase price for the Affected Lender’s or Non-Funding Lender’s Commitment
shall equal any and all amounts outstanding and owed by Borrower to the Affected
Lender or Non-Funding Lender, as applicable, including principal, and all
accrued and unpaid interest or fees.

§5. COLLATERAL SECURITY; GUARANTY.

§5.1 Collateral; Guaranty. The Obligations shall be secured by a perfected first
priority lien and security interest to be held by the Agent for the benefit of
the Lenders on the Collateral, pursuant to the terms of the Security Documents.
The Obligations shall be guaranteed by Guarantor pursuant to the Guaranty and
the Indemnity and Guaranty Agreement.

§5.2 Appraisals; Adjusted Value.

(a) Upon Borrower’s request (and at Borrower’s sole expense), which request may
not be made more often than one (1) time in any period of 365 days, Agent shall
obtain current Appraisals of each of the Mortgaged Property and the Stabilized
Properties. At Agent’s option (or upon request of Required Lenders), at any time
and from time to time, the Agent may on behalf of the Lenders obtain a current
Appraisal or an update to an existing Appraisal with respect to the Mortgaged
Property and/or any other Real Estate (including, without limitation, any
Stabilized Properties), as applicable. In any such case, said Appraisals will be
ordered by

 

38



--------------------------------------------------------------------------------

Agent and reviewed and approved by each of the Required Lenders, in order to
determine the current Appraised Value of the Mortgaged Property and other Real
Estate, as applicable. Notwithstanding the foregoing, provided an Event of
Default has not occurred, to the extent an existing Appraisal has been conducted
or updated under the terms of this §5.2 within the preceding forty-five
(45) days, Agent agrees to utilize such existing Appraisal for the purposes
required under this Agreement; provided, however, in the event Borrower requests
an increase in the Total Commitment pursuant to §2.11 hereof or a release of a
Release Property in accordance with §34 hereof, Agent shall be entitled to a new
Appraisal in connection therewith and shall not be required to utilize any
existing Appraisal.

(b) The expense of such Appraisals and/or updates performed pursuant to this
§5.2 shall be borne by Borrower and payable to Agent within ten (10) days of
demand; provided Borrower shall not be obligated to pay for an Appraisal of a
property obtained pursuant to the second sentence of §5.2(a) more often than
once in any period of twelve (12) months (unless an Event of Default exists in
which case Borrower shall bear the expense of any Appraisal (or update) obtained
during the continuance of such Event of Default). Notwithstanding the foregoing,
in the event Borrower requests an increase in the Total Commitment pursuant to
§2.11 hereof or a release of a Release Property in accordance with §34 hereof,
the cost and expense of any Appraisal and/or updates obtained in connection
therewith shall be borne solely by Borrower irrespective of whether Borrower has
paid for any prior Appraisal (and/or any prior update to any Appraisal).

(c) Borrower acknowledges that the Required Lenders have the right to approve
any Appraisal performed pursuant to this Agreement. Borrower further agrees that
the Lenders and Agent do not make any representations or warranties with respect
to any such Appraisal and shall have no liability as a result of or in
connection with any such Appraisal for statements contained in such Appraisal,
including without limitation, the accuracy and completeness of information,
estimates, conclusions and opinions contained in such Appraisal, or variance of
such Appraisal from the fair value of such property that is the subject of such
Appraisal given by the local tax assessor’s office, or Borrower’s idea of the
value of such property.

§5.3 Release of Collateral. Upon the refinancing or repayment of the Obligations
in full, the Agent shall be entitled to release the Collateral from the lien and
security interest of the Security Documents and to release the Borrower,
provided that Agent has not received a notice from the “Representative” (as
defined in §14.17) or the holder of the Hedge Obligations that any Hedge
Obligation is then due and payable to the holder thereof.

§6. REPRESENTATIONS AND WARRANTIES.

Borrower and Guarantor represent and warrant to the Agent and the Lenders as
follows.

§6.1 Corporate Authority, Etc.

(a) Incorporation; Good Standing. Borrower is a Delaware limited liability
company duly organized pursuant to its articles of organization or formation
filed with the Delaware Secretary of State, and is validly existing and in good
standing under the laws of

 

39



--------------------------------------------------------------------------------

Delaware. Borrower (i) has all requisite power to own its property and conduct
its business as now conducted and as presently contemplated, and (ii) is in good
standing and is duly authorized to do business in the jurisdictions where the
Mortgaged Property is located and in each other jurisdiction where a failure to
be so qualified in such other jurisdiction could have a Material Adverse Effect.
Guarantor is a Maryland limited partnership duly organized pursuant to its
certificate of limited partnership filed with the Maryland Secretary of State,
and is validly existing and in good standing under the laws of Maryland.
Guarantor (i) has all requisite power to own its property and conduct its
business as now conducted and as presently contemplated, and (ii) is in good
standing and is duly authorized to do business in the jurisdiction of its
organization and in each other jurisdiction where a failure to be so qualified
in such other jurisdiction has had or could reasonably be expected to have a
Material Adverse Effect.

(b) [Intentionally Omitted.]

(c) Authorization. The execution, delivery and performance of this Agreement and
the other Loan Documents to which either Borrower or Guarantor is a party and
the transactions contemplated hereby and thereby (i) are within the authority of
such Person, (ii) have been duly authorized by all necessary proceedings on the
part of such Person, (iii) do not and will not conflict with or result in any
breach or contravention of any provision of law, statute, rule or regulation to
which such Person is subject or any judgment, order, writ, injunction, license
or permit applicable to such Person, (iv) do not and will not conflict with or
constitute a default (whether with the passage of time or the giving of notice,
or both) under any provision of the limited liability company agreement,
partnership agreement, articles of incorporation or other charter documents or
bylaws of, or any agreement or other instrument binding upon, such Person or any
of its properties, (v) do not and will not result in or require the imposition
of any lien or other encumbrance on any of the properties, assets or rights of
such Person other than the liens and encumbrances in favor of Agent contemplated
by this Agreement and the other Loan Documents, and (vi) do not require the
approval or consent of any Person other than those already obtained and
delivered to Agent.

(d) Enforceability. The execution and delivery of this Agreement and the other
Loan Documents to which any of Borrower or Guarantor is a party are valid and
legally binding obligations of such Person enforceable in accordance with the
respective terms and provisions hereof and thereof, except as enforceability is
limited by bankruptcy, insolvency, reorganization, moratorium or other laws
relating to or affecting generally the enforcement of creditors’ rights and
general principles of equity.

§6.2 Governmental Approvals. The execution, delivery and performance of this
Agreement and the other Loan Documents to which Borrower or Guarantor is a party
and the transactions contemplated hereby and thereby do not require the approval
or consent of, or filing or registration with, or the giving of any notice to,
any court, department, board, governmental agency or authority other than those
already obtained and the filing of the Security Documents in the appropriate
records office with respect thereto.

§6.3 Title to Properties. Except as indicated on Schedule 6.3 hereto or other
adjustments that are not material in amount, Guarantor and its Subsidiaries own
or lease all of the assets reflected in the consolidated balance sheet of
Guarantor as of the Balance Sheet Date

 

40



--------------------------------------------------------------------------------

or acquired or leased since that date (except property and assets sold or
otherwise disposed of in the ordinary course since that date) subject to no
rights of others, including any mortgages, leases pursuant to which Guarantor or
any of its Subsidiaries or any of their Affiliates is the lessee, conditional
sales agreements, title retention agreements, liens or other encumbrances except
Permitted Liens.

§6.4 Financial Statements. Borrower has furnished to Agent: (i) the consolidated
balance sheet of REIT and its Subsidiaries as of the Balance Sheet Date and the
related consolidated statement of income and cash flow for applicable period
certified by the chief financial or accounting officer of REIT, (ii) the balance
sheet of Borrower as of the Balance Sheet Date and the related statement of
income for the applicable period certified by the chief financial or accounting
officer of REIT, (iii) [intentionally omitted], and (iv) certain other financial
information relating to Guarantor, Borrower and the Mortgaged Property. Such
balance sheet and statements have been prepared in accordance with GAAP and
fairly present the financial condition of Borrower (but do not include footnotes
required by generally accepted accounting principles) and the consolidated
financial condition of REIT and its Subsidiaries as of such dates and the
consolidated results of the operations of REIT and its Subsidiaries and the
results of operations of Borrower, as applicable, for such periods. There are no
liabilities, contingent or otherwise, of REIT or its Subsidiaries involving
material amounts not disclosed in said financial statements or the related notes
thereto.

§6.5 No Material Changes. Since the Balance Sheet Date or the date of the most
recent financial statements delivered pursuant to §7.4, as applicable, there has
occurred no materially adverse change in the financial condition, prospects or
business of Borrower or REIT and its Subsidiaries taken as a whole as shown on
or reflected in the consolidated balance sheet of REIT or the balance sheet of
Borrower, as applicable, as of the Balance Sheet Date, or its consolidated
statement of income or cash flows for the calendar year then ended, other than
changes in the ordinary course of business that have not and could not
reasonably be expected to have a Material Adverse Effect. As of the date hereof,
except as set forth on Schedule 6.5 hereto, there has occurred no materially
adverse change in the financial condition, prospects, operations or business
activities of the Mortgaged Property from the condition shown on the statements
of income delivered to the Agent pursuant to §6.4 other than changes in the
ordinary course of business that have not had any materially adverse effect
either individually or in the aggregate on the business, prospects, operation or
financial condition of the Mortgaged Property.

§6.6 Franchises, Patents, Copyrights, Etc. Borrower and Guarantor possess all
franchises, patents, copyrights, trademarks, trade names, service marks,
licenses and permits, and rights in respect of the foregoing, adequate for the
conduct of their business substantially as now conducted without known conflict
with any rights of others. The Mortgaged Property is not owned or operated under
or by reference to any registered or protected trademark, trade name, service
mark or logo.

§6.7 Litigation. Except as stated on Schedule 6.7, there are no actions, suits,
proceedings or investigations of any kind pending or, to the knowledge of
Borrower or Guarantor, threatened against Borrower or Guarantor or any of its
Subsidiaries before any court, tribunal, arbitrator, mediator or administrative
agency or board which question the validity of this Agreement or any of the
other Loan Documents, any action taken or to be taken pursuant

 

41



--------------------------------------------------------------------------------

hereto or thereto or any lien, security title or security interest created or
intended to be created pursuant hereto or thereto, or which if adversely
determined could reasonably be expected to have a Material Adverse Effect.
Except as set forth on Schedule 6.7, there are no judgments, final orders or
awards outstanding against or affecting Borrower, Guarantor or any of its
Subsidiaries or the Mortgaged Property individually or in the aggregate in
excess of $10,000,000.00.

§6.8 No Material Adverse Contracts, Etc. Neither Borrower nor Guarantor is
subject to any charter, corporate or other legal restriction, or any judgment,
decree, order, rule or regulation that has or is expected in the future to have
a Material Adverse Effect. Neither Borrower nor Guarantor is a party to any
contract or agreement that has or could reasonably be expected to have a
Material Adverse Effect.

§6.9 Compliance with Other Instruments, Laws, Etc. Neither Borrower nor
Guarantor is in violation of any provision of its charter or other
organizational documents, bylaws, or any agreement or instrument to which it is
subject or by which it or any of its properties is bound or any decree, order,
judgment, statute, license, rule or regulation, in any of the foregoing cases in
a manner that has had or could reasonably be expected to have a Material Adverse
Effect.

§6.10 Tax Status. Each of Borrower and Guarantor (a) has made or filed all
federal and state income and all other tax returns, reports and declarations
required by any jurisdiction to which it is subject or has obtained an extension
for filing, (b) has paid prior to delinquency all taxes and other governmental
assessments and charges shown or determined to be due on such returns, reports
and declarations, except those being contested in good faith and by appropriate
proceedings in accordance with the terms of this Agreement and (c) has set aside
on its books provisions reasonably adequate for the payment of all taxes for
periods subsequent to the periods to which such returns, reports or declarations
apply. There are no unpaid taxes in any material amount claimed to be due by the
taxing authority of any jurisdiction, and the officers or partners of such
Person know of no basis for any such claim. There are no audits pending or, to
the knowledge of Borrower or Guarantor, threatened with respect to any tax
returns filed by Borrower or Guarantor. The taxpayer identification number for
Borrower is 26-1277267 and for Guarantor is 26-0559473.

§6.11 No Event of Default. No Default or Event of Default has occurred and is
continuing.

§6.12 Investment Company Act. None of Borrower or Guarantor or any of its
Subsidiaries is an “investment company”, or an “affiliated company” or a
“principal underwriter” of an “investment company”, as such terms are defined in
the Investment Company Act of 1940.

§6.13 Absence of UCC Financing Statements, Etc. Except with respect to Permitted
Liens or as disclosed on the lien search reports delivered to and approved by
the Agent, there is no financing statement (but excluding any financing
statements that may be filed against Borrower without the consent or agreement
of Borrower), security agreement, chattel mortgage, real estate mortgage or
other document filed or recorded with any applicable filing records, registry,
or other public office, that purports to cover, affect or give notice of any
present or possible future lien on, or security interest or security title in,
any property of Borrower or rights thereunder.

 

42



--------------------------------------------------------------------------------

§6.14 Setoff, Etc. The Collateral and the rights of the Agent and the Lenders
with respect to the Collateral are not subject to any setoff, claims,
withholdings or other defenses by Borrower or Guarantor or, to the best
knowledge of Borrower or Guarantor, any other Person other than Permitted Liens
described in §8.2(i)(A), (ii) and (iii).

§6.15 Certain Transactions. Except as disclosed on Schedule 6.15 hereto, none of
the partners, officers, trustees, managers, members, directors, or employees of
Borrower or Guarantor or any of its Subsidiaries is, nor shall any such Person
become, a party to any transaction with Borrower or Guarantor or any of its
Subsidiaries or Affiliates (other than for services as such partners, managers,
members, employees, officers and directors), including any agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any partner, officer, trustee, director or such employee or, to the
knowledge of Borrower, any corporation, partnership, trust or other entity in
which any partner, officer, trustee, director, or any such employee has a
substantial interest or is an officer, director, trustee or partner, which are
on terms less favorable to Borrower or Guarantor or any of its Subsidiaries than
those that would be obtained in a comparable arms-length transaction.

§6.16 Employee Benefit Plans. Borrower, Guarantor and each ERISA Affiliate has
fulfilled its obligation, if any, under the minimum funding standards of ERISA
and the Code with respect to each Employee Benefit Plan, Multiemployer Plan or
Guaranteed Pension Plan and is in compliance in all material respects with the
presently applicable provisions of ERISA and the Code with respect to each
Employee Benefit Plan, Multiemployer Plan or Guaranteed Pension Plan. Neither
Borrower, Guarantor nor any ERISA Affiliate has (a) sought a waiver of the
minimum funding standard under §412 of the Code in respect of any Employee
Benefit Plan, Multiemployer Plan or Guaranteed Pension Plan, (b) failed to make
any contribution or payment to any Employee Benefit Plan, Multiemployer Plan or
Guaranteed Pension Plan, or made any amendment to any Employee Benefit Plan,
Multiemployer Plan or Guaranteed Pension Plan, which has resulted or could
result in the imposition of a Lien or the posting of a bond or other security
under ERISA or the Code, or (c) incurred any liability under Title IV of ERISA
other than a liability to the PBGC for premiums under §4007 of ERISA. The
Mortgaged Property does not constitute a “plan asset” of any Employee Plan,
Multiemployer Plan or Guaranteed Pension Plan.

§6.17 Disclosure. All of the representations and warranties made by or on behalf
of Borrower and Guarantor in this Agreement and the other Loan Documents or any
document or instrument delivered to the Agent or the Lenders pursuant to or in
connection with any of such Loan Documents are true and correct in all material
respects. All information contained in this Agreement, the other Loan Documents
or otherwise furnished to or made available to the Agent or the Lenders by or on
behalf of Borrower and Guarantor is and will be true and correct in all material
respects and does not contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements contained therein not
misleading. The written information, reports and other papers and data with
respect to Borrower, Guarantor or any of its

 

43



--------------------------------------------------------------------------------

Subsidiaries or the Mortgaged Property (other than projections and estimates)
furnished to the Agent or the Lenders in connection with this Agreement or the
obtaining of the Commitments of the Lenders hereunder was, at the time so
furnished, complete and correct in all material respects, or has been
subsequently supplemented by other written information, reports or other papers
or data, to the extent necessary to give in all material respects a true and
accurate knowledge of the subject matter in all material respects; provided that
such representation shall not apply to (a) the accuracy of any appraisal, title
commitment, survey, or engineering and environmental reports prepared by third
parties or legal conclusions or analysis provided by Borrower’s and/or
Guarantor’s counsel (although Borrower and Guarantor have no reason to believe
that the Agent and the Lenders may not rely on the accuracy thereof) or
(b) budgets, projections or other forward-looking information prepared in good
faith by Borrower and/or Guarantor (except to the extent the related assumptions
were when made manifestly unreasonable).

§6.18 Trade Name; Place of Business. Neither Borrower nor Guarantor uses any
trade name and conducts business under any name other than its actual name set
forth in the Loan Documents. The principal place of business of Borrower and
Guarantor is 1212 New York Avenue, N.W., Suite 900, Washington, DC 20005.

§6.19 Regulations T, U and X. No portion of any Loan is to be used for the
purpose of purchasing or carrying any “margin security” or “margin stock” as
such terms are used in Regulations T, U and X of the Board of Governors of the
Federal Reserve System, 12 C.F.R. Parts 220, 221 and 224. Neither Borrower nor
Guarantor is engaged, nor will it engage, principally or as one of its important
activities, in the business of extending credit for the purpose of purchasing or
carrying any “margin security” or “margin stock” as such terms are used in
Regulations T, U and X of the Board of Governors of the Federal Reserve System,
12 C.F.R. Parts 220, 221 and 224.

§6.20 Environmental Compliance. Borrower has taken all commercially reasonable
steps to investigate the past and present conditions and usage of the Mortgaged
Property and the operations conducted thereon and, except as specifically set
forth in the written environmental site assessment reports of the Environmental
Engineer provided to the Agent on or before the date hereof, makes the following
representations and warranties except as set forth on Schedule 6.20(c) or (d):

(a) Neither Borrower nor, to the best knowledge and belief of Borrower, any
operator of the Mortgaged Property, nor any tenant or operations thereon, is in
violation, or alleged violation, of any judgment, decree, order, law, license,
rule or regulation pertaining to environmental matters, including without
limitation, those arising under any Environmental Law, which violation involves
the Mortgaged Property.

(b) None of Borrower or Guarantor has received notice from any third party
including, without limitation, any federal, state or local governmental
authority, (i) that it has been identified by the United States Environmental
Protection Agency (“EPA”) as a potentially responsible party under CERCLA with
respect to a site listed on the National Priorities List, 40 C.F.R. Part 300
Appendix B (1986); (ii) that any Hazardous Substance(s) which it has generated,
transported or disposed of have been found at any site at which a federal, state
or local agency or

 

44



--------------------------------------------------------------------------------

other third party has conducted or has ordered that Borrower or Guarantor
conduct a remedial investigation, removal or other response action pursuant to
any Environmental Law; or (iii) that it is or shall be a named party to any
claim, action, cause of action, complaint, or legal or administrative proceeding
(in each case, contingent or otherwise) arising out of any third party’s
incurrence of costs, expenses, losses or damages of any kind whatsoever in
connection with the release of Hazardous Substances, which in any case involves
the Mortgaged Property.

(c)(i) No portion of the Mortgaged Property has been used for the handling,
processing, storage or disposal of Hazardous Substances except in accordance
with applicable Environmental Laws, and no underground tank or other underground
storage receptacle for Hazardous Substances is located on any portion of the
Mortgaged Property except those which are being operated and maintained in
compliance with Environmental Laws; (ii) in the course of any activities
conducted by Borrower, to the best knowledge and belief of Borrower, the tenants
and operators of their properties, no Hazardous Substances have been generated
or are being used on the Mortgaged Property except in the ordinary course of
Borrower’s business and in accordance with applicable Environmental Laws;
(iii) there has been no past or present releasing, spilling, leaking, pumping,
pouring, emitting, emptying, discharging, injecting, escaping, disposing or
dumping (other than the storing of materials in reasonable quantities to the
extent necessary for the operation of data centers of the type and size of those
owned by Borrower in the ordinary course of its business, and in any event in
compliance with all Environmental Laws) (a “Release”) or threatened Release of
Hazardous Substances on, upon, into or from the Mortgaged Property, which
Release would have a material adverse effect on the value of such Mortgaged
Property or adjacent properties, or from any other Real Estate, which Release
has had or could reasonably be expected to have a Material Adverse Effect;
(iv) to Borrower’s actual knowledge, there have been no Releases on, upon, from
or into any real property in the vicinity of any of the Mortgaged Property
which, through soil or groundwater contamination, may have come to be located
on, and which could be reasonably anticipated to have a material adverse effect
on the value of, the Mortgaged Property; and (v) any Hazardous Substances that
have been generated on any of the Mortgaged Property have been transported
off-site in accordance with all applicable Environmental Laws.

(d) Neither Borrower nor the Mortgaged Property is subject to any applicable
Environmental Law requiring the performance of Hazardous Substances site
assessments, or the removal or remediation of Hazardous Substances, or the
giving of notice to any governmental agency or the recording or delivery to
other Persons of an environmental disclosure document or statement in each case
by virtue of the transactions set forth herein and contemplated hereby, or as a
condition to the recording of the Mortgage or to the effectiveness of any other
transactions contemplated hereby except for such matters that shall be complied
with as of the Closing Date.

(e) There are no existing or closed sanitary landfills, solid waste disposal
sites, or hazardous waste treatment, storage or disposal facilities on or, to
Borrower’s actual knowledge, affecting the Mortgaged Property.

(f) Neither Borrower nor Guarantor has received any written notice of any claim
by any party that any use, operation, or condition of the Mortgaged Property has
caused any nuisance or any other liability or adverse condition on any other
property, nor is there any actual knowledge of any basis for such a claim.

 

45



--------------------------------------------------------------------------------

§6.21 Subsidiaries; Organizational Structure. Schedule 6.21(a) sets forth, as of
the date hereof, all of the Subsidiaries of Guarantor, the form and jurisdiction
of organization of each of the Subsidiaries, and the owners of the direct and
indirect ownership interests therein. Schedule 6.21(b) sets forth, as of the
date hereof, all of the Unconsolidated Affiliates of Guarantor and its
Subsidiaries, the form and jurisdiction of organization of each of the
Unconsolidated Affiliates, Guarantor’s or its Subsidiary’s ownership interest
therein and the other owners of the applicable Unconsolidated Affiliate. No
Person owns any legal, equitable or beneficial interest in any of the Persons
set forth on Schedules 6.21(a) and 6.21(b) except as set forth on such
Schedules. REIT is the sole managing member of Managing Member, which is the
sole managing member of Borrower. REIT is the sole general partner of Guarantor.
Managing Member owns one hundred percent (100%) of each of the economic, voting
and beneficial interest in Borrower, free and clear of all Liens. REIT owns
(indirectly) not less than fifty percent (50%) of each of the economic, voting
and beneficial interest in Borrower, free and clear of all Liens. REIT owns one
percent (1%) of each of the economic, voting and beneficial interests in
Managing Member, free and clear of all Liens. Guarantor owns ninety-nine percent
(99%) of each of the economic, voting and beneficial interests in Managing
Member, free and clear of all Liens.

§6.22 Leases. Borrower has delivered to the Agent true copies of the Leases and
any amendments thereto relating to the Mortgaged Property. An accurate and
complete Rent Roll as of the date of inclusion of the Mortgaged Property in the
Collateral with respect to all Leases of any portion of the Mortgaged Property
has been provided to the Agent. The Leases previously delivered to Agent as
described in the preceding sentence constitute as of the date thereof the sole
agreements between Borrower or any predecessor of Borrower and the tenants
relating to leasing or licensing of space at the Mortgaged Property and in the
Building relating thereto. No tenant under any Lease is entitled to any free
rent, partial rent, rebate of rent payments, credit, offset or deduction in
rent, including, without limitation, lease support payments or lease buy-outs,
except as reflected in such Leases or such Rent Roll. Except as set forth in
Schedule 6.22, the Leases reflected therein are, as of the date hereof, in full
force and effect in accordance with their respective terms, without any payment
default or any other material default thereunder, nor are there any defenses,
counterclaims, offsets, concessions or rebates available to any tenant
thereunder, and except as reflected in Schedule 6.22, Borrower has not given or
made, any notice of any payment or other material default, or any claim, which
remains uncured or unsatisfied, with respect to any of the Leases, and to the
best of the knowledge and belief of Borrower, there is no basis for any such
claim or notice of default by any tenant. No property other than the Mortgaged
Property is necessary to comply with the requirements (including, without
limitation, parking requirements) contained in any Lease.

§6.23 Property. The Mortgaged Property, and all major building systems located
thereon, are structurally sound, in good condition and working order and free
from material defects, subject to ordinary wear and tear, except for such
portion of the Mortgaged Property which is not occupied by any tenant and which
may not be in final working order pending final build-out of such space. The
Mortgaged Property, and the use and operation thereof, is in material compliance
with all applicable federal and state law and governmental regulations and any
local ordinances, orders or regulations, including without limitation, laws,
regulations and ordinances relating to zoning, building codes, subdivision, fire
protection, health, safety, handicapped access, historic preservation and
protection, wetlands, tidelands, and Environmental

 

46



--------------------------------------------------------------------------------

Laws. All water, sewer, electric, gas, telephone and other utilities necessary
for the use and operation of the Mortgaged Property are installed to the
property lines of the Mortgaged Property through dedicated public rights of way
or through perpetual private easements approved by the Agent with respect to
which the Mortgage creates a valid and enforceable first lien and, except in the
case of drainage facilities, are connected to the Building located thereon with
valid permits and are adequate to service the Building in compliance with
applicable law. The streets abutting the Mortgaged Property are dedicated and
accepted public roads, to which the Mortgaged Property has direct access by
trucks and other motor vehicles and by foot, or are perpetual private ways (with
direct access by trucks and other motor vehicles and by foot to public roads) to
which the Mortgaged Property has direct access approved by the Agent and with
respect to which the Mortgage creates a valid and enforceable first lien. All
private ways providing access to the Mortgaged Property are zoned in a manner
which will permit access to the Building over such ways by trucks and other
commercial and industrial vehicles. There are no unpaid or outstanding real
estate or other taxes or assessments on or against the Mortgaged Property which
are payable by Borrower (except only real estate or other taxes or assessments,
that are not yet delinquent or are being protested as permitted by this
Agreement). The Mortgaged Property is separately assessed for purposes of real
estate tax assessment and payment. There are no unpaid or outstanding real
estate or other taxes or assessments on or against any other property of
Guarantor which are payable by Guarantor in any material amount (except only
real estate or other taxes or assessments that are not yet delinquent or are
being protested as permitted by this Agreement). There are no pending, or to the
knowledge of Borrower threatened or contemplated, eminent domain proceedings
against the Mortgaged Property. The Mortgaged Property is not now damaged as a
result of any fire, explosion, accident, flood or other casualty. Borrower has
not received any outstanding notice from any insurer or its agent requiring
performance of any work with respect to the Mortgaged Property or canceling or
threatening to cancel any policy of insurance, and the Mortgaged Property
complies with the material requirements of all of Borrower’s insurance carriers.
Except as listed on Schedule 6.23, Borrower has no Management Agreements for the
Mortgaged Property. To the best knowledge of Borrower, there are no material
claims or any bases for material claims in respect of the Mortgaged Property or
its operation by any party to any service agreement or Management Agreement. No
person or entity has any right or option to acquire the Mortgaged Property or
the Building or any portion thereof or interest therein, except Yahoo!, Inc.
pursuant to the terms of Article 27 of the Yahoo ACC4 Lease, as publicized in
the Yahoo ACC4 Memorandum. True, accurate and complete copies of Article 27 of
the Yahoo ACC4 Lease (and any relevant provisions, exhibits and schedules to the
Yahoo ACC4 Lease with respect to the aforementioned rights of Yahoo!, Inc.) have
been previously furnished to the Agent (collectively, the “Yahoo ROFR
Provisions”).

§6.24 Brokers. Neither Guarantor nor Borrower has engaged or otherwise dealt
with any broker, finder or similar entity in connection with this Agreement or
the Loans contemplated hereunder, except that Borrower has been advised by
Property Capital LLC (and any fees and/or expenses payable to Property Capital
LLC shall be paid by Borrower).

§6.25 Other Debt. None of Guarantor nor any of its Subsidiaries is in default of
the payment of any Indebtedness or the performance of any material obligation
under any related agreement, mortgage, deed of trust, security agreement,
financing agreement or indenture to which any of them is a party which, in the
case of the Guarantor and its Subsidiaries other than

 

47



--------------------------------------------------------------------------------

the Borrower, involves Indebtedness individually or in the aggregate in excess
of $25,000,000.00. Neither Borrower nor Guarantor is a party to or bound by any
agreement, instrument or indenture that may require the subordination in right
or time or payment of any of the Obligations to any other indebtedness or
obligation of Borrower or Guarantor. Schedule 6.25 hereto sets forth all
agreements, mortgages, deeds of trust, financing agreements or other material
agreements binding upon Borrower, Guarantor or their respective properties and
entered into by Borrower and/or Guarantor as of the date of this Agreement with
respect to any Indebtedness of Borrower or Guarantor in an amount greater than
$1,000,000.00, and Borrower has provided the Agent with true, correct and
complete copies thereof.

§6.26 Solvency. As of the Closing Date and after giving effect to the
transactions contemplated by this Agreement and the other Loan Documents,
including all Loans made or to be made hereunder, neither Borrower nor Guarantor
is insolvent on a balance sheet basis such that the sum of such Person’s assets
exceeds the sum of such Person’s liabilities, each of Borrower and Guarantor is
able to pay its debts as they become due, and Borrower and Guarantor has
sufficient capital to carry on its business.

§6.27 No Bankruptcy Filing. Neither Borrower nor Guarantor is contemplating
either the filing of a petition by it under any state or federal bankruptcy or
insolvency laws or the liquidation of its assets or property, and neither
Borrower nor Guarantor has any knowledge of any Person contemplating the filing
of any such petition against it.

§6.28 No Fraudulent Intent. Neither the execution and delivery of this Agreement
or any of the other Loan Documents nor the performance of any actions required
hereunder or thereunder is being undertaken by Guarantor or Borrower with or as
a result of any actual intent by any of such Persons to hinder, delay or defraud
any entity to which any of such Persons is now or will hereafter become
indebted.

§6.29 Transaction in Best Interests of Borrower and Guarantor; Consideration.
The transaction evidenced by this Agreement and the other Loan Documents is in
the best interests of Borrower and Guarantor. The direct and indirect benefits
to inure to Borrower and Guarantor pursuant to this Agreement and the other Loan
Documents constitute substantially more than “reasonably equivalent value” (as
such term is used in §548 of the Bankruptcy Code) and “valuable consideration,”
“fair value,” and “fair consideration,” (as such terms are used in any
applicable state fraudulent conveyance law), in exchange for the benefits to be
provided by Borrower and Guarantor pursuant to this Agreement and the other Loan
Documents, and but for the willingness of Guarantor to guaranty the Loan,
Borrower would be unable to obtain the financing contemplated hereunder which
financing will enable Guarantor and Borrower to have available financing to
conduct and expand their business.

§6.30 Tenant Improvements. Except as otherwise disclosed to Agent in writing
prior to the Closing, Borrower has no obligation to construct any tenant
improvements or provide construction allowances under any Leases with respect to
the Mortgaged Property and all costs and expenses for any tenant improvements or
construction allowances required to be paid by Borrower on or prior to the date
hereof (if any) have been paid in full.

 

48



--------------------------------------------------------------------------------

§6.31 OFAC. None of Borrower or Guarantor is (or will be) a person with whom any
Lender is restricted from doing business under OFAC (including, those Persons
named on OFAC’s Specially Designated and Blocked Persons list) or under any
statute, executive order (including the September 24, 2001 Executive Order
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
to Commit, or Support Terrorism), or other governmental action and is not and
shall not engage in any dealings or transactions or otherwise be associated with
such persons. In addition, Borrower and Guarantor hereby agree to provide to the
Lenders any additional information that a Lender deems necessary from time to
time in order to ensure compliance with all applicable laws concerning money
laundering and similar activities.

§7. AFFIRMATIVE COVENANTS.

Borrower and Guarantor covenant and agree that, so long as any Loan or Note is
Outstanding:

§7.1 Punctual Payment. Borrower will duly and punctually pay or cause to be paid
the principal and interest on the Loans and all interest and fees provided for
in this Agreement, all in accordance with the terms of this Agreement and the
Notes, as well as all other sums owing pursuant to the Loan Documents.

§7.2 Maintenance of Office. Borrower and Guarantor will maintain their
respective chief executive office at 1212 New York Avenue, N.W., Suite 900,
Washington, DC 20005, or at such other place in the United States of America as
Borrower or Guarantor shall designate upon thirty (30) days prior written notice
to the Agent and the Lenders, where notices, presentations and demands to or
upon Borrower or Guarantor in respect of the Loan Documents may be given or
made.

§7.3 Records and Accounts. Guarantor will (a) keep, and cause each of its
Subsidiaries to keep true and accurate records and books of account in which
full, true and correct entries will be made in accordance with GAAP and
(b) maintain adequate accounts and reserves for all taxes (including income
taxes), depreciation and amortization of its properties and the properties of
its Subsidiaries, contingencies and other reserves. Neither Guarantor nor any of
its Subsidiaries shall, without the prior written consent of the Agent, (x) make
any material change to the accounting policies/principles used by such Person in
preparing the financial statements and other information described in §6.4 or
§7.4 (unless such a change is required by GAAP, in which case Agent’s prior
written consent shall not be required), or (y) change its fiscal year. Agent and
the Lenders acknowledge that Borrower’s and Guarantor’s fiscal year is a
calendar year.

 

49



--------------------------------------------------------------------------------

§7.4 Financial Statements, Certificates and Information. Borrower will deliver
or cause to be delivered to the Agent with sufficient copies for each of the
Lenders:

(a) within five (5) days of the filing of REIT’s Form 10-K with the SEC, if
applicable, but in any event not later than one hundred fifty (150) days after
the end of each calendar year, copies of:

(i) the audited Consolidated balance sheet of REIT and its Subsidiaries at the
end of such year, and the related audited consolidated statements of income,
cash flow and changes in capital for such year, setting forth in comparative
form the figures for the previous fiscal year and all such statements to be in
reasonable detail, prepared in accordance with GAAP, together with a
certification by the chief financial officer or accounting officer of REIT that
the information contained in such financial statements fairly presents the
financial position of REIT and its Subsidiaries, and accompanied by an auditor’s
report prepared without qualification as to the scope of the audit by a
nationally recognized accounting firm reasonably approved by Agent, and any
other information the Lenders may reasonably request to complete a financial
analysis of REIT and its Subsidiaries;

(ii) the unaudited balance sheet of Borrower at the end of such year, and the
related unaudited statements of income for such year, setting forth in
comparative form the figures for the previous fiscal year and all such
statements to be in reasonable detail, prepared in accordance with GAAP, (but
not including footnotes required by GAAP) together with a certification by the
chief financial officer or accounting officer of REIT that the information
contained in such financial statements fairly presents the financial position of
Borrower on the date thereof, and any other information the Lenders may
reasonably request to complete a financial analysis of Borrower;

(b) within five (5) days of the filing of REIT’s Form 10-Q with the SEC, if
applicable, but in any event not later than forty-five (45) days after the end
of each calendar quarter of each year, copies of:

(i) the unaudited consolidated balance sheet of REIT and its Subsidiaries, as at
the end of such quarter, and the related unaudited consolidated statements of
income and cash flows for the portion of REIT’s fiscal year then elapsed, all in
reasonable detail and prepared in accordance with GAAP, together with a
certification by the chief financial officer or accounting officer of REIT that
the information contained in such financial statements fairly presents the
financial position of REIT and its Subsidiaries on the date thereof (subject to
year-end adjustments);

(ii) the unaudited balance sheet of Borrower, as at the end of such quarter, and
the related unaudited statements of income for the portion of Borrower’s fiscal
year then elapsed, all in reasonable detail and prepared in accordance with
GAAP, (but not including footnotes required by GAAP), together with a
certification by the chief financial officer or accounting officer of REIT that
the information contained in such financial statements fairly presents the
financial position of Borrower on the date thereof (subject to year-end
adjustments);

(c) simultaneously with the delivery of the financial statements referred to in
subsections (a) and (b) above, a statement (a “Compliance Certificate”)
certified by the chief financial officer or chief accounting officer of REIT in
the form of Exhibit B hereto (or in such other form as the Agent may approve
from time to time) setting forth in reasonable detail computations evidencing
compliance or non-compliance (as the case may be) with the covenants contained
in §9 and the other covenants described in such certificate and (if applicable)
setting forth reconciliations to reflect changes in GAAP since the Balance Sheet
Date. All income, expense and value associated with the Mortgaged Property or
other Investments disposed of

 

50



--------------------------------------------------------------------------------

during any quarter will be eliminated from calculations, where applicable. The
Compliance Certificate shall be accompanied by copies of the statements of Net
Operating Income for such calendar quarter for the Mortgaged Property, prepared
on a basis consistent with the statements furnished to the Agent prior to the
date hereof and otherwise in form and substance reasonably satisfactory to the
Agent, together with a certification by the chief financial officer or chief
accounting officer of REIT that the information contained in such statement
fairly presents the Net Operating Income of the Mortgaged Property for such
periods;

(d) simultaneously with the delivery of the financial statements referred to in
clause (a) above, the statement of all contingent liabilities involving amounts
of $1,000,000.00 or more of Guarantor and its Subsidiaries which are not
reflected in such financial statements or referred to in the notes thereto
(including, without limitation, all guaranties, endorsements and other
contingent obligations in respect of the indebtedness of others, and obligations
to reimburse the issuer in respect of any letters of credit);

(e) simultaneously with the delivery of the financial statements referred to in
subsections (a) and (b) above, (i) a Rent Roll for the Mortgaged Property and a
summary thereof in form satisfactory to Agent as of the end of each calendar
quarter (including the fourth calendar quarter in each year), together with a
listing of each tenant that has taken occupancy of Mortgaged Property during
each calendar quarter (including the fourth calendar quarter in each year),
(ii) a statement of Net Operating Income in the form of an operating statement
for the Mortgaged Property for each such calendar quarter and year to date (such
statements to be in form reasonably satisfactory to Agent), and (iii) a copy of
each Lease or amendment to any Lease entered into with respect to the Mortgaged
Property during such calendar quarter (including the fourth calendar quarter in
each year), if not previously provided pursuant to the terms hereof;

(f) within fifteen (15) days of the filing thereof, but in any event not later
than fifteen (15) days after the filing deadline including extensions, executed
copies of all federal income tax returns (inclusive of schedules excluding
Schedule K-1), reports and declarations of Borrower and Guarantor (provided,
however, in the event Guarantor’s tax returns are prepared on a consolidated
basis (including the Borrower and other Subsidiaries), such consolidated tax
returns shall suffice for purposes of the delivery of any Borrower tax returns
hereunder);

(g) [Intentionally Omitted];

(h) [Intentionally Omitted];

(i) [Intentionally Omitted];

(j) [Intentionally Omitted];

(k) not later than February 28th, a budget for the Mortgaged Property for the
calendar year; and

(l) from time to time such other financial data and information in the
possession of Guarantor or Borrower (including, without limitation, auditors’
management letters, status of litigation or investigations against Borrower or
Guarantor and any settlement discussions relating thereto, property inspection
and environmental reports and information as to zoning and other legal and
regulatory changes affecting Borrower or Guarantor) as the Agent may reasonably
request.

 

51



--------------------------------------------------------------------------------

Any material to be delivered pursuant to this §7.4 may be delivered
electronically directly to Agent and the Lenders provided that such material is
in a format reasonably acceptable to Agent, and such material shall be deemed to
have been delivered to Agent and the Lenders upon Agent’s receipt thereof. Upon
the request of Agent, Borrower and Guarantor shall deliver paper copies thereof
to Agent and the Lenders. Borrower and Guarantor authorize Agent and Arranger to
disseminate any such materials through the use of Intralinks, SyndTrak or any
other electronic information dissemination system, and Borrower and Guarantor
release Agent and the Lenders from any liability in connection therewith.

§7.5 Notices.

(a) Defaults. Borrower and Guarantor will promptly upon becoming aware of same
notify the Agent in writing of the occurrence of any Default or Event of
Default, which notice shall describe such occurrence with reasonable specificity
and shall state that such notice is a “notice of default”. If any Person shall
give any notice or take any other action in respect of a claimed default
(whether or not constituting an Event of Default) under this Agreement or under
any note, evidence of indebtedness, indenture or other obligation to which or
with respect to which Guarantor or any of its Subsidiaries is a party or
obligor, whether as principal or surety, and such default would permit the
holder of such note or obligation or other evidence of indebtedness to
accelerate the maturity thereof, which acceleration would either cause a Default
or have a Material Adverse Effect, Borrower shall forthwith give written notice
thereof to the Agent and each of the Lenders, describing the notice or action
and the nature of the claimed default.

(b) Environmental Events. Borrower will give notice to the Agent within three
(3) Business Days of becoming aware of (i) any potential or known Release, or
threat of Release, of any Hazardous Substances in violation of any applicable
Environmental Law; (ii) any violation of any Environmental Law that Borrower
reports in writing or is reportable by Borrower in writing (or for which any
written report supplemental to any oral report is made) to any federal, state or
local environmental agency or (iii) any inquiry, proceeding, investigation, or
other action, including a notice from any agency of potential environmental
liability, of any federal, state or local environmental agency or board, that in
any case involves (A) the Mortgaged Property, or (B) or the Agent’s liens or
security title on the Collateral pursuant to the Security Documents.

(c) Notification of Claims Against Collateral. Borrower will give notice to the
Agent in writing within three (3) Business Days of becoming aware of any
material setoff, claims (including, with respect to the Mortgaged Property,
environmental claims), withholdings or other defenses to which any of the
Collateral, or the rights of the Agent or the Lenders with respect to the
Collateral, are subject.

 

52



--------------------------------------------------------------------------------

(d) Notice of Litigation and Judgments. Borrower and Guarantor will give notice
to the Agent in writing within three (3) Business Days of becoming aware of any
litigation or proceedings threatened in writing or any pending litigation and
proceedings affecting Borrower or Guarantor or any of its Subsidiaries or to
which Borrower or Guarantor or any of its Subsidiaries is or is to become a
party involving an uninsured claim against Borrower or Guarantor or any of its
Subsidiaries that could either cause a Default or could reasonably be expected
to have a Material Adverse Effect and stating the nature and status of such
litigation or proceedings. Borrower and Guarantor will give notice to the Agent,
in writing, in form and detail reasonably satisfactory to the Agent and each of
the Lenders, within ten (10) days of any judgment not covered by insurance,
whether final or otherwise, against Borrower or Guarantor or any of its
Subsidiaries in an amount in excess of $10,000,000.00.

(e) Notice of Change of Control. Borrower and Guarantor will immediately notify
the Agent in writing of the occurrence of a Change of Control or of any direct
or indirect sale, transfer, exchange, assignment or pledge of or grant of any
security interest in any direct or indirect ownership interests in Borrower that
would result in a Change of Control (or could result in a Change of Control if
the assignee, pledgee, grantee or other such party were to exercise its rights),
which notice shall describe such transaction with reasonable specificity and
shall state that such notice is a notice of a “Change of Control”.

(f) ERISA. Borrower will give notice to the Agent within ten (10) Business Days
after Guarantor or any ERISA Affiliate (i) gives or is required to give notice
to the PBGC of any “reportable event” (as defined in §4043 of ERISA) with
respect to any Guaranteed Pension Plan, Multiemployer Plan or Employee Benefit
Plan, or knows that the plan administrator of any such plan has given or is
required to give notice of any such reportable event; (ii) gives a copy of any
notice of complete or partial withdrawal liability under Title IV of ERISA; or
(iii) receives any notice from the PBGC under Title IV or ERISA of an intent to
terminate or appoint a trustee to administer any such plan.

(g) Notification of Lenders. Within three (3) Business Days after receiving any
notice under this §7.5, the Agent will forward a copy thereof to each of the
Lenders, together with copies of any certificates or other written information
that accompanied such notice.

§7.6 Existence; Maintenance of Properties.

(a) Borrower will preserve and keep in full force and effect its legal existence
in the jurisdiction of its incorporation or formation as well as in the
jurisdiction where the Mortgaged Property is located. Guarantor will preserve
and keep in full force and effect its legal existence in the jurisdiction of its
incorporation and formation. Guarantor will preserve and keep in full force all
of its rights and franchises, the preservation of which is necessary to the
conduct of its business.

(b) Borrower (i) will cause all of its properties used or useful in the conduct
of its business to be maintained and kept in good condition, repair and working
order (ordinary wear and tear excepted) and supplied with all necessary
equipment, and (ii) will cause to be made all necessary repairs, renewals,
replacements, betterments and improvements thereof in all cases in which the
failure so to do would have a material adverse effect on the condition of the
Mortgaged Property or would cause a Material Adverse Effect. Without limitation
of the obligations of Borrower under this Agreement with respect to the
maintenance of the Mortgaged

 

53



--------------------------------------------------------------------------------

Property, Borrower shall promptly and diligently comply with the recommendations
of the Environmental Engineer concerning the maintenance, operation or upkeep of
the Mortgaged Property contained in the building inspection and environmental
reports delivered to the Agent or otherwise obtained by Borrower with respect to
the Mortgaged Property.

§7.7 Insurance; Condemnation.

(a) Borrower will, at its expense, procure and maintain for the benefit of
Borrower and the Agent, insurance policies issued by such insurance companies,
in such amounts, in such form and substance, and with such coverages,
endorsements, deductibles and expiration dates as are acceptable to the Agent,
providing the following types of insurance covering the Mortgaged Property:

(i) “All Risks” property insurance (including broad form earthquake (if the
Mortgaged Property is in a high earthquake hazard area as reasonably determined
by Agent); however, Agent acknowledges that, as of the Closing Date, the
Mortgaged Property is not located in such an area), coverage from loss or damage
arising from acts of terrorism (with such coverage satisfactory to Agent), and
comprehensive boiler and machinery coverages) on the Building and the contents
therein of Borrower in an amount not less than one hundred percent (100%) of the
full replacement cost of the Building and the contents therein of Borrower or
such other amount as the Required Lenders may approve, with deductibles not to
exceed $10,000.00 (or $50,000.00 with respect to flood) for any one occurrence,
with a replacement cost coverage endorsement, an agreed amount endorsement, and,
if requested by the Agent, a contingent liability from operation of building
laws endorsement in such amounts as the Agent may require. Full replacement cost
as used herein means the cost of replacing the Building (exclusive of the cost
of excavations, foundations and footings below the lowest basement floor) and
the contents therein of Borrower without deduction for physical depreciation
thereof;

(ii) During the course of construction or repair of the Building, the insurance
required by clause (i) above shall be written on a builders risk, completed
value, non-reporting form, meeting all of the terms required by clause
(i) above, covering the total value of work performed, materials, equipment,
machinery and supplies furnished, existing structures, and temporary structures
being erected on or near the Mortgaged Property, including coverage against
collapse and damage during transit or while being stored off-site, and
containing a soft costs (including loss of rents) coverage endorsement and a
permission to occupy endorsement;

(iii) Flood insurance if at any time any Building is located in any federally
designated “special hazard area” (including any area having special flood,
mudslide and/or flood-related erosion hazards, and shown on a Flood Hazard
Boundary Map or a Flood Insurance Rate Map published by the Federal Emergency
Management Agency as Zone A, AO, Al-30, AE, A99, AH, VO, V1-30, VE, V, M or E)
and the broad form flood coverage required by clause (i) above is not available,
in an amount equal to the full replacement cost or the maximum amount then
available under the National Flood Insurance Program;

(iv) Rent loss insurance in an amount sufficient to recover at least the total
estimated gross receipts from all sources of income, including without
limitation, rental income, for the Mortgaged Property for a twelve (12) month
period;

 

54



--------------------------------------------------------------------------------

(v) Commercial general liability insurance against claims for personal injury
(to include, without limitation, bodily injury and personal and advertising
injury) and property damage liability, all on an occurrence basis, if
commercially available, with such coverages as the Agent may reasonably request
(including, without limitation, contractual liability coverage, completed
operations coverage for a period of two (2) years following completion of
construction of any improvements on the Mortgaged Property, and coverages
equivalent to an ISO broad form endorsement), with a general aggregate limit of
not less than $2,000,000.00, a completed operations aggregate limit of not less
than $2,000,000.00, and a combined single “per occurrence” limit of not less
than $1,000,000.00 for bodily injury, property damage and medical payments;

(vi) During the course of construction or repair of any improvements on the
Mortgaged Property, owner’s contingent or protective liability insurance
covering claims not covered by or under the terms or provisions of the insurance
required by clause (v) above;

(vii) Employer’s liability insurance with respect to Borrower’s employees (or if
Borrower has no employees, with respect to the employees of the management
Company under the Management Agreement);

(viii) Umbrella liability insurance with limits of not less than $10,000,000.00
to be in excess of the limits of the insurance required by clauses (v), (vi) and
(vii) above, with coverage at least as broad as the primary coverages of the
insurance required by clauses (v), (vi) and (vii) above, with any excess
liability insurance to be at least as broad as the coverages of the lead
umbrella policy. All such policies shall be endorsed to provide defense coverage
obligations;

(ix) Workers’ compensation insurance for all employees of Borrower engaged on or
with respect to the Mortgaged Property with limits as required by applicable law
(or if Borrower has no employees, for all employees of the management company
under the Management Agreement); and

(x) Such other insurance in such form and in such amounts as may from time to
time be reasonably required by the Agent against other insurable hazards and
casualties which at the time are commonly insured against in the case of
properties of similar character and location to the Mortgaged Property.

Borrower shall pay all premiums on insurance policies. The insurance policies
with respect to Mortgaged Property provided for in clauses (v), (vi) and
(viii) above shall name the Agent and each Lender as an additional insured and
shall contain a cross liability/severability endorsement. The insurance policies
provided for in clauses (i), (ii), (iii) and (iv) above shall name the Agent as
mortgagee and loss payee, shall be first payable in case of loss to the Agent,
and shall contain mortgage clauses and lender’s loss payable endorsements in
form and substance acceptable to the Agent. Borrower shall deliver duplicate
originals or certified copies of all such policies to the Agent, and Borrower
shall promptly furnish to the Agent all renewal notices and evidence that all
premiums or portions thereof then due and payable have been paid. At least
thirty (30) days prior to the expiration date of the policies, Borrower shall
deliver to the Agent evidence of continued coverage, including a certificate of
insurance, as may be

 

55



--------------------------------------------------------------------------------

satisfactory to the Agent; provided, however, if Borrower is continuing
insurance renewal negotiations at such date, then Borrower shall inform Agent in
writing of the status of such insurance renewal negotiations and any anticipated
or potential material changes in coverages, deductibles or limits at least
thirty (30) days prior to the expiration date of such policies, and shall in any
event provide evidence of extension, renewal or replacement prior to the
expiration date of the current policies.

(b) All policies of insurance required by this Agreement shall contain clauses
or endorsements to the effect that (i) no act or omission of Borrower or
Guarantor or any of its Subsidiaries or anyone acting for Borrower or Guarantor
or any of its Subsidiaries (including, without limitation, any representations
made in the procurement of such insurance), which might otherwise result in a
forfeiture of such insurance or any part thereof, no occupancy or use of the
Mortgaged Property for purposes more hazardous then permitted by the terms of
the policy, and no foreclosure or any other change in title to the Mortgaged
Property or any part thereof, shall affect the validity or enforceability of
such insurance insofar as the Agent is concerned, (ii) the insurer waives any
right of set off, counterclaim, subrogation, or any deduction in respect of any
liability of Borrower or Guarantor or any of its Subsidiaries and the Agent,
(iii) such insurance is primary and without right of contribution from any other
insurance which may be available, (iv) such policies shall not be modified,
canceled or terminated prior to the scheduled expiration date thereof without
the insurer thereunder giving at least thirty (30) days prior written notice to
the Agent by certified or registered mail, and (v) that the Agent or the Lenders
shall not be liable for any premiums thereon or subject to any assessments
thereunder, and shall in all events be in amounts sufficient to avoid any
coinsurance liability.

(c) The insurance required by this Agreement may be effected through a blanket
policy or policies covering additional locations and property of Borrower,
Guarantor and its Subsidiaries and other Persons not included in the Mortgaged
Property, provided that such blanket policy or policies comply with all of the
terms and provisions of this §7.7 and contain endorsements or clauses assuring
that any claim recovery will not be less than that which a separate policy would
provide, including, without limitation, a priority claim provision with respect
to property insurance and an aggregate limits of insurance endorsement in the
case of liability insurance.

(d) All policies of insurance required by this Agreement shall be issued by
companies licensed to do business in the State where the policy is issued and
also in the State where the Mortgaged Property is located and having a rating in
Best’s Key Rating Guide of at least “A” and a financial size category of at
least “X.”

(e) Borrower shall not carry separate insurance, concurrent in kind or form or
contributing in the event of loss, with any insurance required under this
Agreement unless such insurance complies with the terms and provisions of this
§7.7.

(f) In the event of any loss or damage to the Mortgaged Property, Borrower shall
give prompt written notice to the insurance carrier and the Agent. Borrower
hereby irrevocably authorizes and empowers the Agent, at the Agent’s option and
in the Agent’s sole discretion or at the request of the Required Lenders in
their sole discretion, as its attorney in fact, to make proof of such loss, to
adjust and compromise any claim under insurance policies, to

 

56



--------------------------------------------------------------------------------

appear in and prosecute any action arising from such insurance policies, to
collect and receive Insurance Proceeds and Condemnation Proceeds, and to deduct
therefrom the Agent’s reasonable expenses incurred in the collection of such
Insurance Proceeds; provided, however, that so long as no Default or Event of
Default has occurred and is continuing and so long as Borrower shall in good
faith diligently pursue such claim, Borrower may make proof of loss and appear
in any proceedings or negotiations with respect to the adjustment of such claim,
except that Borrower may not settle, adjust or compromise any such claim without
the prior written consent of the Agent, which consent shall not be unreasonably
withheld or delayed; provided, further, that Borrower may make proof of loss and
adjust and compromise any claim under casualty insurance policies which is in an
amount less than $1,000,000.00 so long as no Default or Event of Default has
occurred and is continuing and so long as Borrower shall in good faith
diligently pursue such claim. Borrower further authorizes the Agent, at the
Agent’s option, to (i) apply the balance of such Insurance Proceeds and
Condemnation Proceeds to the payment of the Obligations whether or not then due,
or (ii) if the Agent shall require the reconstruction or repair of the Mortgaged
Property, to hold the balance of such proceeds as trustee to be used to pay
taxes, charges, sewer use fees, water rates and assessments which may be imposed
on the Mortgaged Property and the Obligations as they become due during the
course of reconstruction or repair of the Mortgaged Property and to reimburse
Borrower, in accordance with such terms and conditions as the Agent may
prescribe, for the costs of reconstruction or repair of the Mortgaged Property,
and upon completion of such reconstruction or repair to apply any excess to the
payment of the Obligations.

(g) Notwithstanding the foregoing or anything to the contrary contained in the
Mortgage, the Agent shall make net Insurance Proceeds and Condemnation Proceeds
available to Borrower to reconstruct and repair the Mortgaged Property, in
accordance with such terms and conditions as the Agent may prescribe in the
Agent’s discretion for the disbursement of the proceeds, provided that (i) the
cost of such reconstruction or repair is estimated by the Agent not to exceed
twenty-five percent (25%) of the replacement cost of the damaged Building (as
reasonably estimated by the Agent), (ii) no Default or Event of Default shall
have occurred and be continuing, (iii) Borrower shall have provided to the Agent
additional cash security in an amount equal to the amount reasonably estimated
by the Agent to be the amount in excess of such proceeds which will be required
to complete such repair or restoration, (iv) the Agent shall have approved the
plans and specifications, construction budget, construction contracts, and
construction schedule for such repair or restoration and reasonably determined
that the repaired or restored Mortgaged Property will provide the Agent with
adequate security for the Obligations (provided that the Agent shall not
disapprove such plans and specifications if the Building is to be restored to
substantially its condition immediately prior to such damage), (v) Borrower
shall have delivered to the Agent written agreements binding upon not less than
eighty-five percent (85%) of the tenants or other parties having present or
future rights to possession of any portion of the Mortgaged Property or having
any right to require repair, restoration or completion of the Mortgaged Property
or any portion thereof, (determined by referenced to those tenants in the
aggregate Leases covering not less than eighty-five percent (85%) of the total
mega volt amps of critical load power available to the Building), agreeing upon
a date for delivery of possession of the Mortgaged Property or their respective
portions thereof, to permit time which is sufficient in the judgment of the
Agent for such repair or restoration and approving the plans and specifications
for such repair or restoration, or other evidence satisfactory to the Agent that
none of such tenants or other parties may terminate their Leases as a result of
such casualty or as a

 

57



--------------------------------------------------------------------------------

result of having a right to approve the plans and specifications for such repair
or restoration, (vi) the Agent shall reasonably determine that such repair or
reconstruction can be completed prior to the Maturity Date and prior to the
exhaustion or expiration of any rental loss insurance coverage, (vii) the Agent
shall receive evidence reasonably satisfactory to it that any such restoration,
repair or rebuilding complies in all respects with any and all applicable state,
federal and local laws, ordinances and regulations, including without
limitation, zoning laws, ordinances and regulations, and that all required
permits, licenses and approvals relative thereto have been or will be issued in
a manner so as not to materially impede the progress of restoration, (viii) the
Agent shall receive evidence reasonably satisfactory to it that the insurer
under such policies of fire or other casualty insurance does not assert any
defense to payment under such policies against Borrower or the Agent, and
(ix) the Agent shall receive evidence reasonably satisfactory to it that once
the Mortgaged Property has been reconstructed or repaired, and each of the other
conditions set forth in this clause (g) have been satisfied, the Borrower will
be in compliance, on a pro forma basis, with the applicable Debt Service
Coverage Ratio. Any excess Insurance Proceeds shall be paid to the Agent to be
applied to the payment of the Obligations, unless (x) by the terms of the
applicable insurance policy the excess proceeds are required to be returned to
such insurer, in which case such excess proceeds shall be paid to such insurer
or (y) there is no obligation under any document, agreement or instrument
evidencing or securing any Indebtedness (other than the Obligations) of REIT or
Guarantor or any of its Subsidiaries to turn over or pay such excess proceeds to
the holder(s) of such Indebtedness, in which case such excess proceeds shall be
paid to Borrower. Any excess Condemnation Proceeds shall be applied to the
payment of the Obligations. In no event shall the provisions of this section be
construed to extend the Maturity Date or to limit in any way any right or remedy
of the Agent upon the occurrence of an Event of Default hereunder. If the
Mortgaged Property is sold or the Mortgaged Property is acquired by the Agent,
all right, title and interest of Borrower in and to any insurance policies and
unearned premiums thereon and in and to the proceeds thereof resulting from loss
or damage to the Mortgaged Property prior to the sale or acquisition shall pass
to the Agent or any other successor in interest to Borrower or purchaser of the
Mortgaged Property.

§7.8 Taxes; Liens. Borrower and Guarantor will duly pay and discharge, or cause
to be paid and discharged, before the same shall become delinquent, all taxes,
assessments and other governmental charges imposed upon them or upon the
Mortgaged Property, sales and activities, or any part thereof, or upon the
income or profits therefrom as well as all claims for labor, materials or
supplies that if unpaid might by law become a lien or charge upon any of its
property or other Liens affecting any of the Collateral or other property of
Borrower or Guarantor, provided that any such tax, assessment, charge or levy or
claim need not be paid if (a) the validity or amount thereof shall currently be
contested in good faith by appropriate proceedings which shall suspend the
collection thereof with respect to such property, (b) neither such property nor
any portion thereof or interest therein would be in any danger of sale,
forfeiture or loss by reason of such proceeding and (c) Guarantor or Borrower
shall have set aside on its books adequate reserves in accordance with GAAP,
except that if such contest is by Borrower, Borrower has or has caused to be
deposited security in form and amount satisfactory to Agent, in its sole
discretion, and has increased the amount of such security so deposited promptly
after Agent’s request therefor; and provided, further, that forthwith upon the
commencement of proceedings to foreclose any lien that may have attached as
security therefor, Borrower or Guarantor either (i) will provide a bond issued
by a surety reasonably acceptable to

 

58



--------------------------------------------------------------------------------

the Agent and sufficient to stay all such proceedings or (ii) if no such bond is
provided, will pay each such tax, assessment, charge or levy. If Borrower or
Guarantor fails to commence such contest or, having commenced to contest the
same, fails to deposit such security required by Agent or, having commenced to
contest the same, and having deposited such security required by Agent for its
full amount (if required), shall thereafter fail to prosecute such contest in
good faith or with due diligence, or, upon adverse conclusion of any such
contest, shall fail to pay such tax, assessment or charge, Agent may, at its
election (but shall not be required to), pay and discharge any such tax,
assessment or charge, and any interest or penalty thereon, and any amounts so
expended by Agent shall be deemed to constitute disbursements of the Loan
proceeds hereunder (even if the total amount of disbursements would exceed the
face amount of the Notes). Borrower shall furnish to Agent evidence that taxes
are paid at least five (5) days prior to the last date for payment of such taxes
and before imposition of any penalty or accrual of interest. Upon Agent’s
written request, Borrower shall provide evidence reasonably satisfactory to
Agent of the timely payment of all real estate taxes for the Mortgaged Property.

§7.9 Inspection of Properties and Books. Guarantor and Borrower will permit the
Agent and the Lenders, at Guarantor’s or Borrower’s expense, as applicable, and
upon reasonable prior notice, to visit and inspect any of its properties
(subject to the rights of tenants under their Leases), to examine the books of
account of Guarantor and its Subsidiaries (and to make copies thereof and
extracts therefrom) and to discuss the affairs, finances and accounts of
Guarantor and its Subsidiaries with, and to be advised as to the same by, their
respective officers, partners or members, all at such reasonable times and
intervals as the Agent or any Lender may reasonably request, provided that so
long as no Default or Event of Default shall have occurred and be continuing,
Borrower and Guarantor shall not be required to pay for such visits and
inspections more often than once in any twelve (12) month period. The Lenders
shall use good faith efforts to coordinate such visits and inspections so as to
minimize the interference with and disruption to the normal business operations
of Guarantor and its Subsidiaries.

§7.10 Compliance with Laws, Contracts, Licenses, and Permits. Borrower and
Guarantor will each comply in all respects with (i) all applicable laws and
regulations now or hereafter in effect wherever its business is conducted,
including all Environmental Laws, (ii) the provisions of its corporate charter,
partnership agreement, limited liability company agreement or declaration of
trust, as the case may be, and other charter documents and bylaws, (iii) all
agreements and instruments to which it is a party or by which it or any of its
properties may be bound, (iv) all applicable decrees, orders, and judgments, and
(v) all licenses and permits required by applicable laws and regulations for the
conduct of its business or the ownership, use or operation of its properties,
except, with respect to Guarantor where a failure to so comply with any of
clauses (i) through (v) could not reasonably be expected to have a Material
Adverse Effect. If any authorization, consent, approval, permit or license from
any officer, agency or instrumentality of any government shall become necessary
or required in order that Borrower or Guarantor may fulfill any of its
obligations hereunder, Borrower or Guarantor will immediately take or cause to
be taken all steps necessary to obtain such authorization, consent, approval,
permit or license and furnish the Agent and the Lenders with evidence thereof.
Borrower and Guarantor shall develop and implement such programs, policies and
procedures as are necessary to comply with the Patriot Act and shall promptly
advise Agent in writing in the event that Borrower or Guarantor shall determine
that any investors in Borrower or Guarantor are in violation of such act.

 

59



--------------------------------------------------------------------------------

§7.11 Further Assurances. Borrower and Guarantor will cooperate with the Agent
and the Lenders and execute such further instruments and documents as the
Lenders or the Agent shall reasonably request to carry out to their satisfaction
the transactions contemplated by this Agreement and the other Loan Documents.

§7.12 Management. Borrower shall not enter into any Management Agreement with a
third party manager for the Mortgaged Property without the prior written consent
of the Agent (which shall not be unreasonably withheld), and after such
approval, no such Management Agreement shall be modified in any material respect
or terminated without Agent’s prior written approval, such approval not to be
unreasonably withheld. Agent may condition any approval of a new manager upon
the execution and delivery to Agent of collateral assignment of such Management
Agreement to Agent and a subordination of the manager’s rights thereunder to the
rights of the Agent and the Lenders under the Loan Documents. The Management
Agreement described on Schedule 7.12 hereto relating to the Mortgaged Property
is approved by Agent.

§7.13 Leases of the Mortgaged Property. (a) Borrower will give notice to the
Agent of any proposed new Lease at the Mortgaged Property for the lease of space
therein and shall provide to the Agent a copy of the proposed Lease and any and
all agreements or documents related thereto, current financial information for
the proposed tenant and any guarantor of the proposed Lease and such other
information as the Agent may reasonably request. Borrower will not lease all or
any portion of the Mortgaged Property or amend, supplement or otherwise modify,
or consent to the assignment or subletting of, or grant any concessions to or
waive the performance of any obligations of any tenant, lessee or licensee
under, any now existing or future Lease at the Mortgaged Property without the
prior written consent of the Agent (which consent shall not be unreasonably
withheld). Borrower will not terminate or cancel, or accept the surrender of,
any tenant, lessee or licensee under, any now existing or future Lease at the
Mortgaged Property without the prior written consent of the Required Lenders
(which consent shall not be unreasonably withheld), unless there is a monetary
default (beyond applicable notice and cure periods) on the part of the tenant
under such existing or future Lease or if there is another tenant approved by
the Agent in the manner required herein for new Leases who shall take the to be
vacated space immediately upon termination of the Lease at a base rent and
then-remaining term equal to or greater than the rent and term in the Lease to
be terminated, for which no consent shall be required. It is understood and
agreed that if a tenant’s Lease approved by Agent in accordance with the terms
hereof permits the tenant to assign its Lease, sublease any portion of the
premises leased thereunder or enter into license agreements without the prior
written consent of Borrower, then any such action taken by such tenant shall not
violate the provisions of this §7.13. Except for requests for approval of any
termination, cancellation, or surrender of a Lease which is not subject to a
monetary default, Borrower submits to Agent a written request for approval with
respect to a proposed Lease which requires Agent’s approval hereunder and Agent
fails to approve or disapprove any such action within ten (10) days after Agent
receives from Borrower such request together with a copy of the final version of
such proposed Lease, such action shall be deemed approved, provided that Agent
will only be deemed to have given such approval if, and only if, such request
includes all of the supporting documentation reasonably necessary for Agent to
make a decision regarding such request, as determined by Agent, and includes the
following in all capital, bolded, block letters on the first page thereof:

“THE FOLLOWING REQUEST REQUIRES A RESPONSE WITHIN TEN (10) DAYS OF RECEIPT.
FAILURE TO DO SO WILL BE DEEMED AN APPROVAL OF THE REQUEST.”

 

60



--------------------------------------------------------------------------------

The parties agree that there shall not be any deemed approval for any request
relating to a termination, cancellation or surrender of a Lease requiring
Required Lenders’ consent.

§7.14 Business Operations. Borrower and Guarantor and its Subsidiaries shall
operate their respective businesses in substantially the same manner and in
substantially the same fields and lines of business as such business is now
conducted and in compliance with the terms and conditions of this Agreement and
the Loan Documents. Borrower will not, directly or indirectly, engage in any
line of business other than the ownership, operation and development of the
Mortgaged Property as a Data Center Property. Guarantor will not, and Guarantor
will not permit any of its Subsidiaries to, directly or indirectly, engage in
any line of business other than the ownership, operation and development of Data
Center Properties or businesses incidental thereto; provided, however,
Subsidiaries of Guarantor (other than Borrower and Managing Member) may engage
in business ancillary (but not essential) to the ownership, operation and
development of Data Center Properties (e.g., office and industrial) so long as
investments of Guarantor and such Subsidiaries in such businesses shall be
limited to the lesser of (x) ten percent (10%) of annual gross revenues of
Guarantor reflected on its most recent financial statements furnished in
accordance with §7.4 or (y) ten percent (10%) of total assets of Guarantor
reflected on its most recent financial statements furnished in accordance with
§7.4.

§7.15 Registered Servicemark. Without prior written notice to the Agent, the
Mortgaged Property shall not be owned or operated by Borrower under any
registered or protected trademark, tradename, servicemark or logo. In the event
the Mortgaged Property shall be owned or operated under any registered or
protected tradename, trademark, servicemark or logo, Borrower shall enter into
an agreement with Agent, in form and substance satisfactory to Agent, granting
to Agent, any successful bidder at a foreclosure sale of the Mortgaged Property
and any subsequent transferee the right and/or license to continue operating the
Mortgaged Property under such tradename, trademark, servicemark or logo.

§7.16 ACC5 Phase II. On or before June 30, 2010, Borrower shall provide to Agent
evidence reasonably satisfactory to Agent of the expenditure by Borrower after
the date hereof of at least $30,000,000 towards the completion of ACC5 Phase II.
Borrower shall complete ACC5 Phase II in a commercially expedient manner and in
any event prior to January 1, 2011, which completion shall be evidenced by a
certificate of substantial completion from the ACC5 Phase II architect in a form
materially similar to the certificate provided with respect to ACC5 Phase I and
reasonably acceptable to Agent in form and substance, a commissioning letter in
a form materially similar to the commissioning letter provided with respect to
ACC5 Phase I and such other evidence as reasonably required by Agent including
evidence that all appropriate governmental requirements have been satisfied.

§7.17 [Intentionally Omitted.]

§7.18 Interest Rate Protection Agreement. Borrower will enter into the Interest
Rate Protection Agreement within one hundred twenty (120) days of the date of
this Agreement. Contemporaneously with the execution of the Interest Rate
Protection Agreement, Borrower shall execute and deliver to Agent the Assignment
of Interest Rate Protection Agreement.

 

61



--------------------------------------------------------------------------------

§7.19 Plan Assets. Borrower will do, or cause to be done, all things necessary
to ensure that the Mortgaged Property will not be deemed to be Plan Assets at
any time.

§7.20 [Intentionally Omitted.]

§7.21 Single Purpose Entity Requirements. Borrower hereby represents, warrants
and covenants as follows:

(a) Obligation to be a Single Purpose Entity.

(i) Borrower has been a Single Purpose Entity at all times since its formation
and, notwithstanding anything in this Agreement or any other Loan Document to
the contrary, will continue to be a Single Purpose Entity at all times until the
Loans have been paid in full.

(ii) [Intentionally Omitted.]

(iii) The “single purpose entity” provisions included in the organizational
documents of Borrower shall not, without Required Lenders’ prior written
consent, be amended, rescinded or otherwise revoked until the Loans have been
paid in full.

(iv) [Intentionally Omitted.]

(b) Definition of Single Purpose Entity.

(i) Borrower Criteria. With respect to Borrower, a “Single Purpose Entity” means
a corporation, limited partnership or limited liability company which, at all
times since the date of this Agreement and thereafter:

(A) shall not engage in any business or activity, other than the ownership,
operation and maintenance of the Mortgaged Property and activities incidental
thereto;

(B) shall not acquire or own any assets other than the Mortgaged Property and
such incidental personal property as may be necessary for the operation of the
Mortgaged Property;

(C) if such entity is (1) a limited liability company (other than a single
member limited liability company which satisfies the requirements of clause
(D) below, in which case satisfaction of the provisions of §7.21(b)(ii) is not
required), has had and shall have at least one (1) member that satisfies the
requirements of §7.21(b)(ii) below and such member is its managing member, or
(2) a limited partnership, all of its general partners have satisfied and shall
satisfy the requirements of §7.21(b)(ii) below;

 

62



--------------------------------------------------------------------------------

(D) if such entity is a single member limited liability company, (1) such entity
shall be formed and organized under Delaware law and otherwise comply with all
other S&P criteria for single member limited liability companies (including,
without limitation, the inclusion of a “springing member” and delivery of
Delaware single member limited liability company opinions acceptable in all
respects to the Agent); and (2) such entity shall have at least one
(1) Independent Director/Manager on its board of directors/managers;

(E) if such entity is a corporation, has had and shall have at least one
(1) Independent Director on its board of directors;

(F) shall preserve its existence as an entity duly organized, validly existing
and in good standing (if applicable) under the laws of the jurisdiction of its
formation or organization as well as in the jurisdiction where the Mortgaged
Property is located;

(G) shall not merge or consolidate with any other Person;

(H) shall not (i) take any action to dissolve, wind-up, terminate or liquidate
in whole or in part; (ii) sell, transfer or otherwise dispose of all or
substantially all of its assets; to change its legal structure; (iii) transfer
or permit the direct or indirect transfer of any partnership, membership or
other equity interests, as applicable; (iv) issue additional partnership,
membership or other equity interests, as applicable; or (v) seek to accomplish
any of the foregoing;

(I) shall not, without the unanimous written consent of all Borrower’s partners,
members, or shareholders, as applicable, and the written consent of the
Independent Director(s)/Manager(s): (1) file or consent to the filing of any
petition, either voluntary or involuntary, to take advantage of any applicable
insolvency, bankruptcy, liquidation or reorganization statute; (2) seek or
consent to the appointment of a receiver, liquidator or any similar official; or
(3) make an assignment for the benefit of creditors;

(J) shall not amend or restate its organizational documents if such change would
adversely impact the requirements set forth in this §7.21;

(K) notwithstanding anything in this Agreement or any other Loan Document to the
contrary, shall not own any subsidiary or make any investment in, any other
Person;

(L) shall not commingle its assets with the assets of any other Person;

(M) shall not, incur any debt, secured or unsecured, direct or contingent
(including, without limitation, guaranteeing any obligation), other than the
Obligations and Hedge Obligations and customary unsecured trade payables
incurred in the ordinary course of owning and operating the Mortgaged Property;
provided the same are not evidenced by a promissory note, do not exceed, in the
aggregate, at any time a maximum amount of two percent (2%) of the outstanding
principal amount of the Loan and are paid within sixty (60) days of the date
incurred;

 

63



--------------------------------------------------------------------------------

(N) shall maintain its records, books of account, bank accounts, financial
statements, accounting records and other entity documents separate and apart
from those of any other Person;

(O) shall only enter into any contract or agreement with any general partner,
member, shareholder, principal or Affiliate of Borrower, or any general partner,
member, principal or Affiliate thereof, upon terms and conditions that are
intrinsically fair and substantially similar to those that would be available on
an arms-length basis with third parties;

(P) shall not maintain its assets in such a manner that it will be costly or
difficult to segregate, ascertain or identify its individual assets from those
of any other Person;

(Q) shall not assume or guaranty the debts of any other Person, hold itself out
to be responsible for the debts of another Person, or otherwise pledge its
assets for the benefit of any other Person or hold out its credit as being
available to satisfy the obligations of any other Person;

(R) shall not make any loans or advances to any other Person;

(S) shall file its own tax returns separate from those of any other Person
unless it is a tax disregarded entity not required to file tax returns under
applicable law;

(T) shall hold itself out to the public as a legal entity separate and distinct
from any other Person and conduct its business solely in its own name and shall
correct any known misunderstanding regarding its separate identity;

(U) shall maintain adequate capital for the normal obligations reasonably
foreseeable in a business of its size and character and in light of its
contemplated business operations;

(V) shall allocate shared expenses (including, without limitation, shared office
space) and to use separate stationery, invoices and checks;

(W) shall pay (or cause the property manager to pay on behalf of Borrower from
Borrower’s funds) its own liabilities (including, without limitation, salaries
of its own employees) from its own funds; and

(X) shall not acquire obligations or securities of its partners, members or
shareholders, as applicable.

(ii) SPE Entity Criteria. With respect to any SPE Entity, a “Single Purpose
Entity” means a corporation or a Delaware single member limited liability
company which, at all times since its formation and thereafter complies in its
own right with each of the requirements contained in §7.21(b)(i)(A)-(X) except
that:

(A) with respect to §7.21(b)(i)(A) the SPE Entity shall not engage in any
business or activity other than being the sole managing member or general
partner, as the case may be, of Borrower and owning its Equity Interest in
Borrower;

 

64



--------------------------------------------------------------------------------

(B) with respect to §7.21(b)(i)(B), the SPE Entity has not and shall not acquire
or own any assets other than its Equity Interest in Borrower; and

(C) with respect to §7.21(b)(i)(M) the SPE Entity has not and shall not incur
any debt, secured or unsecured, direct or contingent (including, without
limitation, guaranteeing any obligation) other than the Obligations and Hedge
Obligations;

§7.22 Facebook Expansion. Borrower shall keep Agent reasonably apprised of the
build-out and delivery of the Expansion Premises (as defined in the Facebook
Lease) contemplated by the Facebook Lease. In the event Borrower desires to
substitute any Substitute Pod (as defined in the Facebook Lease) for any
“Pod(s)” comprising all or any portion of the Expansion Premises in accordance
with the terms of the Facebook Lease, Borrower shall provide written notice to
Agent of its intent to do so at least ninety (90) days prior to any such
substitution.

§7.23 [Intentionally Omitted.]

§8. NEGATIVE COVENANTS.

Borrower and Guarantor covenant and agree that, so long as any Loan or Note is
outstanding:

§8.1 Restrictions on Indebtedness. Borrower will not create, incur, assume,
guarantee or be or remain liable, contingently or otherwise, with respect to any
Indebtedness other than:

(a) Indebtedness to the Lenders arising under any of the Loan Documents;

(b) Indebtedness to the Lender Hedge Providers in respect of any Hedge
Obligations;

(c) subject to §7.21, current liabilities of Borrower incurred in the ordinary
course of business but not incurred through (i) the borrowing of money, or
(ii) the obtaining of credit except for credit on an open account basis
customarily extended and in fact extended in connection with normal purchases of
goods and services;

(d) Indebtedness in respect of taxes, assessments, governmental charges or
levies and claims for labor, materials and supplies to the extent that payment
therefor shall not at the time be required to be made in accordance with the
provisions of §7.8;

(e) Indebtedness in respect of judgments only to the extent, for the period and
for an amount not resulting in a Default; and

 

65



--------------------------------------------------------------------------------

(f) endorsements for collection, deposit or negotiation and warranties of
products or services, in each case incurred in the ordinary course of business.

§8.2 Restrictions on Liens, Etc. Borrower will not (a) create or incur or suffer
to be created or incurred or to exist any lien, security title, encumbrance,
mortgage, pledge, negative pledge, charge, restriction or other security
interest of any kind upon any of its property or assets of any character whether
now owned or hereafter acquired, or upon the income or profits therefrom;
(b) transfer any of its property or assets or the income or profits therefrom
for the purpose of subjecting the same to the payment of Indebtedness or
performance of any other obligation in priority to payment of its general
creditors; (c) acquire, or agree or have an option to acquire, any property or
assets upon conditional sale or other title retention or purchase money security
agreement, device or arrangement; (d) suffer to exist for a period of more than
thirty (30) days after the same shall have been incurred any Indebtedness or
claim or demand against Borrower that if unpaid could by law or upon bankruptcy
or insolvency, or otherwise, be given any priority whatsoever over any of their
general creditors; (e) sell, assign, pledge or otherwise transfer any accounts,
contract rights, general intangibles, chattel paper or instruments, with or
without recourse; or (f) incur or maintain any obligation to any holder of
Indebtedness which prohibits the creation or maintenance of any lien securing
the Obligations (collectively, “Liens”); provided that notwithstanding anything
to the contrary contained herein, Borrower may create or incur or suffer to be
created or incurred or to exist:

(i)(A) Liens on properties to secure taxes, assessments and other governmental
charges (excluding any Lien imposed pursuant to any of the provisions of ERISA
or pursuant to any Environmental Laws) or claims for labor, material or supplies
incurred in the ordinary course of business in respect of obligations not then
delinquent or not otherwise required to be paid or discharged under the terms of
this Agreement or any of the other Loan Documents and (B) Liens on assets other
than (I) the Collateral and (II) any direct or indirect interest of Borrower in
respect of judgments permitted by §8.1(e);

(ii) Deposits or pledges made in connection with, or to secure payment of,
workers’ compensation, unemployment insurance, old age pensions or other social
security obligations;

(iii) Liens in favor of the Agent and the Lenders under the Loan Documents to
secure the Obligations and the Hedge Obligations; and

(iv) Liens and encumbrances on the Mortgaged Property expressly permitted under
the terms of the Mortgage relating thereto.

§8.3 Restrictions on Investments. Borrower will not make or permit to exist or
to remain outstanding any Investment except Investments in:

(a) marketable direct or guaranteed obligations of the United States of America
that mature within one (1) year from the date of purchase by Borrower;

(b) marketable direct obligations of any of the following: Federal Home Loan
Mortgage Corporation, Student Loan Marketing Association, Federal Home Loan
Banks, Federal National Mortgage Association, Government National Mortgage
Association, Bank for Cooperatives, Federal Intermediate Credit Banks, Federal
Financing Banks, Export-Import Bank of the United States, Federal Land Banks, or
any other agency or instrumentality of the United States of America;

 

66



--------------------------------------------------------------------------------

(c) demand deposits, certificates of deposit, bankers acceptances and time
deposits of the Agent or United States banks having total assets in excess of
$100,000,000.00; provided, however, that the aggregate amount at any time so
invested with any single bank having total assets of less than $1,000,000,000.00
will not exceed $200,000.00;

(d) securities commonly known as “commercial paper” issued by a corporation
organized and existing under the laws of the United States of America or any
State which at the time of purchase are rated by Moody’s Investors Service, Inc.
or by Standard & Poor’s Corporation at not less than “P 1” if then rated by
Moody’s Investors Service, Inc., and not less than “A 1”, if then rated by
Standard & Poor’s Corporation;

(e) mortgage-backed securities guaranteed by the Government National Mortgage
Association, the Federal National Mortgage Association or the Federal Home Loan
Mortgage Corporation and other mortgage-backed bonds which at the time of
purchase are rated by Moody’s Investors Service, Inc. or by Standard & Poor’s
Corporation at not less than “Aa” if then rated by Moody’s Investors Service,
Inc. and not less than “AA” if then rated by Standard & Poor’s Corporation;

(f) repurchase agreements having a term not greater than ninety (90) days and
fully secured by securities described in the foregoing subsection (a), (b) or
(e) with banks described in the foregoing subsection (c) or with financial
institutions or other corporations having total assets in excess of
$500,000,000.00;

(g) shares of so-called “money market funds” registered with the SEC under the
Investment Company Act of 1940 which maintain a level per-share value, invest
principally in investments described in the foregoing subsections (a) through
(f) and have total assets in excess of $50,000,000.00; and

(h) Investments (i) in equipment which will be incorporated into the development
of the Mortgaged Property, (ii) with utility companies to bring critical power
to the Mortgaged Property, and (iii) with fiber optic companies to bring fiber
optics to the Mortgaged Property.

§8.4 Merger, Consolidation. Borrower will not become a party to any dissolution,
liquidation, disposition of all or substantially all of its assets or business,
merger, reorganization, consolidation or other business combination or agree to
effect any asset acquisition, stock acquisition or other acquisition
individually or in a series of transactions which may have a similar effect as
any of the foregoing. Guarantor will not, and Borrower and Guarantor will not
permit REIT or Managing Member to, become a party to any dissolution,
liquidation, disposition of all or substantially all of its assets or business,
merger, reorganization, consolidation or other business combination or agree to
effect any asset acquisition, stock acquisition or other acquisition
individually or in a series of transactions which may have a similar effect as
any of the foregoing, in each case without the prior written consent of the
Required Lenders except for

 

67



--------------------------------------------------------------------------------

the merger or consolidation of one or more of the Subsidiaries of Guarantor
(other than Borrower) with and into Guarantor (it being understood and agreed
that in any such event Guarantor will be the surviving Person); provided that no
such merger or consolidation shall be permitted in the event Borrower or
Guarantor is in default of any of its obligations under this Agreement or any
other Loan Document immediately before or would be after giving effect thereto.

§8.5 Yahoo ACC4 Lease. Borrower shall not enter into, nor shall Borrower permit,
any amendment, supplement or other modification to the Yahoo ACC4 Memorandum
without the consent of Agent. Borrower shall not enter into, nor shall Borrower
permit, any amendment, supplement or other modification to the Yahoo ACC4 Lease
that in any way, directly or indirectly, affects the Yahoo ROFR Provisions
(including, without limitation, any renewal, substitution, expansion or
replacement of the rights of Yahoo!, Inc. set forth therein) without the consent
of the Agent. Notwithstanding anything to the contrary contained herein,
Borrower shall have the right to terminate the Yahoo ROFR Provisions and the
Yahoo ACC4 Memorandum in their entirety.

§8.6 Compliance with Environmental Laws. Borrower will not, and will not permit
any other Person to, do any of the following: (a) use the Mortgaged Property or
any portion thereof as a facility for the handling, processing, storage or
disposal of Hazardous Substances, except for quantities of Hazardous Substances
used in the ordinary course of operating large-scale data centers and in
material compliance with all applicable Environmental Laws, (b) cause or permit
to be located on the Mortgaged Property any underground tank or other
underground storage receptacle for Hazardous Substances except in full
compliance with Environmental Laws, (c) generate any Hazardous Substances on the
Mortgaged Property except in full compliance with Environmental Laws,
(d) conduct any activity at the Mortgaged Property or use the Mortgaged Property
in any manner that could reasonably be contemplated to cause a Release of
Hazardous Substances on, upon or into the Mortgaged Property or any surrounding
properties or any threatened Release of Hazardous Substances which might give
rise to liability under CERCLA or any other Environmental Law, or (e) directly
or indirectly transport or arrange for the transport of any Hazardous Substances
(except in compliance with all Environmental Laws).

Borrower shall:

(i) in the event of any change in Environmental Laws governing the assessment,
release or removal of Hazardous Substances, take all reasonable action
(including, without limitation, the conducting of engineering tests at the sole
expense of Borrower) to confirm that no Hazardous Substances are or ever were
Released or disposed of on the Mortgaged Property in violation of applicable
Environmental Laws; and

(ii) if any Release or disposal of Hazardous Substances which any Person may be
legally obligated to contain, correct or otherwise remediate or which may
otherwise expose it to liability shall occur or shall have occurred on the
Mortgaged Property (including without limitation any such Release or disposal
occurring prior to the acquisition or leasing of the Mortgaged Property by
Borrower), Borrower shall, after obtaining knowledge thereof, cause the prompt
containment and removal of such Hazardous Substances and

 

68



--------------------------------------------------------------------------------

remediation of the Mortgaged Property in full compliance with all applicable
Environmental Laws; provided, that Borrower shall be deemed to be in compliance
with Environmental Laws for the purpose of this clause (ii) so long as it or a
responsible third party with sufficient financial resources is taking reasonable
action to remediate or manage any event of noncompliance to the satisfaction of
the Agent and no action shall have been commenced by any enforcement agency. The
Agent may engage its own Environmental Engineer to review the environmental
assessments and the compliance with the covenants contained herein.

At any time after an Event of Default shall have occurred hereunder the Agent
may at its election (and will at the request of the Required Lenders) obtain
such environmental assessments of the Mortgaged Property prepared by an
Environmental Engineer as may be necessary or advisable for the purpose of
evaluating or confirming (i) whether any Hazardous Substances are present in the
soil or water at or adjacent to the Mortgaged Property and (ii) whether the use
and operation of the Mortgaged Property complies with all Environmental Laws to
the extent required by the Loan Documents. Additionally, at any time that the
Agent or the Required Lenders shall have reasonable and objective grounds to
believe that a Release or threatened Release of Hazardous Substances which any
Person may be legally obligated to contain, correct or otherwise remediate or
which otherwise may expose such Person to liability may have occurred, relating
to the Mortgaged Property, or that the Mortgaged Property is not in compliance
with Environmental Laws to the extent required by the Loan Documents, Borrower
shall promptly upon the request of Agent obtain and deliver to Agent such
environmental assessments of the Mortgaged Property prepared by an Environmental
Engineer as may be necessary or advisable for the purpose of evaluating or
confirming (i) whether any Hazardous Substances are present in the soil or water
at or adjacent to the Mortgaged Property and (ii) whether the use and operation
of the Mortgaged Property comply with all Environmental Laws to the extent
required by the Loan Documents. Environmental assessments may include detailed
visual inspections of the Mortgaged Property including, without limitation, any
and all storage areas, storage tanks, drains, dry wells and leaching areas, and
the taking of soil samples, as well as such other investigations or analyses as
are reasonably necessary or appropriate for a complete determination of the
compliance of the Mortgaged Property and the use and operation thereof with all
applicable Environmental Laws. All environmental assessments contemplated by
this §8.6 shall be at the sole cost and expense of Borrower.

§8.7 Distributions. Except as contemplated by §2.9 above, unless and until the
amounts on deposit in the Cash Collateral Account have been fully released to
Borrower in accordance with §2.7 hereof, Borrower shall make no Distributions
other than disbursements into a master disbursement account in the name of the
Guarantor to pay Borrower’s obligations incurred in the ordinary course of
Borrower’s business. From and after the complete release of such amounts,
Borrower shall make no Distributions except for amounts not needed to pay
amounts payable under the Loan Documents and other expenses of the Mortgaged
Property. Notwithstanding anything to the contrary contained herein, in the
event that a Default or an Event of Default shall have occurred and be
continuing, Borrower shall make no Distributions.

§8.8 Asset Sales. Guarantor will not sell, transfer or otherwise dispose of any
material asset other than pursuant to a bona fide arm’s length transaction.

 

69



--------------------------------------------------------------------------------

§8.9 Restrictions on Transfer of Property. Notwithstanding anything to the
contrary contained herein, Borrower shall not:

(a) [Intentionally Omitted]

(b) sell, convey, transfer or exchange any of its assets (including, without
limitation, the Mortgaged Property), or any portion thereof, whether now owned
or hereafter acquired; provided, however, the foregoing shall not apply to
(i) sales or dispositions in the ordinary course of business of worn, obsolete
or damaged items of personal property or fixtures which are suitably replaced or
(ii) any sale, conveyance, transfer or exchange of a Release Property
immediately following the release of such Release Property from the lien of the
Mortgage in accordance with §34 hereof.

§8.10 Power Agreement. Borrower shall not, nor shall Borrower permit any party
to, amend, supplement, modify, terminate or cancel the Power Agreement, without
the prior written consent of Required Lenders.

§8.11 Zoning and Contract Changes and Compliance. Borrower shall not initiate or
consent to any zoning reclassification of the Mortgaged Property or seek any
variance under any existing zoning ordinance or use or permit the use of the
Mortgaged Property in any manner that could result in such use becoming a
non-conforming use under any zoning ordinance or any other applicable land use
law, rule or regulation. Borrower shall not initiate any change in any laws,
requirements of governmental authorities or obligations created by private
contracts and Leases which now or hereafter may materially adversely affect the
ownership, occupancy, use or operation of the Mortgaged Property.

§8.12 Derivatives Contracts. Borrower shall not contract, create, incur, assume
or suffer to exist any Derivatives Contracts except for Hedge Obligations.

§8.13 Transactions with Affiliates. Borrower and Guarantor will not permit to
exist or enter into any transaction (including the purchase, sale, lease or
exchange of any property or the rendering of any service) with any Affiliate,
except (i) transactions in connection with the Management Agreement, and
(ii) transactions pursuant to the reasonable requirements of the business of
such Person and upon fair and reasonable terms which are no less favorable to
such Person than would be obtained in a comparable arm’s length transaction with
a Person that is not an Affiliate.

§8.14 Equity Pledges. Notwithstanding anything in this Agreement to the
contrary, Managing Member will not create or incur or suffer to be created or
incurred any Lien on any of its direct or indirect legal, equitable or
beneficial interest in Borrower, including, without limitation, any
Distributions or rights to Distributions on account thereof.

 

70



--------------------------------------------------------------------------------

§8.15 Management Fees.

(a) Borrower shall not pay, and shall not permit to be paid, any management fees
or other payments under any Management Agreement for the Mortgaged Property to
Borrower or any other manager that is an Affiliate of Borrower in the event that
a Default or Event of Default shall have occurred and be continuing.

(b) Borrower shall not pay to Borrower or any other Affiliate of Borrower any
asset management fee under the organizational agreements of such Borrower in the
event that a Default or Event of Default shall have occurred and be continuing.

§9. FINANCIAL COVENANTS.

Borrower and Guarantor covenant and agree that, so long as any Loan or Note is
outstanding:

§9.1 Maximum Loan-To-Value. The principal amount of the Loans (including, if
applicable, the Primary Commitment Increase under §2.10 and the Commitment
Increase under §2.11 hereof) shall not exceed sixty percent (60%) of the
Appraised Value (as determined by the Appraisal of the Mortgaged Property most
recently delivered to, and approved by, the Required Lenders in accordance with
the terms of this Agreement) of the Mortgaged Property. This covenant shall be
tested quarterly at the end of each calendar quarter commencing with the
calendar quarter ending December 31, 2009 and continuing through and including
the Maturity Date. In the event any such quarterly test reveals that the then
principal amount of the Loans exceeds sixty percent (60%) of the then Appraised
Value, Borrower and Guarantor shall be required to prepay the Loans within
thirty (30) days in an amount necessary to satisfy this covenant, which
prepayment shall not be prohibited during the Lock-Out Period. In connection
with any such prepayment of the Loans, Borrower shall pay Agent for the account
of the Lenders any sums that may be due under §4.8. Any portion of the Loans
that is prepaid may not be reborrowed.

§9.2 Consolidated Total Indebtedness to Gross Asset Value. Guarantor will not
permit Consolidated Total Indebtedness to exceed sixty-five percent (65%) of
Guarantor’s Gross Asset Value.

§9.3 Minimum Debt Service Coverage Ratio. The Debt Service Coverage Ratio for
the calendar quarter ending March 31, 2011 shall be no less than 1.00:1.00. The
Debt Service Coverage Ratio for the calendar quarter ending June 30, 2011 shall
be no less than 1.00:1.00. The Debt Service Coverage Ratio for the calendar
quarter ending September 30, 2011 shall be no less than 1.15:1.00. The Debt
Service Coverage Ratio for the calendar quarter ending December 31, 2011 shall
be no less than 1.15:1.00. Commencing with the calendar quarter ending March 31,
2012 and continuing through and including the Maturity Date, Borrower will not
permit the Debt Service Coverage Ratio to be less than 1.50:1.00.
Notwithstanding the foregoing, in the event the Total Commitment is increased in
accordance with §2.11 hereof, commencing with the calendar quarter during which
the effective date of such increase in the Total Commitment occurs and
continuing through and including the Maturity Date, Borrower will not permit the
Debt Service Coverage Ratio to be less than 1.65:1.00. In the event the Debt

 

71



--------------------------------------------------------------------------------

Service Coverage Ratio for any calendar quarter is less than the minimum Debt
Service Coverage set forth above for such quarter, Borrower and Guarantor shall
be required to prepay the Loans within thirty (30) days in an amount necessary
to satisfy this covenant, which prepayment shall not be prohibited during the
Lock-Out Period.

Without limiting the foregoing, in the event a default (beyond applicable notice
and cure periods (if any)) or an event of default on the part of the tenant has
occurred and is continuing under any Lease with a tenant that leases at least
twenty-five percent (25%) of the critical load power available to any Building,
Agent shall have the right to test this covenant at such time and exclude the
defaulted Lease from such calculation. If the Debt Service Coverage Ratio
(excluding the defaulted Lease) is less than the minimum Debt Service Coverage
Ratio set forth above for the calendar quarter during which such default or
event of default occurs, Borrower and Guarantor shall be required to prepay the
Loans within thirty (30) days in an amount necessary to satisfy this covenant,
which prepayment shall not be prohibited during the Lock-Out Period.

In connection with any prepayment of the Loans under this §9.3, Borrower shall
pay Agent for the account of the Lenders any sums that may be due under §4.8.
Any portion of the Loans that is prepaid may not be reborrowed.

§9.4 Adjusted Consolidated EBITDA to Consolidated Fixed Charges. Guarantor will
not permit the ratio of Adjusted Consolidated EBITDA determined for the most
recently ended calendar quarter to Consolidated Fixed Charges for the most
recently ended calendar quarter annualized, to be less than 1.45 to 1.0.

§9.5 Minimum Consolidated Tangible Net Worth. Guarantor will not at any time
permit its Consolidated Tangible Net Worth to be less than the sum of
(i) $575,425,096.00 plus (ii) seventy-five percent (75%) of the sum of (A) any
Net Offering Proceeds after the date hereof, plus (B) the value of interests in
Guarantor or interests in REIT issued upon the contribution of assets to REIT,
Guarantor or its Subsidiaries after the date hereof (with such value determined
at the time of contribution).

§9.6 Development Cost Limitation. The investments of Guarantor and its
Subsidiaries in Data Center Property development projects (each, a “Development
Project”) shall be limited to $1,000,000,000.00 (the “Development Cost Limit”),
which shall be calculated at the greater of (a) the total budgeted cost to
complete such Development Project and (b) the actual cost of such Development
Project, provided that Guarantor and its Subsidiaries shall not at anytime have
more than five (5) Development Projects ongoing. If a Development Project is
being developed in multiple phases, only the phase(s) actually being constructed
shall be considered a Development Project for purposes of §9.6. Once
construction of a phase is substantially complete and the phase is eighty
percent (80%) leased, then such phase shall be excluded from the Development
Cost Limit.

 

72



--------------------------------------------------------------------------------

§10. CLOSING CONDITIONS.

The obligation of the Lenders to make the Loans shall be subject to the
satisfaction of the following conditions precedent:

§10.1 Loan Documents. Each of the Loan Documents (other than the Interest Rate
Protection Agreement to the extent not executed at Closing) shall have been duly
executed and delivered by the respective parties thereto and shall be in full
force and effect. The Agent shall have received a fully executed counterpart of
each such document.

§10.2 Certified Copies of Organizational Documents. The Agent shall have
received from Borrower and Guarantor a copy, certified as of a recent date by
the appropriate officer of each State in which such Person is organized and in
which the Mortgaged Property is located and a duly authorized officer, partner
or member of such Person, as applicable, to be true and complete, of the
partnership agreement, corporate charter or operating agreement and/or other
organizational agreements of such Person (including good standing and legal
existence certificates), as applicable, and its qualification to do business, as
applicable, as in effect on such date of certification.

§10.3 Resolutions. All action on the part of Borrower and Guarantor, as
applicable, necessary for the valid execution, delivery and performance by such
Person of this Agreement and the other Loan Documents to which such Person is a
party shall have been duly and effectively taken, and evidence thereof
reasonably satisfactory to the Agent shall have been provided to the Agent.

§10.4 Incumbency Certificate; Authorized Signers. The Agent shall have received
from Borrower and Guarantor an incumbency certificate, dated as of the Closing
Date, signed by a duly authorized officer of such Person and giving the name and
bearing a specimen signature of each individual who shall be authorized to sign,
in the name and on behalf of such Person, each of the Loan Documents to which
such Person is or is to become a party. The Agent shall have also received from
Borrower a certificate, dated as of the Closing Date, signed by a duly
authorized representative of Borrower and giving the name and specimen signature
of each Authorized Officer who shall be authorized to give notices and to take
other action on behalf of Borrower under the Loan Documents.

§10.5 Opinion of Counsel. The Agent shall have received an opinion addressed to
the Lenders and the Agent and dated as of the Closing Date from counsel to
Borrower and Guarantor in form and substance reasonably satisfactory to the
Agent.

§10.6 Payment of Fees. Borrower shall have paid to the Agent the fees payable
pursuant to §4.2.

§10.7 Insurance. The Agent shall have received certificates evidencing that the
Agent and the Lenders are named as mortgagee and additional insured, as
applicable, on all policies of insurance as required by this Agreement or the
other Loan Documents.

§10.8 Performance; No Default. Borrower and Guarantor shall have performed and
complied with all terms and conditions herein required to be performed or
complied with by it on or prior to the Closing Date, and on the Closing Date
there shall exist no Default or Event of Default.

§10.9 Representations and Warranties. The representations and warranties made by
Borrower and Guarantor in the Loan Documents or otherwise made by or on behalf
of Borrower or Guarantor in connection therewith or after the date thereof shall
have been true and correct in all material respects when made and shall also be
true and correct in all material respects on the Closing Date.

 

73



--------------------------------------------------------------------------------

§10.10 Proceedings and Documents. All proceedings in connection with the
transactions contemplated by this Agreement and the other Loan Documents shall
be reasonably satisfactory to the Agent and the Agent’s counsel in form and
substance, and the Agent shall have received all information and such
counterpart originals or certified copies of such documents and such other
certificates, opinions, assurances, consents, approvals or documents as the
Agent and the Agent’s counsel may reasonably require.

§10.11 Perfection of Liens. The Agent shall have received evidence reasonably
satisfactory to it that the Security Documents are effective to create in favor
of the Agent a legal, valid and enforceable first lien or security title and
security interest in the Collateral (including, without limitation, the
Mortgaged Property) and that all filings, recordings, deliveries of instruments
and other actions necessary or desirable to protect and preserve such liens or
security title or security interests have been duly effected.

§10.12 Compliance Certificate. The Agent shall have received a Compliance
Certificate dated as of the date of the Closing Date demonstrating compliance
with each of the covenants calculated therein as of the most recent calendar
quarter for which Borrower and Guarantor has provided financial statements under
§6.4 adjusted in the best good faith estimate of Borrower and Guarantor as of
the Closing Date.

§10.13 Appraisal. The Agent shall have received an Appraisal of the Mortgaged
Property in form and substance satisfactory to the Agent, and the Agent shall
have determined the Appraised Value for the Mortgaged Property.

§10.14 Consents. The Agent shall have received evidence reasonably satisfactory
to the Agent that all necessary stockholder, partner, member or other consents
required in connection with the consummation of the transactions contemplated by
this Agreement and the other Loan Documents have been obtained.

§10.15 Intentionally Omitted.

§10.16 Other Mortgaged Property Documents. Except as provided in the Post
Closing Agreement, the Agent shall have received (a) a survey of the Mortgaged
Property, (b) a mortgagee’s title policy (issued by an acceptable title
insurance company) with respect to the Mortgaged Property, (c) subordination,
attornment and non-disturbance agreements and estoppel certificates (such
certificates to be dated not more than thirty (30) days prior to the Closing
Date) from tenants of the Mortgaged Property, (d) true copies of all Leases
relating to the Mortgaged Property as the Agent may request and a Rent Roll for
the Mortgaged Property certified by Borrower as accurate and complete as of a
recent date, together with a form of Lease, if any, to be used by Borrower in
connection with future leasing of the Mortgaged Property, (e) Intentionally
Omitted and (f) a hazardous waste site assessment report addressed to the Agent
(or the subject of a reliance letter addressed to, and in a form reasonably
satisfactory to, the Agent) concerning Hazardous Substances and asbestos on such
Real Estate dated or updated not more than one hundred eighty (180) days prior
to the Closing Date, each in form and substance acceptable to Agent in Agent’s
reasonable discretion.

 

74



--------------------------------------------------------------------------------

§10.17 Loan-To-Value. The principal amount of the Loan shall not exceed sixty
percent (60%) of the Appraised Value (as determined by the Appraisal of the
Mortgaged Property delivered to, and approved by, Agent on the Closing Date
pursuant to §10.13 hereof) of the Mortgaged Property.

§10.18 Tenant Improvements and Construction Allowances. The Agent shall have
received a certificate setting forth the exceptions to the representations and
warranties contained in §6.30 hereof.

§10.19 Other. The Agent shall have reviewed such other documents, instruments,
certificates, opinions, assurances, consents and approvals as the Agent or the
Agent’s Special Counsel may reasonably have requested.

§11. [INTENTIONALLY OMITTED.]

§12. EVENTS OF DEFAULT; ACCELERATION; ETC.

§12.1 Events of Default and Acceleration. If any of the following events
(“Events of Default” or, if the giving of notice or the lapse of time or both is
required, then, prior to such notice or lapse of time, “Defaults”) shall occur:

(a) Borrower shall fail to pay any principal of the Loans when the same shall
become due and payable, whether at the stated date of maturity or any
accelerated date of maturity or at any other date fixed for payment;

(b) Borrower shall fail to pay any interest on the Loans, or any fees or other
sums due hereunder or under any of the other Loan Documents when the same shall
become due and payable, whether at the stated date of maturity or any
accelerated date of maturity or at any other date fixed for payment;

(c) [Intentionally Omitted];

(d) Borrower or Guarantor shall fail to perform any other term, covenant or
agreement contained in §9.1, §9.2, §9.3, §9.4, §9.5 or §9.6;

(e) Borrower or Guarantor or any of its Subsidiaries shall fail to perform, or
comply with, any other term, covenant or agreement contained herein or in any of
the other Loan Documents which they are required to perform (other than those
specified in the other subclauses of this §12 or in the other Loan Documents);

(f) any representation or warranty made by or on behalf of Borrower or Guarantor
in this Agreement or any other Loan Document, or any report, certificate,
financial statement, request for a Loan, or in any other document or instrument
delivered pursuant to or in connection with this Agreement, any advance of a
Loan or any of the other Loan Documents shall prove to have been false in any
material respect upon the date when made or deemed to have been made or
repeated;

 

75



--------------------------------------------------------------------------------

(g) Borrower or Guarantor shall fail to pay when due (including, without
limitation, at maturity), or within any applicable period of grace, any
principal, interest or other amount on account any obligation for borrowed money
or credit received or other Indebtedness, or shall fail to observe or perform
any term, covenant or agreement contained in any agreement by which it is bound,
evidencing or securing any obligation for borrowed money or credit received or
other Indebtedness for such period of time as would permit (assuming the giving
of appropriate notice if required) the holder or holders thereof or of any
obligations issued thereunder to accelerate the maturity thereof; provided that,
in the case of the Guarantor, the events described in §12.1(g) shall not
constitute an Event of Default unless such failure to perform, together with
other failures to perform as described in §12.1(g), involve singly or in the
aggregate obligations for borrowed money or credit received or other
Indebtedness totaling in excess of $25,000,000.00;

(h) Borrower or Guarantor or REIT, (i) shall make an assignment for the benefit
of creditors, or admit in writing its general inability to pay or generally fail
to pay its debts as they mature or become due, or shall petition or apply for
the appointment of a trustee or other custodian, liquidator or receiver for it
or any substantial part of its assets, (ii) shall commence any case or other
proceeding relating to it under any bankruptcy, reorganization, arrangement,
insolvency, readjustment of debt, dissolution or liquidation or similar law of
any jurisdiction, now or hereafter in effect, or (iii) shall take any action to
authorize or in furtherance of any of the foregoing;

(i) a petition or application shall be filed for the appointment of a trustee or
other custodian, liquidator or receiver of Borrower or Guarantor or REIT or any
substantial part of the assets of any thereof, or a case or other proceeding
shall be commenced against any such Person under any bankruptcy, reorganization,
arrangement, insolvency, readjustment of debt, dissolution or liquidation or
similar law of any jurisdiction, now or hereafter in effect, and any such Person
shall indicate its approval thereof, consent thereto or acquiescence therein or
such petition, application, case or proceeding shall not have been dismissed
within sixty (60) days following the filing or commencement thereof;

(j) a decree or order is entered appointing a trustee, custodian, liquidator or
receiver for Borrower or Guarantor or REIT or adjudicating any such Person,
bankrupt or insolvent, or approving a petition in any such case or other
proceeding, or a decree or order for relief is entered in respect of any such
Person in an involuntary case under federal bankruptcy laws as now or hereafter
constituted;

(k) there shall remain in force, undischarged, unsatisfied and unstayed, for
more than sixty (60) days, whether or not consecutive, one or more uninsured or
unbonded final judgments against Borrower or Guarantor that, either individually
or in the aggregate, exceed $10,000,000.00;

 

76



--------------------------------------------------------------------------------

(l) any of the Loan Documents (including, without limitation, any Liens created,
or purported to be created by, any of the Loan Documents) shall be canceled,
terminated, revoked or rescinded otherwise than in accordance with the terms
thereof or the express prior written agreement, consent or approval of the
Lenders, or any action at law, suit in equity or other legal proceeding to
cancel, revoke or rescind any of the Loan Documents (including, without
limitation, any Liens created, or purported to be created by, any of the Loan
Documents) shall be commenced by or on behalf of Borrower or Guarantor or any
court or any other governmental or regulatory authority or agency of competent
jurisdiction shall make a determination, or issue a judgment, order, decree or
ruling, to the effect that any one or more of the Loan Documents (including,
without limitation, any Liens created, or purported to be created by, any of the
Loan Documents) is illegal, invalid or unenforceable in accordance with the
terms thereof;

(m) any dissolution, termination, partial or complete liquidation, merger or
consolidation of Borrower or Guarantor shall occur or any sale, transfer or
other disposition of the assets of Borrower or Guarantor shall occur other than
as permitted under the terms of this Agreement or the other Loan Documents, or
any dissolution or liquidation of REIT shall occur, or if REIT shall wind-up its
business, affairs or assets;

(n) with respect to any Guaranteed Pension Plan, an ERISA Reportable Event shall
have occurred and the Required Lenders shall have determined in their reasonable
discretion that such event reasonably could be expected to result in liability
of Borrower or Guarantor or any of its Subsidiaries to the PBGC or such
Guaranteed Pension Plan in an aggregate amount exceeding $1,000,000.00 and
(x) such event in the circumstances occurring reasonably could constitute
grounds for the termination of such Guaranteed Pension Plan by the PBGC or for
the appointment by the appropriate United States District Court of a trustee to
administer such Guaranteed Pension Plan; or (y) a trustee shall have been
appointed by the United States District Court to administer such plan; or
(z) the PBGC shall have instituted proceedings to terminate such Guaranteed
Pension Plan;

(o) Borrower or Guarantor or any shareholder, officer, director, partner or
member of any of them shall be indicted for a federal crime, a punishment for
which could include the forfeiture of (i) any assets of Borrower or Guarantor or
any of its Subsidiaries which in the good faith judgment of the Required Lenders
could have a Material Adverse Effect, or (ii) the Collateral;

(p) Borrower shall fail to comply with the covenants set forth in §8.9(b)
hereof;

(q) an Event of Default under any of the other Loan Documents shall occur;

(r) Borrower shall fail to comply with the covenants set forth in §8.6 hereof;

(s) a default (beyond applicable notice and cure periods (if any)) or an event
of default has occurred and is continuing under the Grizzly Loan, the Revolving
Credit Agreement and/or any of the other Revolving Loan Documents; or

(t) a default (beyond applicable notice and cure periods (if any)) or an event
of default on the part of the landlord has occurred and is continuing under any
Lease with a tenant that leases at least twenty-five percent (25%) of the
critical load power available to any Building;

 

77



--------------------------------------------------------------------------------

then, and in any such event, the Agent may, and upon the request of the Required
Lenders shall, by notice in writing to Borrower declare all amounts owing with
respect to this Agreement, the Notes, and the other Loan Documents to be, and
they shall thereupon forthwith become, immediately due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by Borrower; provided that in the event of any Event of
Default specified in §12.1(h), §12.1(i) or §12.1(j), all such amounts shall
become immediately due and payable automatically and without any requirement of
presentment, demand, protest or other notice of any kind from any of the Lenders
or the Agent.

§12.2 Certain Cure Periods; Limitation of Cure Periods. Notwithstanding anything
contained in §12.1 to the contrary, (i) no Event of Default shall exist
hereunder upon the occurrence of any failure described in §12.1(b) in the event
that Borrower cures such Default within five (5) Business Days after the date
such payment is due, provided that no such cure period shall apply to any
payments due upon the maturity of the Notes, and (ii) no Event of Default shall
exist hereunder upon the occurrence of any failure described in §12.1(e) in the
event that, (x) if such Default consists of the failure to provide insurance as
required by §7.7, Borrower cures such Default within fifteen (15) days following
receipt of written notice of such Default, (y) if such Default consists of the
failure to provide a Compliance Certificate and other items as required by
§7.4(c), Borrower cures such Default within five (5) days thereof or (z) with
respect to the occurrence of any other failure described in §12.1(e) in the
event that Borrower cures such Default within thirty (30) days following receipt
of written notice of such default, provided that the provisions of this clause
(ii) shall not pertain to any default consisting of a failure to comply with
§7.14, §7.19, §7.21, §7.22, §8.1, §8.2, §8.3, §8.4, §8.5, §8.7, §8.8, §8.10,
§8.14, §8.15 or to any Default excluded from any provision of cure of defaults
contained in any other of the Loan Documents.

§12.3 [Intentionally Omitted.]

§12.4 Remedies. In case any one or more Events of Default shall have occurred
and be continuing, and whether or not the Lenders shall have accelerated the
maturity of the Loans pursuant to §12.1, the Agent on behalf of the Lenders may,
and upon the direction of the Required Lenders shall, proceed to protect and
enforce their rights and remedies under this Agreement, the Notes and/or any of
the other Loan Documents by suit in equity, action at law or other appropriate
proceeding, including to the full extent permitted by applicable law the
specific performance of any covenant or agreement contained in this Agreement
and the other Loan Documents, the obtaining of the ex parte appointment of a
receiver, and, if any amount shall have become due, by declaration or otherwise,
the enforcement of the payment thereof. No remedy herein conferred upon the
Agent or the holder of any Note is intended to be exclusive of any other remedy
and each and every remedy shall be cumulative and shall be in addition to every
other remedy given hereunder or now or hereafter existing at law or in equity or
by statute or any other provision of law. Notwithstanding the provisions of this
Agreement providing that the Loans may be evidenced by multiple Notes in favor
of the Lenders, the Lenders acknowledge and agree that only the Agent may
exercise any remedies arising by reason of a Default or Event of Default. If
Borrower or Guarantor fails to perform, or comply with, any agreement or

 

78



--------------------------------------------------------------------------------

covenant contained in this Agreement or any of the other Loan Documents beyond
any applicable period for notice and cure or with respect to the obligations of
Borrower under §7.7 fails to perform, or comply with, any agreement or covenant
contained in §7.7 without regard to any period for notice and cure, Agent may
itself perform, or cause to be performed, any agreement or covenant of such
Person contained in this Agreement or any of the other Loan Documents which such
Person shall fail to perform or comply with, and the out-of-pocket costs of such
performance or compliance, together with any reasonable expenses, including
reasonable attorneys’ fees actually incurred (including attorneys’ fees incurred
in any appeal) by Agent in connection therewith, shall be payable by Borrower
and/or Guarantor upon demand and shall constitute a part of the Obligations and
shall if not paid within five (5) days after demand bear interest at the rate
for overdue amounts as set forth in this Agreement. In the event that all or any
portion of the Obligations is collected by or through an attorney-at-law,
Borrower shall pay all costs of collection including, but not limited to,
reasonable attorney’s fees.

§12.5 Distribution of Collateral Proceeds. In the event that, following the
occurrence and during the continuance of any Event of Default, any monies are
received in connection with the enforcement of any of the Loan Documents, or
otherwise with respect to the realization upon any of the Collateral or other
assets of Borrower or Guarantor, such monies shall be distributed for
application as follows:

(a) First, to the payment of, or (as the case may be) the reimbursement of the
Agent for or in respect of, all reasonable out-of-pocket costs, expenses,
disbursements and losses which shall have been paid, incurred or sustained by
the Agent to protect or preserve the Collateral or in connection with the
collection of such monies by the Agent, for the exercise, protection or
enforcement by the Agent of all or any of the rights, remedies, powers and
privileges of the Agent or the Lenders under this Agreement or any of the other
Loan Documents or in respect of the Collateral or in support of any provision of
adequate indemnity to the Agent against any taxes or liens which by law shall
have, or may have, priority over the rights of the Agent or the Lenders to such
monies;

(b) Second, to all other Obligations (including any interest, expenses or other
obligations incurred after the commencement of a bankruptcy) in such order or
preference as the Required Lenders shall determine; provided, that
(i) distributions in respect of such other Obligations shall include, on a pari
passu basis, any of Agent’s fees payable pursuant to §4.2; and (ii) Obligations
owing to the Lenders with respect to each type of Obligation such as interest,
principal, fees and expenses shall be made among the Lenders pro rata; and
provided, further that the Required Lenders may in their discretion make proper
allowance to take into account any Obligations not then due and payable;

(c) Third, to all Hedge Obligations (including any interest, expenses or other
obligations incurred after the commencement of a bankruptcy) pro rata among the
Lender Hedge Providers; and

(d) Fourth, the excess, if any, shall be returned to Borrower or to such other
Persons as are entitled thereto.

 

79



--------------------------------------------------------------------------------

§13. SETOFF.

Regardless of the adequacy of any Collateral, during the continuance of any
Event of Default, any deposits (general or specific, time or demand, provisional
or final, regardless of currency, maturity, or the branch where such deposits
are held) or other sums credited by or due from any Lender to Borrower and any
securities or other property of Borrower in the possession of such Lender may,
without notice to Borrower (any such notice being expressly waived by Borrower),
be applied to or set off against the payment of Obligations and any and all
other liabilities, direct, or indirect, absolute or contingent, due or to become
due, now existing or hereafter arising, of Borrower to such Lender. Each of the
Lenders agrees with each other Lender that if such Lender shall receive from
Borrower, whether by voluntary payment, exercise of the right of setoff, or
otherwise, and shall retain and apply to the payment of the Note or Notes held
by such Lender any amount in excess of its ratable portion of the payments
received by all of the Lenders with respect to the Notes held by all of the
Lenders, such Lender will make such disposition and arrangements with the other
Lenders with respect to such excess, either by way of distribution, pro tanto
assignment of claims, subrogation or otherwise as shall result in each Lender
receiving in respect of the Notes held by it its proportionate payment as
contemplated by this Agreement; provided that if all or any part of such excess
payment is thereafter recovered from such Lender, such disposition and
arrangements shall be rescinded and the amount restored to the extent of such
recovery, but without interest.

§14. THE AGENT.

§14.1 Authorization. The Agent is authorized to take such action on behalf of
each of the Lenders and to exercise all such powers as are hereunder and under
any of the other Loan Documents and any related documents delegated to the
Agent, together with such powers as are reasonably incident thereto, provided
that no duties or responsibilities not expressly assumed herein or therein shall
be implied to have been assumed by the Agent. The obligations of the Agent
hereunder are primarily administrative in nature, and nothing contained in this
Agreement or any of the other Loan Documents shall be construed to constitute
the Agent as a trustee for any Lender or to create an agency or fiduciary
relationship. Agent shall act as the contractual representative of the Lenders
hereunder, and notwithstanding the use of the term “Agent”, it is understood and
agreed that Agent shall not have any fiduciary duties or responsibilities to any
Lender by reason of this Agreement or any other Loan Document and is acting as
an independent contractor, the duties and responsibilities of which are limited
to those expressly set forth in this Agreement and the other Loan Documents.
Borrower and any other Person shall be entitled to conclusively rely on a
statement from the Agent that it has the authority to act for and bind the
Lenders pursuant to this Agreement and the other Loan Documents.

§14.2 Employees and Agents. The Agent may exercise its powers and execute its
duties by or through employees or agents and shall be entitled to take, and to
rely on, advice of counsel concerning all matters pertaining to its rights and
duties under this Agreement and the other Loan Documents. The Agent may utilize
the services of such Persons as the Agent may reasonably determine, and all
reasonable fees and expenses of any such Persons shall be paid by Borrower.

 

80



--------------------------------------------------------------------------------

§14.3 No Liability. Neither the Agent nor any of its shareholders, directors,
officers or employees nor any other Person assisting them in their duties nor
any agent, or employee thereof, shall be liable for (a) any waiver, consent or
approval given or any action taken, or omitted to be taken, in good faith by it
or them hereunder or under any of the other Loan Documents, or in connection
herewith or therewith, or be responsible for the consequences of any oversight
or error of judgment whatsoever, except that the Agent or such other Person, as
the case may be, shall be liable for losses due to its willful misconduct or
gross negligence as finally determined by a court of competent jurisdiction
after the expiration of all applicable appeal periods or (b) any action taken or
not taken by Agent with the consent or at the request of the Required Lenders.
The Agent shall not be deemed to have knowledge or notice of the occurrence of
any Default or Event of Default, except with respect to defaults in the payment
of principal, interest and fees required to be paid to the Agent for the account
of the Lenders, unless the Agent has received notice from a Lender or Borrower
referring to the Loan Documents and describing with reasonable specificity such
Default or Event of Default and stating that such notice is a “notice of
default”.

§14.4 No Representations. Upon written request of any Lender, the Agent shall
confirm to such Lender the receipt (or non-receipt) of any documents,
instruments or agreements required to be delivered to Agent by Borrower or
Guarantor on the Closing Date in accordance with §10 hereof. The Agent shall not
be responsible for the execution or validity or enforceability of this
Agreement, the Notes, any of the other Loan Documents or any instrument at any
time constituting, or intended to constitute, collateral security for the Notes,
or for the value of any such collateral security or for the validity,
enforceability or collectability of any such amounts owing with respect to the
Notes, or for any recitals or statements, warranties or representations made
herein, or any agreement, instrument or certificate delivered in connection
therewith or in any of the other Loan Documents or in any certificate or
instrument hereafter furnished to it by or on behalf of Borrower or Guarantor or
any of its Subsidiaries, or be bound to ascertain or inquire as to the
performance or observance of any of the terms, conditions, covenants or
agreements herein or in any of the other Loan Documents. The Agent shall not be
bound to ascertain whether any notice, consent, waiver or request delivered to
it by Borrower or any holder of any of the Notes shall have been duly authorized
or is true, accurate and complete. The Agent has not made nor does it now make
any representations or warranties, express or implied, nor does it assume any
liability to the Lenders, with respect to the creditworthiness or financial
condition of Borrower or Guarantor or any of its Subsidiaries, or the value of
the Collateral or any other assets of Borrower or Guarantor or any of its
Subsidiaries. Each Lender acknowledges that it has, independently and without
reliance upon the Agent or any other Lender, and based upon such information and
documents as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Agent or any other Lender,
based upon such information and documents as it deems appropriate at the time,
continue to make its own credit analysis and decisions in taking or not taking
action under this Agreement and the other Loan Documents. Agent’s Special
Counsel has only represented Agent and TD in connection with the Loan Documents
and the only attorney client relationship or duty of care is between Agent’s
Special Counsel and Agent or TD. Each Lender has been independently represented
by separate counsel on all matters regarding the Loan Documents and the granting
and perfecting of liens in the Collateral.

 

81



--------------------------------------------------------------------------------

§14.5 Payments.

(a) A payment by Borrower or Guarantor to the Agent hereunder or under any of
the other Loan Documents for the account of any Lender shall constitute a
payment to such Lender. The Agent agrees to distribute to each Lender not later
than one (1) Business Day after the Agent’s receipt of good funds, determined in
accordance with the Agent’s customary practices, such Lender’s pro rata share of
payments received by the Agent for the account of the Lenders except as
otherwise expressly provided herein or in any of the other Loan Documents. In
the event that the Agent fails to distribute such amounts within one
(1) Business Day as provided above, the Agent shall pay interest on such amount
at a rate per annum equal to the Federal Funds Effective Rate from time to time
in effect.

(b) If in the opinion of the Agent the distribution of any amount received by it
in such capacity hereunder, under the Notes or under any of the other Loan
Documents might involve it in liability, it may refrain from making such
distribution until its right to make such distribution shall have been
adjudicated by a court of competent jurisdiction. If a court of competent
jurisdiction shall adjudge that any amount received and distributed by the Agent
is to be repaid, each Person to whom any such distribution shall have been made
shall either repay to the Agent its proportionate share of the amount so
adjudged to be repaid or shall pay over the same in such manner and to such
Persons as shall be determined by such court.

(c) Notwithstanding anything to the contrary contained in this Agreement or any
of the other Loan Documents, any Lender that fails (i) to make available to the
Agent its pro rata share of any Loan, (ii) to comply with the provisions of §13
with respect to making dispositions and arrangements with the other Lenders,
where such Lender’s share of any payment received, whether by setoff or
otherwise, is in excess of its pro rata share of such payments due and payable
to all of the Lenders, in each case as, when and to the full extent required by
the provisions of this Agreement, or (iii) to perform any other obligation
within the time period specified for performance, or if no time period is
specified, if such failure continues for a period of five (5) Business Days
after notice from the Agent shall be deemed delinquent (a “Delinquent Lender”)
and shall be deemed a Delinquent Lender until such time as such delinquency is
satisfied. In addition to the rights and remedies that may be available to the
Agent at law and in equity, a Delinquent Lender’s right to participate in the
administration of the Loan Documents, including, without limitation, any rights
to consent to or direct any action or inaction of the Agent pursuant to this
Agreement or otherwise, or to be taken into account in the calculation of
Required Lenders or any matter requiring approval of all of the Lenders, shall
be suspended while such Lender is a Delinquent Lender. A Delinquent Lender shall
be deemed to have assigned any and all payments due to it from Borrower, whether
on account of outstanding Loans, interest, fees or otherwise, to the remaining
nondelinquent Lenders for application to, and reduction of, their respective pro
rata shares of all outstanding Loans. The Delinquent Lender hereby authorizes
the Agent to distribute such payments to the nondelinquent Lenders in proportion
to their respective pro rata shares of all outstanding Loans. The provisions of
this Section shall apply and be effective regardless of whether an Event of
Default occurs and is then continuing, and notwithstanding (i) any other
provision of this Agreement to the contrary or (ii) any instruction of Borrower
as to its desired application of payments. The Agent shall be entitled to
(i) withhold or set off, and to apply to the payment of the obligations of any
Delinquent Lender any amounts to be paid to such Delinquent Lender under this
Agreement,

 

82



--------------------------------------------------------------------------------

(ii) to collect interest from such Delinquent Lender for the period from the
date on which the payment was due at the rate per annum equal to the Federal
Funds Effective Rate plus one percent (1%), for each day during such period, and
(iii) bring an action or suit against such Delinquent Lender in a court of
competent jurisdiction to recover the defaulted obligations of such Delinquent
Lender. A Delinquent Lender shall be deemed to have satisfied in full a
delinquency when and if, as a result of application of the assigned payments to
all outstanding Loans of the nondelinquent Lenders or as a result of other
payments by the Delinquent Lenders to the nondelinquent Lenders, the Lenders’
respective pro rata shares of all outstanding Loans have returned to those in
effect immediately prior to such delinquency and without giving effect to the
nonpayment causing such delinquency.

§14.6 Holders of Notes. Subject to the terms of §18, the Agent may deem and
treat the payee of any Note as the absolute owner or purchaser thereof for all
purposes hereof until it shall have been furnished in writing with a different
name by such payee or by a subsequent holder, assignee or transferee.

§14.7 Indemnity. To the extent not previously paid by the Borrower (and without
limiting its obligation to do so), the Lenders ratably agree hereby to indemnify
and hold harmless the Agent from and against any and all claims, actions and
suits (whether groundless or otherwise), losses, damages, costs, expenses
(including any expenses for which the Agent has not been reimbursed by Borrower
as required by §15), and liabilities of every nature and character arising out
of or related to this Agreement, the Notes, or any of the other Loan Documents
or the transactions contemplated or evidenced hereby or thereby, or the Agent’s
actions taken hereunder or thereunder, except to the extent that any of the same
shall be directly caused by the Agent’s willful misconduct or gross negligence
as finally determined by a court of competent jurisdiction after the expiration
of all applicable appeal periods. The agreements in this §14.7 shall survive the
payment of all amounts payable under the Loan Documents.

§14.8 Agent as Lender. In its individual capacity, TD shall have the same
obligations and the same rights, powers and privileges in respect to its
Commitment and the Loans made by it, and as the holder of any of the Notes as it
would have were it not also the Agent.

§14.9 Resignation. The Agent may resign at any time by giving thirty
(30) calendar days’ prior written notice thereof to the Lenders and Borrower.
The Required Lenders may remove the Agent from its capacity as Agent in the
event of the Agent’s gross negligence or willful misconduct provided, however,
the vote of the Agent shall be deemed to have voted for removal if gross
negligence or willful misconduct is determined by a court of competent
jurisdiction with all appeal periods having lapsed. Upon any such resignation,
or removal, the Required Lenders, subject to the terms of §18.1, shall have the
right to appoint as a successor Agent, any Lender or any bank whose senior debt
obligations are rated not less than “A” or its equivalent by Moody’s or not less
than “A” or its equivalent by S&P and which has a net worth of not less than
$500,000,000.00. Unless a Default or Event of Default shall have occurred and be
continuing, such successor Agent shall be reasonably acceptable to Borrower. If
no successor Agent shall have been appointed and shall have accepted such
appointment within thirty (30) days after the retiring Agent’s giving of notice
of resignation or the Required Lender’s removal of the Agent, then the retiring
or removed Agent may, on behalf of the Lenders, appoint a

 

83



--------------------------------------------------------------------------------

successor Agent, which shall be any Lender or any financial institution whose
senior debt obligations are rated not less than “A2” or its equivalent by
Moody’s or not less than “A” or its equivalent by S&P and which has a net worth
of not less than $500,000,000.00. Upon the acceptance of any appointment as
Agent, hereunder by a successor Agent, such successor Agent, shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring or removed Agent, and the retiring or removed Agent, shall be
discharged from its duties and obligations hereunder as Agent. After any
retiring Agent’s resignation or removal, the provisions of this Agreement and
the other Loan Documents shall continue in effect for its benefit in respect of
any actions taken or omitted to be taken by it while it was acting as Agent.
Upon any change in the Agent under this Agreement, the resigning or removed
Agent shall execute such assignments of and amendments to the Loan Documents as
may be necessary to substitute the successor Agent for the resigning or removed
Agent.

§14.10 Duties in the Case of Enforcement. In case one or more Events of Default
have occurred and shall be continuing, and whether or not acceleration of the
Obligations shall have occurred, the Agent may and, if (a) so requested by the
Required Lenders and (b) the Lenders have provided to the Agent such additional
indemnities and assurances in accordance with their respective Commitment
Percentages against expenses and liabilities as the Agent may reasonably
request, shall proceed to exercise all or any legal and equitable and other
rights or remedies as it may have; provided, however, that unless and until the
Agent shall have received such directions, the Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem to be in the best interests
of the Lenders. Without limiting the generality of the foregoing, if Agent
reasonably determines payment is in the best interest of all the Lenders, Agent
may without the approval of the Lenders pay taxes and insurance premiums and
spend money for maintenance, repairs or other expenses which may be necessary to
be incurred, and Agent shall promptly thereafter notify the Lenders of such
action. Each Lender shall, within thirty (30) days of request therefor, pay to
the Agent its Commitment Percentage of the reasonable costs incurred by the
Agent in taking any such actions hereunder to the extent that such costs shall
not be promptly reimbursed to the Agent by Borrower or out of the Collateral
within such period with respect to the Mortgaged Property. The Required Lenders
may direct the Agent in writing as to the method and the extent of any such
exercise, the Lenders hereby agreeing to indemnify and hold the Agent harmless
in accordance with their respective Commitment Percentages from all liabilities
incurred in respect of all actions taken or omitted in accordance with such
directions, except to the extent that any of the same shall be directly caused
by the Agent’s willful misconduct or gross negligence as finally determined by a
court of competent jurisdiction after the expiration of all applicable appeal
periods, provided that the Agent need not comply with any such direction to the
extent that the Agent reasonably believes the Agent’s compliance with such
direction to be unlawful in any applicable jurisdiction or commercially
unreasonable under the UCC as enacted in any applicable jurisdiction.

§14.11 Bankruptcy. In the event a bankruptcy or other insolvency proceeding is
commenced by or against Borrower with respect to the Obligations, the Agent
shall have the sole and exclusive right to file and pursue a joint proof claim
on behalf of all Lenders. Any votes with respect to such claims or otherwise
with respect to such proceedings shall be subject to the vote of the Required
Lenders or all of the Lenders as required by this Agreement. Each Lender
irrevocably waives its right to file or pursue a separate proof of claim in any
such proceedings unless Agent fails to file such claim within thirty (30) days
after receipt of written notice from the Lenders requesting that Agent file such
proof of claim.

 

84



--------------------------------------------------------------------------------

§14.12 Request for Agent Action. Agent and the Lenders acknowledge that in the
ordinary course of business of Borrower, (a) Borrower will enter into leases or
rental agreements covering Mortgaged Property that may require the execution of
a Subordination, Attornment and Non-Disturbance Agreement in favor of the tenant
thereunder, (b) Mortgaged Property may be subject to a Taking, (c) Borrower may
desire to enter into easements or other agreements affecting the Mortgaged
Property, or take other actions or enter into other agreements in the ordinary
course of business which similarly require the consent, approval or agreement of
the Agent. In connection with the foregoing, the Lenders hereby expressly
authorize the Agent, without further review or approval of the Lenders, to
(w) execute and deliver to Borrower Subordination, Attornment and
Non-Disturbance Agreements with any tenant under a Lease upon such terms as
Agent in its good faith judgment determines are appropriate (Agent in the
exercise of its good faith judgment may agree to allow some or all of the
casualty, condemnation, restoration or other provisions of the applicable Lease
to control over the applicable provisions of the Loan Documents), (x) execute
releases of liens in connection with any Taking, (y) execute consents or
subordinations in form and substance satisfactory to Agent in connection with
any easements or agreements affecting the Mortgaged Property, or (z) execute
consents, approvals, or other agreements in form and substance satisfactory to
the Agent in connection with such other actions or agreements as may be
necessary in the ordinary course of Borrower’s business.

Notwithstanding anything to the contrary contained herein, in connection with
any Borrower request for a Partial Release in accordance with §34 hereof, the
Lenders hereby expressly authorize the Agent, without further review or approval
of the Lenders, to execute and deliver to Borrower a Partial Release for any
Release Property (and any other documents in connection with such action
(including, without limitation, amendments to the Loan Documents) in form and
substance satisfactory to Agent) in accordance with §34 (provided all of the
conditions to the issuance of such Partial Release in §34 have been satisfied in
Agent’s judgment).

§14.13 Reliance by Agent. The Agent shall be entitled to rely upon, and shall
not incur any liability for relying upon, any notice, request, certificate,
consent, statement, instrument, document or other writing (including any
electronic message, Internet or intranet website posting or other distribution)
believed by it to be genuine and to have been signed, sent or otherwise
authenticated by an Authorized Officer. The Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan,
that by its terms must be fulfilled to the satisfaction of a Lender, the Agent
may presume that such condition is satisfactory to such Lender unless the Agent
shall have received notice to the contrary from such Lender prior to the making
of such Loan. The Agent may consult with legal counsel (who may be counsel for
Borrower and/or Guarantor), independent accountants and other experts selected
by it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

 

85



--------------------------------------------------------------------------------

§14.14 Deemed Consent or Approval. With respect to any requested amendment,
waiver, consent or other action which requires the approval of the Required
Lenders or all of the Lenders, as the case may be, in accordance with the terms
of this Agreement, or if Agent is required hereunder to seek or desires to seek
the approval of the Required Lenders or all of the Lenders, as the case may be,
prior to undertaking a particular action or course of conduct, Agent in each
such case shall provide each Lender with written notice of any such request for
amendment, waiver or consent or any other requested or proposed action or course
of conduct, accompanied by such detailed background information and explanations
as may be reasonably necessary to determine whether to approve or disapprove
such amendment, waiver, consent or other action or course of conduct. Such
written notice of any such request shall contain printed in capital letters or
boldface type a legend substantially to the following effect:

“THIS COMMUNICATION REQUIRES IMMEDIATE RESPONSE, FAILURE TO RESPOND WITHIN TEN
(10) CALENDAR DAYS FROM THE RECEIPT OF THIS COMMUNICATION SHALL RESULT IN THE
EXCLUSION OF THE ADDRESSEE FROM ANY VOTING RIGHTS WITH RESPECT TO THE ACTION
REQUESTED BY BORROWER OR THE COURSE OF CONDUCT PROPOSED BY AGENT AND RECITED
ABOVE.”

If (i) a Lender fails to object to such action or course of conduct by written
notice to Agent within ten (10) calendar days of such Lender’s receipt of such
notice, (ii) Agent sends a second (2nd) written notice of such request to such
Lender containing in such notice printed in capital letters or boldface type the
legend referenced above and (iii) such Lender fails to object to such action or
course of conduct by written notice to Agent within ten (10) calendar days of
such Lender’s receipt of such second (2nd) notice, then in determining the
percentage of Required Lenders or all of the Lenders, as the case may be, such
Lender will be disregarded and excluded and the Commitment Percentages of the
Lenders shall be redetermined for voting purposes only to exclude the Commitment
Percentage of such Lender.

§14.15 Borrower Not Beneficiary. Except for the provisions of §14.9 relating to
the appointment of a successor Agent, the provisions of this §14 are solely for
the benefit of the Agent and the Lenders, may not be enforced by Borrower, and
except for the provisions of §14.9, may be modified or waived without the
approval or consent of Borrower.

§14.16 [Intentionally Omitted.]

§14.17 Reliance on Hedge Provider. For purposes of applying payments received in
accordance with §12.5, the Agent shall be entitled to rely upon the trustee,
paying agent or other similar representative (each, a “Representative”) or, in
the absence of such a Representative, upon the holder of the Hedge Obligations
for a determination (which each holder of the Hedge Obligations agrees (or shall
agree) to provide upon request of the Agent) of the outstanding Hedge
Obligations owed to the holder thereof. Unless it has actual knowledge
(including by way of written notice from such holder) to the contrary, the
Agent, in acting hereunder, shall be entitled to assume that no Hedge
Obligations are outstanding.

 

86



--------------------------------------------------------------------------------

§15. EXPENSES.

Borrower and Guarantor agree to pay (a) the reasonable costs of producing and
reproducing this Agreement, the other Loan Documents and the other agreements
and instruments mentioned herein, (b) any imposed taxes (including any interest
and penalties in respect thereto) payable by the Agent or any of the Lenders
(other than taxes based upon the Agent’s or any Lender’s gross or net income,
except that the Agent and the Lenders shall be entitled to indemnification for
any and all amounts paid by them in respect of taxes based on income or other
taxes assessed by any State in which the Mortgaged Property or other Collateral
is located, such indemnification to be limited to taxes due solely on account of
the granting of Collateral under the Security Documents and to be net of any
credit allowed to the indemnified party from any other State on account of the
payment or incurrence of such tax by such indemnified party), including any
recording, mortgage, documentary or intangibles taxes in connection with the
Mortgage and other Loan Documents, or other taxes payable on or with respect to
the transactions contemplated by this Agreement, including any such taxes
payable by the Agent or any of the Lenders after the Closing Date (Borrower and
Guarantor hereby agreeing to indemnify the Agent and each Lender with respect
thereto), (c) all title insurance premiums, engineer’s fees, environmental
reviews and the reasonable fees, expenses and disbursements of the counsel to
the Agent and any local counsel to the Agent incurred in connection with the
preparation, administration, or interpretation of the Loan Documents and other
instruments mentioned herein, and amendments, modifications, approvals, consents
or waivers hereto or hereunder, (d) the out-of-pocket fees, costs, expenses and
disbursements of Agent incurred in connection with the syndication and/or
participation of the Loans, (e) all other reasonable out of pocket fees,
expenses and disbursements of the Agent incurred by the Agent in connection with
the preparation or interpretation of the Loan Documents and other instruments
mentioned herein, the addition or substitution of other Collateral, the review
of leases and Subordination, Attornment and Non-Disturbance Agreements, the
making of each advance hereunder, and the syndication of the Commitments
pursuant to §18 (without duplication of those items addressed in subparagraph
(d), above), (f) all out-of-pocket expenses (including attorneys’ fees and
costs, and the fees and costs of appraisers, engineers, investment bankers or
other experts retained by any Lender or the Agent) incurred by any Lender or the
Agent in connection with (i) the enforcement of or preservation of rights under
any of the Loan Documents against Borrower or Guarantor or the administration
thereof after the occurrence of a Default or Event of Default and (ii) any
litigation, proceeding or dispute whether arising hereunder or otherwise, in any
way related to the Agent’s or any of the Lenders’ relationship with Borrower or
Guarantor (provided that any attorneys fees and costs pursuant to this
clause (f) shall be limited to those incurred by the Agent and one other counsel
with respect to the Lenders as a group), (g) all reasonable fees, expenses and
disbursements of the Agent incurred in connection with UCC searches, UCC
filings, title rundowns, title searches or mortgage recordings, (h) all
reasonable out-of-pocket fees, expenses and disbursements (including reasonable
attorneys’ fees and costs) which may be incurred by TD in connection with the
execution and delivery of this Agreement and the other Loan Documents (without
duplication of any of the items listed above), and (i) all expenses relating to
the use of Intralinks, SyndTrak or any other similar system for the
dissemination and sharing of documents and information in connection with the
Loans. The covenants of this §15 shall survive the repayment of the Loans and
the termination of the obligations of the Lenders hereunder.

 

87



--------------------------------------------------------------------------------

§16. INDEMNIFICATION.

Borrower and Guarantor, jointly and severally, agree to indemnify and hold
harmless the Agent, the Lenders and the Arranger and each director, officer,
employee, agent and Affiliate thereof and Person who controls the Agent or any
Lender or the Arranger against any and all claims, actions and suits, whether
groundless or otherwise, and from and against any and all liabilities, losses,
damages and expenses of every nature and character arising out of or relating to
this Agreement or any of the other Loan Documents or the transactions
contemplated hereby and thereby including, without limitation, (a) any and all
claims for brokerage, leasing, finders or similar fees which may be made
relating to the Mortgaged Property or the Loans, (b) any condition of the
Mortgaged Property, (c) any actual or proposed use by Borrower of the proceeds
of any of the Loans, (d) any actual or alleged infringement of any patent,
copyright, trademark, service mark or similar right of Borrower or Guarantor or
any of its Subsidiaries, (e) Borrower and Guarantor entering into or performing
this Agreement or any of the other Loan Documents, (f) any actual or alleged
violation of any law, ordinance, code, order, rule, regulation, approval,
consent, permit or license relating to the Mortgaged Property, (g) with respect
to Borrower and its properties and assets, the violation of any Environmental
Law, the Release or threatened Release of any Hazardous Substances or any
action, suit, proceeding or investigation brought or threatened with respect to
any Hazardous Substances (including, but not limited to, claims with respect to
wrongful death, personal injury, nuisance or damage to property), and (h) any
use of Intralinks, SyndTrak or any other system for the dissemination and
sharing of documents and information, in each case including, without
limitation, the reasonable fees and disbursements of counsel incurred in
connection with any such investigation, litigation or other proceeding;
provided, however, that neither Borrower nor Guarantor shall be obligated under
this §16 to indemnify any Person for liabilities arising from such Person’s own
gross negligence or willful misconduct as determined by a court of competent
jurisdiction after the exhaustion of all applicable appeal periods. In
litigation, or the preparation therefor, the Lenders and the Agent shall be
entitled to select a single law firm as their own counsel and, in addition to
the foregoing indemnity, Borrower and Guarantor agree to pay promptly the
reasonable fees and expenses of such counsel. If, and to the extent that the
obligations of Borrower or Guarantor under this §16 are unenforceable for any
reason, Borrower and Guarantor hereby agree to make the maximum contribution to
the payment in satisfaction of such obligations which is permissible under
applicable law. The provisions of this §16 shall survive the repayment of the
Loans and the termination of the obligations of the Lenders hereunder.

§17. SURVIVAL OF COVENANTS, ETC.

All covenants, agreements, representations and warranties made herein, in the
Notes, in any of the other Loan Documents or in any documents or other papers
delivered by or on behalf of Borrower or Guarantor pursuant hereto or thereto
shall be deemed to have been relied upon by the Lenders and the Agent,
notwithstanding any investigation heretofore or hereafter made by any of them,
and shall survive the making by the Lenders of any of the Loans, as herein
contemplated, and shall continue in full force and effect so long as any amount
due under this Agreement or the Notes or any of the other Loan Documents remains
outstanding. The indemnification obligations of Borrower and Guarantor provided
herein and in the other Loan Documents shall survive the full repayment of
amounts due and the termination of the obligations of the Lenders hereunder and
thereunder to the extent provided herein and therein.

 

88



--------------------------------------------------------------------------------

All statements contained in any certificate delivered to any Lender or the Agent
at any time by or on behalf of Borrower or Guarantor pursuant hereto or in
connection with the transactions contemplated hereby shall constitute
representations and warranties by such Person hereunder.

§18. ASSIGNMENT AND PARTICIPATION.

§18.1 Conditions to Assignment by Lenders. Except as provided herein, each
Lender may assign to an Eligible Assignee all or a portion of its interests,
rights and obligations under this Agreement (including all or a portion of its
Commitment Percentage and Commitment and the same portion of the Loans at the
time owing to it and the Notes held by it); provided that (a) the Agent and, so
long as no Default or Event of Default exists hereunder, Borrower shall have
each given its prior written consent to such assignment, which consent shall not
be unreasonably withheld or delayed (provided that such consent shall not be
required for (i) any assignment to another Lender, to a lender or an Affiliate
of a Lender which controls, is controlled by or is under common control with the
assigning Lender or to a wholly-owned Subsidiary of such Lender or (ii) any
assignment by a Lender that is a party to this Agreement on the date hereof (or
is a party to this Agreement on such later date as contemplated by §2.10 hereof)
to an Eligible Assignee), (b) each such assignment shall be of a constant, and
not a varying, percentage of all the assigning Lender’s rights and obligations
under this Agreement with respect to the Commitment, (c) the parties to such
assignment shall execute and deliver to the Agent, for recording in the Register
(as hereinafter defined) an Assignment and Acceptance Agreement in the form of
Exhibit C annexed hereto, together with any Notes subject to such assignment,
(d) in no event shall any assignment be to any Person controlling, controlled by
or under common control with, or which is not otherwise free from influence or
control by, Borrower, Guarantor or REIT, (e) such assignee shall acquire an
interest in the Loans of not less than $5,000,000.00 and integral multiples of
$1,000,000.00 in excess thereof (or if less, the remaining Loans of the
assignor), unless waived by the Agent, and so long as no Default or Event of
Default exists hereunder, Borrower, and (f) such assignee shall be subject to
the terms of any intercreditor agreement, if any, among the Lenders and the
Agent. Upon execution, delivery, acceptance and recording of such Assignment and
Acceptance Agreement, (i) the assignee thereunder shall be a party hereto and
all other Loan Documents executed by the Lenders and, to the extent provided in
such Assignment and Acceptance Agreement, have the rights and obligations of a
Lender hereunder, (ii) the assigning Lender shall, upon payment to the Agent of
the registration fee referred to in §18.2, be released from its obligations
under this Agreement arising after the effective date of such assignment with
respect to the assigned portion of its interests, rights and obligations under
this Agreement (provided any indemnification rights of such assigning Lender
hereunder shall survive such assignment), and (iii) the Agent may unilaterally
amend Schedule 1.1 to reflect such assignment. In connection with each
assignment, the assignee shall represent and warrant to the Agent, the assignor
and each other Lender as to whether such assignee is controlling, controlled by,
under common control with or is not otherwise free from influence or control by,
Borrower, Guarantor and REIT. Provided no Event of Default has occurred and is
continuing, in the event that, as of result of any such assignment, Agent in its
capacity as a Lender retains an interest in the Loans of less than
$25,000,000.00 and such amount is less than the retained interest of any other
Lender, then the Agent shall offer to resign as Agent for the Lenders.

 

89



--------------------------------------------------------------------------------

§18.2 Register. The Agent shall maintain on behalf of Borrower a copy of each
assignment delivered to it and a register or similar list (the “Register”) for
the recordation of the names and addresses of the Lenders and the Commitment
Percentages of and principal amount of the Loans owing to the Lenders from time
to time. The entries in the Register shall be conclusive, in the absence of
manifest error, and Borrower, the Agent and the Lenders may treat each Person
whose name is recorded in the Register as a Lender hereunder for all purposes of
this Agreement. The Register shall be available for inspection by Borrower and
the Lenders at any reasonable time and from time to time upon reasonable prior
notice. Upon each such recordation, the assigning Lender agrees to pay to the
Agent a registration fee in the sum of $3,500.00.

§18.3 New Notes. Upon its receipt of an Assignment and Acceptance Agreement
executed by the parties to such assignment, together with each Note subject to
such assignment, the Agent shall record the information contained therein in the
Register. Within five (5) Business Days after receipt of notice of such
assignment from Agent, Borrower, at its own expense, shall execute and deliver
to the Agent, in exchange for each surrendered Note, a new Note to the order of
such assignee in an amount equal to the amount assigned to such assignee
pursuant to such Assignment and Acceptance Agreement and, if the assigning
Lender has retained some portion of its obligations hereunder, a new Note to the
order of the assigning Lender in an amount equal to the amount retained by it
hereunder. Such new Notes shall provide that they are replacements for the
surrendered Notes, shall be in an aggregate principal amount equal to the
aggregate principal amount of the surrendered Notes, shall be dated the
effective date of such Assignment and Acceptance Agreement and shall otherwise
be in substantially the form of the assigned Notes. The surrendered Notes shall
be canceled and returned to Borrower.

§18.4 Participations. Each Lender may sell participations to one or more Lenders
or other entities in all or a portion of such Lender’s rights and obligations
under this Agreement and the other Loan Documents; provided that (a) any such
sale or participation shall not affect the rights and duties of the selling
Lender hereunder, (b) such participation shall not entitle such participant to
any rights or privileges under this Agreement or any Loan Documents, including
without limitation, rights granted to the Lenders under §4.8, §4.9 and §4.10,
(c) such participation shall not entitle the participant to the right to approve
waivers, amendments or modifications, (d) such participant shall have no direct
rights against Borrower, (e) such sale is effected in accordance with all
applicable laws, and (f) such participant shall not be a Person controlling,
controlled by or under common control with, or which is not otherwise free from
influence or control by any of Borrower, Guarantor or REIT; provided, however,
such Lender may agree with the participant that it will not, without the consent
of the participant, agree to (i) increase, or extend the term or extend the time
or waive any requirement for the reduction or termination of, such Lender’s
Commitment, (ii) extend the date fixed for the payment of principal of or
interest on the Loans or portions thereof owing to such Lender, (iii) reduce the
amount of any such payment of principal or (iv) reduce the rate at which
interest is payable thereon. Any Lender which sells a participation shall
promptly notify the Agent of such sale and the identity of the purchaser of such
interest.

§18.5 Pledge by Lender. Any Lender may at any time pledge all or any portion of
its interest and rights under this Agreement (including all or any portion of
its Note) to any of the twelve Federal Reserve Banks organized under §4 of the
Federal Reserve Act, 12 U.S.C. §341 or to such other Person as the Agent may
approve to secure obligations of such lenders. No such pledge or the enforcement
thereof shall release the pledgor Lender from its obligations hereunder or under
any of the other Loan Documents.

 

90



--------------------------------------------------------------------------------

§18.6 No Assignment by Borrower. Borrower shall not assign or transfer any of
its rights or obligations under this Agreement without the prior written consent
of each of the Lenders.

§18.7 Disclosure. Borrower agrees to promptly cooperate with any Lender in
connection with any proposed assignment or participation of all or any portion
of its Commitment. Borrower agrees that in addition to disclosures made in
accordance with standard banking practices any Lender may disclose information
obtained by such Lender pursuant to this Agreement to assignees or participants
and potential assignees or participants hereunder. Each Lender agrees for itself
that it shall use reasonable efforts in accordance with its customary procedures
to hold confidential all non-public information obtained from Borrower or
Guarantor that has been identified in writing as confidential by either of them,
and shall use reasonable efforts in accordance with its customary procedures to
not disclose such information to any other Person, it being understood and
agreed that, notwithstanding the foregoing, a Lender may make (a) disclosures to
its participants (provided such Persons are advised of the provisions of this
§18.7), (b) disclosures to its directors, officers, employees, Affiliates,
accountants, appraisers, legal counsel and other professional advisors of such
Lender (provided that such Persons who are not employees of such Lender are
advised of the provision of this §18.7), (c) disclosures customarily provided or
reasonably required by any potential or actual bona fide assignee, transferee or
participant or their respective directors, officers, employees, Affiliates,
accountants, appraisers, legal counsel and other professional advisors in
connection with a potential or actual assignment or transfer by such Lender of
any Loans or any participations therein (provided such Persons are advised of
the provisions of this §18.7), (d) disclosures to bank regulatory authorities or
self-regulatory bodies with jurisdiction over such Lender, or (e) disclosures
required or requested by any other governmental authority or representative
thereof or pursuant to legal process; provided that, unless specifically
prohibited by applicable law or court order, each Lender shall notify Borrower
of any request by any governmental authority or representative thereof prior to
disclosure (other than any such request in connection with any examination of
such Lender by such government authority) for disclosure of any such non-public
information prior to disclosure of such information. In addition, each Lender
may make disclosure of such information to any contractual counterparty in swap
agreements or such contractual counterparty’s professional advisors (so long as
such contractual counterparty or professional advisors agree to be bound by the
provisions of this §18.7). Non-public information shall not include any
information which is or subsequently becomes publicly available other than as a
result of a disclosure of such information by a Lender, or prior to the delivery
to such Lender is within the possession of such Lender if such information is
not known by such Lender to be subject to another confidentiality agreement with
or other obligations of secrecy to Borrower or Guarantor, or is disclosed with
the prior approval of Borrower or Guarantor. Nothing herein shall prohibit the
disclosure of non-public information to the extent necessary to enforce the Loan
Documents.

§18.8 Amendments to Loan Documents. Upon any such assignment or participation,
Borrower and Guarantor shall, upon the request of the Agent, enter into such
documents as may be reasonably required by the Agent to modify the Loan
Documents to reflect such assignment or participation.

 

91



--------------------------------------------------------------------------------

§18.9 Titled Agents. The Titled Agents shall not have any additional rights or
obligations under the Loan Documents, except for those rights, if any, as a
Lender.

§19. NOTICES.

Each notice, demand, election or request provided for or permitted to be given
pursuant to this Agreement (hereinafter in this §19 referred to as “Notice”),
but specifically excluding to the maximum extent permitted by law any notices of
the institution or commencement of foreclosure proceedings, must be in writing
and shall be deemed to have been properly given or served by personal delivery
or by sending same by overnight courier or by depositing same in the United
States Mail, postpaid and registered or certified, return receipt requested, or
as expressly permitted herein, by telegraph, telecopy, telefax or telex, and
addressed as follows:

If to the Agent or TD:

TD Bank, National Association

370 Main Street

Worcester, MA 01608

Attention: David Yesue

Telecopy No.: (508) 368-6520

With a copy to:

Goulston & Storrs, PC

400 Atlantic Avenue

Boston, MA 02110

Attention: James H. Lerner, Esq.

Telecopy No.: (617) 574-7607

If to Borrower or Guarantor:

Fox Properties LLC or DuPont Fabros Technology, L.P., as applicable

c/o DuPont Fabros Technology, Inc.

1212 New York Avenue, N.W.

Suite 900

Washington, DC 20005

Attn: Chief Financial Officer

Telecopy No.: (202) 728-0220

With copies to:

Fox Properties LLC or DuPont Fabros Technology, L.P., as applicable

c/o DuPont Fabros Technology, Inc.

1212 New York Avenue, N.W.

 

92



--------------------------------------------------------------------------------

Suite 900

Washington, DC 20005

Attn: General Counsel

Telecopy No.: (202) 728-0220

and

Cooley, Godward & Kronish LLP

One Freedom Square

11951 Freedom Drive

Reston, Virginia 20190

Attn: John H. Toole, Esq.

Telecopy No.: (703) 456-8100

to any other Lender which is a party hereto, at the address for such Lender set
forth on its signature page hereto, and to any Lender which may hereafter become
a party to this Agreement, at such address as may be designated by such Lender.
Each Notice shall be effective upon being personally delivered or upon being
sent by overnight courier or upon being deposited in the United States Mail as
aforesaid, or if transmitted by telegraph, telecopy, telefax or telex is
permitted, upon being sent and confirmation of receipt. The time period in which
a response to such Notice must be given or any action taken with respect thereto
(if any), however, shall commence to run from (i) the date of receipt if
personally delivered or sent by overnight courier, (ii) if transmitted by
telegraph, telecopy, telefax or telex, upon receipt as evidenced by electronic
confirmation from sender’s fax machine or successful transmission if received
during normal business hours during a Business Day and otherwise on the next
Business Day, or (iii) if so deposited in the United States Mail, the earlier of
three (3) Business Days following such deposit or the date of receipt as
disclosed on the return receipt. Rejection or other refusal to accept or the
inability to deliver because of changed address for which no notice was given
shall be deemed to be receipt of the Notice sent. By giving at least fifteen
(15) days prior Notice thereof, Borrower, Guarantor, a Lender or Agent shall
have the right from time to time and at any time during the term of this
Agreement to change their respective addresses and each shall have the right to
specify as its address any other address within the United States of America.

§20. RELATIONSHIP.

Neither the Agent nor any Lender has any fiduciary relationship with or
fiduciary duty to Borrower or Guarantor or any of its Subsidiaries arising out
of or in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereunder and thereunder, and the relationship between
each Lender and Agent, and Borrower is solely that of a lender and borrower, and
nothing contained herein or in any of the other Loan Documents shall in any
manner be construed as making the parties hereto partners, joint venturers or
any other relationship other than lender and borrower.

 

93



--------------------------------------------------------------------------------

§21. GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE.

THIS AGREEMENT AND EACH OF THE OTHER LOAN DOCUMENTS, EXCEPT AS OTHERWISE
SPECIFICALLY PROVIDED HEREIN OR THEREIN, SHALL BE GOVERNED BY THE LAWS OF THE
COMMONWEALTH OF VIRGINIA. EACH OF BORROWER AND GUARANTOR AGREE THAT ANY SUIT FOR
THE ENFORCEMENT OF THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS MAY BE
BROUGHT IN ANY COURT OF COMPETENT JURISDICTION IN THE COMMONWEALTH OF VIRGINIA
(INCLUDING ANY FEDERAL COURT SITTING THEREIN). EACH OF BORROWER AND GUARANTOR
FURTHER ACCEPT, GENERALLY AND UNCONDITIONALLY, THE NON-EXCLUSIVE JURISDICTION OF
SUCH COURTS AND ANY RELATED APPELLATE COURT AND IRREVOCABLY (i) AGREE TO BE
BOUND BY ANY JUDGMENT RENDERED THEREBY WITH RESPECT TO THIS AGREEMENT AND ANY OF
THE OTHER LOAN DOCUMENTS AND (ii) WAIVE ANY OBJECTION EITHER OF THEM MAY NOW OR
HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT OR
THAT SUCH A COURT IS AN INCONVENIENT FORUM. EACH OF BORROWER AND GUARANTOR
FURTHER AGREE THAT SERVICE OF PROCESS IN ANY SUCH SUIT MAY BE MADE UPON BORROWER
AND GUARANTOR BY MAIL AT THE ADDRESS SPECIFIED IN SECTION 19 HEREOF. IN ADDITION
TO THE COURTS OF THE COMMONWEALTH OF VIRGINIA OR ANY FEDERAL COURT SITTING
THEREIN, THE AGENT OR ANY LENDER MAY BRING ACTION(S) FOR ENFORCEMENT ON A
NONEXCLUSIVE BASIS WHERE ANY COLLATERAL OR ASSETS OF BORROWER OR GUARANTOR EXIST
AND BORROWER AND GUARANTOR CONSENT TO THE NONEXCLUSIVE JURISDICTION OF SUCH
COURTS AND THE SERVICE OF PROCESS IN ANY SUCH SUIT BEING MADE UPON BORROWER OR
GUARANTOR BY MAIL AT THE ADDRESS SPECIFIED IN SECTION 19 HEREOF.

§22. HEADINGS.

The captions in this Agreement are for convenience of reference only and shall
not define or limit the provisions hereof.

§23. COUNTERPARTS.

This Agreement and any amendment hereof may be executed in several counterparts
and by each party on a separate counterpart, each of which when so executed and
delivered shall be an original, and all of which together shall constitute one
instrument. In proving this Agreement it shall not be necessary to produce or
account for more than one such counterpart signed by the party against whom
enforcement is sought.

§24. ENTIRE AGREEMENT, ETC.

This Agreement and the Loan Documents is intended by the parties as the final,
complete and exclusive statement of the transactions evidenced by this Agreement
and the Loan Documents. All prior or contemporaneous promises, agreements and
understandings, whether oral or written, are deemed to be superseded by this
Agreement and the Loan Documents, and no party is relying on any promise,
agreement or understanding not set forth in this Agreement and the Loan
Documents. Neither this Agreement nor any term hereof may be changed, waived,
discharged or terminated, except as provided in §27.

 

94



--------------------------------------------------------------------------------

§25. WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS.

EACH OF BORROWER, GUARANTOR, THE AGENT AND THE LENDERS HEREBY WAIVES ITS RIGHT
TO A JURY TRIAL WITH RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE
IN CONNECTION WITH THIS AGREEMENT, ANY NOTE OR ANY OF THE OTHER LOAN DOCUMENTS,
ANY RIGHTS OR OBLIGATIONS HEREUNDER OR THEREUNDER OR THE PERFORMANCE OF SUCH
RIGHTS AND OBLIGATIONS. BORROWER AND GUARANTOR HEREBY WAIVE ANY RIGHT THEY MAY
HAVE TO CLAIM OR RECOVER IN ANY SUCH LITIGATION ANY SPECIAL, INDIRECT OR
CONSEQUENTIAL DAMAGES AND TO THE EXTENT PERMITTED BY APPLICABLE LAW, PUNITIVE OR
ANY DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES. BORROWER AND
GUARANTOR (A) CERTIFY THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY LENDER OR
THE AGENT HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH LENDER OR THE AGENT
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS AND
(B) ACKNOWLEDGE THAT THE AGENT AND THE LENDERS HAVE BEEN INDUCED TO ENTER INTO
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH THEY ARE PARTIES BY, AMONG
OTHER THINGS, THE WAIVERS AND CERTIFICATIONS CONTAINED IN THIS §25. BORROWER AND
GUARANTOR ACKNOWLEDGE THAT THEY HAVE HAD AN OPPORTUNITY TO REVIEW THIS §25 WITH
LEGAL COUNSEL AND THAT BORROWER AND GUARANTOR AGREE TO THE FOREGOING AS THEIR
FREE, KNOWING AND VOLUNTARY ACT.

§26. DEALINGS WITH BORROWER AND GUARANTOR.

The Agent, the Lenders and their affiliates may accept deposits from, extend
credit to, invest in, act as trustee under indentures of, serve as financial
advisor of, and generally engage in any kind of banking, trust or other business
with Guarantor and its Subsidiaries or any of their Affiliates regardless of the
capacity of the Agent or the Lender hereunder. The Lenders acknowledge that,
pursuant to such activities, TD or its Affiliates may receive information
regarding such Persons (including information that may be subject to
confidentiality obligations in favor of such Person) and acknowledge that the
Agent shall be under no obligation to provide such information to them.

§27. CONSENTS, AMENDMENTS, WAIVERS, ETC.

Except as otherwise expressly provided in this Agreement, any consent or
approval required or permitted by this Agreement may be given, and any term of
this Agreement or of any other instrument related hereto or mentioned herein may
be amended, and the performance or observance by Borrower or Guarantor of any
terms of this Agreement or such other instrument or the continuance of any
Default or Event of Default may be waived (either generally or in a particular
instance and either retroactively or prospectively) with, but only with, the
written consent of the Required Lenders. Notwithstanding the foregoing, none of
the following may occur without the written consent of each Lender directly
affected thereby: (a) a reduction in the

 

95



--------------------------------------------------------------------------------

rate of interest on any Note (other than a reduction or waiver of default
interest); (b) an increase in the amount of the Commitment of any Lender (except
to the extent such Lender elects to increase its Commitment as provided in
§2.10, §2.11 and §18.1); (c) a forgiveness, reduction or waiver of the principal
of any unpaid Loan or any interest thereon or fee payable under the Loan
Documents; (d) a change in the amount of any fee payable to a Lender hereunder;
(e) the postponement of any date fixed for any payment of principal of or
interest on the Loan; (f) an extension of the Maturity Date; (g) a change in the
manner of the ratable distribution of any payments to the Lenders or the Agent;
(h) the release of Borrower, Guarantor or any Collateral (except as provided in
§34 hereof); (i) an amendment of the definition of Required Lenders or of any
requirement for consent by all of the Lenders; (j) any modification to require a
Lender to fund a pro rata share of a request for an advance of the Loan made by
Borrower other than based on its Commitment Percentage; (k) an amendment to this
§27; or (l) an amendment of any provision of this Agreement or the Loan
Documents which requires the approval of all of the Lenders, or the Required
Lenders to require a lesser number of Lenders to approve such action. The
provisions of §14 may not be amended without the written consent of the Agent.
Borrower and Guarantor agree to enter into such modifications or amendments of
this Agreement or the other Loan Documents as reasonably may be requested by TD
in connection with the syndication of the Loan, provided that no such amendment
or modification materially increases any of the obligations, or materially
decreases any of the rights, of Borrower hereunder. No waiver shall extend to or
affect any obligation not expressly waived or impair any right consequent
thereon. No course of dealing or delay or omission on the part of Agent or any
Lender in exercising any right shall operate as a waiver thereof or otherwise be
prejudicial thereto. No notice to or demand upon any of Borrower or Guarantor
shall entitle Borrower or Guarantor to other or further notice or demand in
similar or other circumstances.

In the event that there two (2) or more Lenders hereunder and such Lenders are
unable to reach a decision on an action requiring the consent of the Required
Lenders and/or of Lenders other than the Required Lenders (a “Consent Action”),
then Agent may in its sole discretion provide written notice of such inability
to each Lender (a “Deadlock Notice”). If a Deadlock Notice is delivered by Agent
and a decision is not reached on the relevant Consent Action within five
(5) days thereafter, then Agent may elect, but is in no way obligated, to
purchase the Note of each dissenting Lender (the “Responding Party”) upon
written notice to such Responding Party. The purchase price for the Responding
Party’s Note will be the outstanding principal balance of such Responding
Party’s Note as of the date of the sale, together with any accrued and unpaid
interest. In the event that Agent shall elect to purchase a Responding Party’s
Note, such sale shall take place on a date and at a reasonable time and place
designated by Agent, which shall be no later than fifteen (15) Business Days
after Agent’s exercise of its purchase right. Upon such sale, (i) the Responding
Party shall transfer and assign to Agent, free and clear of all liens, claims,
security interests, subparticipations and encumbrances, all of its rights, title
and interest with respect to its Note (including, without limitation, all of
Responding Party’s Commitment with respect thereto, all Loans owing to it with
respect thereto and all of its rights and obligations under this Agreement and
the other Loan Documents) provided any indemnification rights of such Responding
Party hereunder shall survive such assignment; and (ii) Agent shall pay the
applicable purchase price to the Responding Party by way of a wire transfer of
immediately available funds to the account so designated by the Responding
Party. If the Responding Party fails to convey its Note as set forth above
within the time and in the manner set forth above, then Agent shall have any and
all remedies available to it at law or in equity, including specific
performance. For purposes of this §27, a Responding Party shall also include any
Lender that refuses to execute any amendment, waiver or other modification that
has otherwise been agreed to among the Agent, the Borrower and the Required
Lenders.

 

96



--------------------------------------------------------------------------------

§28. SEVERABILITY.

The provisions of this Agreement are severable, and if any one clause or
provision hereof shall be held invalid or unenforceable in whole or in part in
any jurisdiction, then such invalidity or unenforceability shall affect only
such clause or provision, or part thereof, in such jurisdiction, and shall not
in any manner affect such clause or provision in any other jurisdiction, or any
other clause or provision of this Agreement in any jurisdiction.

§29. TIME OF THE ESSENCE.

Time is of the essence with respect to each and every covenant, agreement and
obligation of Borrower and Guarantor under this Agreement and the other Loan
Documents.

§30. NO UNWRITTEN AGREEMENTS.

THE LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES. ANY ADDITIONAL TERMS OF THE AGREEMENT BETWEEN THE PARTIES ARE SET FORTH
BELOW.

§31. REPLACEMENT NOTES.

Upon receipt of evidence reasonably satisfactory to Borrower of the loss, theft,
destruction or mutilation of any Note, and in the case of any such loss, theft
or destruction, upon delivery of an indemnity agreement reasonably satisfactory
to Borrower or, in the case of any such mutilation, upon surrender and
cancellation of the applicable Note, Borrower will execute and deliver, in lieu
thereof, a replacement Note, identical in form and substance to the applicable
Note and dated as of the date of the applicable Note and upon such execution and
delivery all references in the Loan Documents to such Note shall be deemed to
refer to such replacement Note.

§32. NO THIRD PARTIES BENEFITED.

This Agreement and the other Loan Documents are made and entered into for the
sole protection and legal benefit of Borrower, the Lenders, the Agent, the
Lender Hedge Providers and their permitted successors and assigns, and no other
Person shall be a direct or indirect legal beneficiary of, or have any direct or
indirect cause of action or claim in connection with, this Agreement or any of
the other Loan Documents. All conditions to the performance of the obligations
of the Agent and the Lenders under this Agreement, including the obligation to
make Loans are imposed solely and exclusively for the benefit of the Agent and
the Lenders and no other Person shall have standing to require satisfaction of
such conditions in accordance with their terms or be entitled to assume that the
Agent and the Lenders will refuse to make Loans in

 

97



--------------------------------------------------------------------------------

the absence of strict compliance with any or all thereof and no other Person
shall, under any circumstances, be deemed to be a beneficiary of such
conditions, any and all of which may be freely waived in whole or in part by the
Agent and the Lenders at any time if in their sole discretion they deem it
desirable to do so. In particular, the Agent and the Lenders make no
representations and assume no obligations as to third parties concerning the
quality of the construction by Borrower of any development or the absence
therefrom of defects.

§33. PATRIOT ACT.

Each Lender and the Agent (for itself and not on behalf of any Lender) hereby
notifies Borrower and Guarantor that, pursuant to the requirements of the
Patriot Act, it is required to obtain, verify and record information that
identifies Borrower and Guarantor, which information includes names and
addresses and other information that will allow such Lender or the Agent, as
applicable, to identify Borrower and Guarantor in accordance with the Patriot
Act.

§34. PARTIAL RELEASE(S) OF COLLATERAL.

Upon the Borrower giving not less than thirty (30) and not more than sixty
(60) days’ advance written notice to Agent of Borrower’s desire to release the
Release Property expressly identified in such notice (each, a “Release Notice”)
from the lien of the Mortgage, Borrower may obtain a Partial Release
(hereinafter defined) from Agent with respect to such Release Property expressly
identified in its Release Notice and Agent shall, at Borrower’s expense, deliver
a partial release of the Release Property from the lien of the Mortgage and the
other Loan Documents in form and substance satisfactory to Agent (a, “Partial
Release”), so long as each of the following conditions precedent are satisfied
prior to the effectiveness of any proposed release:

(a) no Default or Event of Default shall have occurred and be continuing on the
date of the Release Notice or at the time of the release of the Release Property
(and the release of such Release Property shall not result in a Default or Event
of Default under the Loan Documents);

(b) the Agent shall have received a new Appraisal of the Mortgaged Property that
will remain encumbered by the Mortgage immediately following the proposed
release of the Release Property in form and substance satisfactory to the
Required Lenders, and the Required Lenders shall have determined the Appraised
Value for such remaining Mortgaged Property;

(c) the principal amount of the Loans shall not exceed fifty percent (50%) of
the Appraised Value (as determined by the Appraisal of the remaining Mortgaged
Property delivered to, and approved by, Required Lenders as set forth in
(b) above) of the remaining Mortgaged Property; provided, however, Borrower
shall have the right to prepay the Loans prior to the effective date of the
proposed release in an amount necessary to satisfy this condition, which
prepayment shall not be prohibited during the Lock-Out Period (it being
understood and agreed that any portion of the Loans that is prepaid may not be
reborrowed and, in connection with any such prepayment of the Loans, Borrower
shall pay Agent for the account of the Lenders any sums that may be due under
§4.8);

 

98



--------------------------------------------------------------------------------

(d) the Debt Service Coverage Ratio shall not be less than 1.65 : 1.00 after
giving effect to the release of the Release Property (based, for purposes of
this calculation, on the Net Operating Income of only the remaining Mortgaged
Property); provided, however, Borrower shall have the right to prepay the Loans
prior to the effective date of the proposed release in an amount necessary to
satisfy this condition, which prepayment shall not be prohibited during the
Lock-Out Period (it being understood and agreed that any portion of the Loans
that is prepaid may not be reborrowed and, in connection with any such
prepayment of the Loans, Borrower shall pay Agent for the account of the Lenders
any sums that may be due under §4.8);

(e) the Release Property and the remainder of the Mortgaged Property still
encumbered by the Mortgage immediately following the release shall be and
constitute separate subdivided lots or condominium units in accordance with all
applicable laws, rules, regulations and ordinances and such subdivision shall
not violate any Lease or instrument binding on the Borrower or affecting the
remaining Mortgaged Property;

(f) To the extent Borrower desires to create condominium units in order to
satisfy (e) above, Agent shall have approved the condominium documents (and all
related documents and/or instruments);

(g) each of the Release Property and the remainder of the Mortgaged Property
still encumbered by the Mortgage immediately following such release shall be a
separate tax lot;

(h) after giving effect to such proposed release of the Release Property, there
shall be adequate vehicular and pedestrian access from the Mortgaged Property
remaining encumbered by the Mortgage to public roads, and all utility and
municipal services required for the occupancy and operation of the remaining
Mortgaged Property, including, but not limited to, water supply, storm and
sanitary sewage disposal systems, cable services, gas, electric and telephone
facilities, are available for tap-on at the boundaries of the remaining
Mortgaged Property (or through perpetual easements benefitting such remaining
Mortgaged Property);

(i) after giving effect to such proposed release of the Release Property, the
remainder of the Mortgaged Property still encumbered by the Mortgage shall not
violate any zoning, land use or other applicable laws, rules, regulations or
ordinances and there shall be adequate parking (both for the Release Property
and the remainder of the Mortgaged Property still so encumbered);

(j) Borrower shall have provided to Agent evidence reasonably satisfactory to
Agent (including, without limitation, opinions of counsel and endorsements or
updates to mortgagee title insurance policies) that the provisions of this §34
have been complied with and that the portion of the Mortgaged Property which
shall remain subject to the lien of the Mortgage and the other Loan Documents
after the release of the Release Property shall comply with all applicable laws,
rules, regulations and ordinances and all Permitted Exceptions and that the lien
of the Mortgage shall not be affected by such release (except that the Release
Property shall no longer be encumbered by the Mortgage);

 

99



--------------------------------------------------------------------------------

(k) Borrower shall have provided to Agent and the Lenders such amendments to the
Loan Documents as Agent deems reasonably necessary in connection with the
proposed release of the Release Property and in furtherance thereof;

(l) the Borrower shall have paid or reimbursed Agent for all costs, expenses and
fees incurred by Agent (including, without limitation, reasonable attorneys’
fees and disbursements) and all appraisal costs in connection with the
preparation and issuance of the requested release and the other matters
contemplated hereby and the performance of Agent hereunder; and

(m) Agent shall have reasonably determined that the proposed release will not
result in a Material Adverse Effect.

[signatures continued on next page]

 

100



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned have caused this Agreement to be
executed by its duly authorized representatives as of the date first set forth
above.

 

BORROWER: FOX PROPERTIES LLC, a Delaware limited liability company By:   Safari
Ventures LLC, a Delaware limited liability company, its Managing Member   By:  
DuPont Fabros Technology, Inc., a Maryland corporation, its Managing Member    
By:  

/s/ Lammot J. du Pont

    Name:   Lammot J. du Pont     Title:   Executive Chairman of the Board      
(SEAL) GUARANTOR: DUPONT FABROS TECHNOLOGY, L.P., a Maryland limited partnership
By:   DuPont Fabros Technology, Inc., a Maryland corporation, its Sole General
Partner   By:  

/s/ Lammot J. du Pont

    Name:   Lammot J. du Pont     Title:   Executive Chairman of the Board      
(SEAL)

[SIGNATURES CONTINUE ON FOLLOWING PAGE]



--------------------------------------------------------------------------------

AGENT AND LENDERS: TD BANK, NATIONAL ASSOCIATION, individually as a Lender and
as Agent By:  

/s/ David Yesue

Name:   David Yesue Title:   Assistant Vice President



--------------------------------------------------------------------------------

BARCLAYS BANK PLC By:  

/s/ Craig Malloy

Name:   Craig Malloy Title:   Director



--------------------------------------------------------------------------------

JEFFERIES GROUP, INC. By:  

/s/ Charles J. Hendrickson

Name:   Charles J. Hendrickson Title:   MD/Treasurer



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA By:  

/s/ Dan LePage

Name:   Dan LePage Title:   Authorized Signatory



--------------------------------------------------------------------------------

MIHI LLC By:  

/s/ Tim Bishop

Name:   Tim Bishop Title:   President

 

/s/ Christine R. Rivera

Christine R. Rivera Authorized Signatory, Secretary



--------------------------------------------------------------------------------

MACQUARIE BANK LIMITED By:  

/s/ Andrew Dainton

Name:   Andrew Dainton Title:   Associate Director By:  

/s/ Gena Cerny

Name:   Gena Cerny Title:   Manager



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF NOTE

            , 20    

$        

FOR VALUE RECEIVED, the undersigned (collectively, “Maker”), hereby promise to
pay to                                           (“Payee”), or order, in
accordance with the terms of that certain Credit Agreement, dated as of
            , 20    , as from time to time in effect, among Fox Properties LLC,
DuPont Fabros Technology, L.P., TD Bank, National Association, for itself and as
Agent, and such other Lenders as may be from time to time named therein (the
“Credit Agreement”), to the extent not sooner paid, on or before the Maturity
Date, the principal sum of                      ($        ), or such amount as
may be advanced by the Payee under the Credit Agreement as a Loan with daily
interest from the date thereof, computed as provided in the Credit Agreement, on
the principal amount hereof from time to time unpaid, at a rate per annum on
each portion of the principal amount which shall at all times be equal to the
rate of interest applicable to such portion in accordance with the Credit
Agreement, and with interest on overdue principal and, to the extent permitted
by applicable law, on overdue installments of interest and late charges at the
rates provided in the Credit Agreement. Interest shall be payable on the dates
specified in the Credit Agreement, except that all accrued interest shall be
paid at the stated or accelerated maturity hereof or upon the prepayment in full
hereof. Capitalized terms used herein and not otherwise defined herein shall
have the meanings set forth in the Credit Agreement.

Payments hereunder shall be made to the Agent for the Payee at c/o Investor
Processing, Mail Code 02-206-01-35, 6000 Atrium Way, Mt. Laurel, New Jersey
08054, or at such other address as Agent may designate from time to time.

This Note is one of one or more Notes evidencing borrowings under and is
entitled to the benefits and subject to the provisions of the Credit Agreement.
The principal of this Note may be due and payable in whole or in part prior to
the Maturity Date and is subject to mandatory prepayment in the amounts and
under the circumstances set forth in the Credit Agreement, and may be prepaid in
whole or from time to time in part, all as set forth in the Credit Agreement.

Notwithstanding anything in this Note to the contrary, all agreements between
the undersigned Maker and the Lenders and the Agent, whether now existing or
hereafter arising and whether written or oral, are hereby limited so that in no
contingency, whether by reason of acceleration of the maturity of any of the
Obligations or otherwise, shall the interest contracted for, charged or received
by the Lenders exceed the maximum amount permissible under applicable law. If,
from any circumstance whatsoever, interest would otherwise be payable to the
Lenders in excess of the maximum lawful amount, the interest payable to the
Lenders shall be reduced to the maximum amount permitted under applicable law;
and if from any circumstance the Lenders shall ever receive anything of value
deemed interest by applicable law in excess of the maximum lawful amount, an
amount equal to any excessive interest shall be applied to the reduction of the
principal balance of the Obligations of the undersigned Maker and to the payment
of interest or, if such excessive interest exceeds the unpaid balance of
principal of the Obligations of the undersigned Maker, such excess shall be
refunded to the undersigned

 

A-1



--------------------------------------------------------------------------------

Maker. All interest paid or agreed to be paid to the Lenders shall, to the
extent permitted by applicable law, be amortized, prorated, allocated and spread
throughout the full period until payment in full of the principal of the
Obligations of the undersigned Maker (including the period of any renewal or
extension thereof) so that the interest thereon for such full period shall not
exceed the maximum amount permitted by applicable law. This paragraph shall
control all agreements between the undersigned Maker and the Lenders and the
Agent.

In case an Event of Default shall occur, the entire principal amount of this
Note may become or be declared due and payable in the manner and with the effect
provided in said Credit Agreement.

This Note shall be governed by the laws of the Commonwealth of Virginia.

The undersigned Maker and all guarantors and endorsers hereby waive presentment,
demand, notice, protest, notice of intention to accelerate the indebtedness
evidenced hereby, notice of acceleration of the indebtedness evidenced hereby
and all other demands and notices in connection with the delivery, acceptance,
performance and enforcement of this Note, except as specifically otherwise
provided in the Credit Agreement, and assent to extensions of time of payment or
forbearance or other indulgence without notice.

IN WITNESS WHEREOF, the undersigned has by its duly authorized officer executed
this Note on the day and year first above written.

 

MAKER: FOX PROPERTIES LLC, a Delaware limited liability company By:   Safari
Ventures LLC, a Delaware limited liability company, its Managing Member   By:  
DuPont Fabros Technology, Inc., a Maryland corporation, its Managing Member    
By:  

 

    Name:   Lammot J. du Pont     Title:   Executive Chairman of the Board      
(SEAL)

 

A-2



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF COMPLIANCE CERTIFICATE

TD Bank, National Association, as Agent

370 Main Street

Worcester, MA 01608

Attn:                     

Ladies and Gentlemen:

Reference is made to the Credit Agreement dated as of             , 20     (as
the same may hereafter be amended, the “Credit Agreement”) by and among Fox
Properties LLC (“Borrower”), DuPont Fabros Technology, L.P. (“Guarantor”), TD
Bank, National Association for itself and as Agent, and the other Lenders from
time to time party thereto. Terms defined in the Credit Agreement and not
otherwise defined herein are used herein as defined in the Credit Agreement.

Pursuant to the Credit Agreement, Borrower is furnishing to you herewith (or
have most recently furnished to you) the consolidated financial statements of
Guarantor for the fiscal period ended                      (the “Balance Sheet
Date”). Such financial statements have been prepared in accordance with GAAP and
present fairly the consolidated financial position of Guarantor at the date
thereof and the results of its operations for the periods covered thereby.

This certificate is submitted in compliance with requirements of §7.4(c) or
§10.12 of the Credit Agreement. If this certificate is provided under a
provision other than §7.4(c), the calculations provided below are made using the
consolidated financial statements of Guarantor as of the Balance Sheet Date
adjusted in the best good faith estimate of Guarantor to give effect to the
making of a Loan, acquisition or disposition of property or other event that
occasions the preparation of this certificate; and the nature of such event and
the estimate of Guarantor of its effects are set forth in reasonable detail in
an attachment hereto. The undersigned officer is the chief financial officer or
chief accounting officer of Guarantor.

The undersigned representative has caused the provisions of the Loan Documents
to be reviewed and have no knowledge of any Default or Event of Default. (Note:
If the signer does have knowledge of any Default or Event of Default, the form
of certificate should be revised to specify the Default or Event of Default, the
nature thereof and the actions taken, being taken or proposed to be taken by
Borrower with respect thereto.)

The undersigned is providing the attached information to demonstrate compliance
as of the date hereof with the covenants described in the attachment hereto.

 

B-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have duly executed this Compliance
Certificate this      day of         , 200  .

 

FOX PROPERTIES LLC, a Delaware limited liability company By:   Safari Ventures
LLC, a Delaware limited liability company, its Managing Member   By:   DuPont
Fabros Technology, Inc., a Maryland corporation, its Managing Member     By:  

 

    Name:   Lammot J. du Pont     Title:   Executive Chairman of the Board      
(SEAL)

 

B-2



--------------------------------------------------------------------------------

APPENDIX TO COMPLIANCE CERTIFICATE

 

B-3



--------------------------------------------------------------------------------

WORKSHEET

GROSS ASSET VALUE

 

A.    Appraised Value of Stabilized Properties    $   B.    Book Value of
Development Properties, until the earlier of (x) the 1 year anniversary of the
date of issuance of a certificate of occupancy for such Real Estate and (y) the
last day of the calendar quarter during which such Real Estate first achieves
85% occupancy:    $   C.    Book Value of Land Assets:    $   D.    Aggregate of
Unrestricted Cash and Cash Equivalents:    $   E.    Pro rata share of Gross
Asset Value attributable to such assets owned by Unconsolidated Affiliates:    $
     Gross Assets Value equals sum of A plus B plus C plus D plus E    $  

 

* Development Properties that have just become Stabilized Properties or newly
acquired Real Estate may be included at book value determined in accordance with
GAAP for up to 90 days pending completion of a determination of the Appraised
Value.

 

B-4



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

THIS ASSIGNMENT AND ACCEPTANCE AGREEMENT (this “Agreement”) dated
                            , by and between                             
(“Assignor”), and                              (“Assignee”).

W I T N E S S E T H:

WHEREAS, Assignor is a party to that certain Credit Agreement, dated
            , 20    , by and among FOX PROPERTIES LLC (“Borrower”), DuPont
Fabros Technology, L.P. (“Guarantor”), the other lenders that are or may become
a party thereto, and TD BANK, NATIONAL ASSOCIATION, individually and as Agent
(the “Loan Agreement”); and

WHEREAS, Assignor desires to transfer to Assignee [Describe assigned Commitment]
under the Loan Agreement and its rights with respect to the Commitment assigned
and its Outstanding Loans with respect thereto;

NOW, THEREFORE, for and in consideration of the sum of Ten and No/100 Dollars
($10.00) and other good and valuable considerations, the receipt and sufficiency
of which are hereby acknowledged, Assignor and Assignee hereby agree as follows:

1. Definitions. Terms defined in the Loan Agreement and used herein without
definition shall have the respective meanings assigned to such terms in the Loan
Agreement.

2. Assignment.

(a) Subject to the terms and conditions of this Agreement and in consideration
of the payment to be made by Assignee to Assignor pursuant to Paragraph 5 of
this Agreement, effective as of the “Assignment Date” (as defined in Paragraph 7
below), Assignor hereby irrevocably sells, transfers and assigns to Assignee,
without recourse, a portion of its Note in the amount of $         representing
a $         Commitment, and a                      percent (    %) Commitment
Percentage, and a corresponding interest in and to all of the other rights and
obligations under the Loan Agreement and the other Loan Documents relating
thereto (the assigned interests being hereinafter referred to as the “Assigned
Interests”), including Assignor’s share of all outstanding Loans with respect to
the Assigned Interests and the right to receive interest and principal on and
all other fees and amounts with respect to the Assigned Interests, all from and
after the Assignment Date, all as if Assignee were an original Lender under and
signatory to the Loan Agreement having a Commitment Percentage equal to the
amount of the respective Assigned Interests.

(b) Assignee, subject to the terms and conditions hereof, hereby assumes all
obligations of Assignor with respect to the Assigned Interests from and after
the Assignment Date as if Assignee were an original Lender under and signatory
to the Loan Agreement and the “Intercreditor Agreement” (as hereinafter
defined), which obligations shall include, but shall not be limited to, the
obligation to indemnify the Agent as provided therein (such obligations,
together with all other obligations set forth in the Loan Agreement and the
other Loan

 

C-1



--------------------------------------------------------------------------------

Documents are hereinafter collectively referred to as the “Assigned
Obligations”). Assignor shall have no further duties or obligations with respect
to, and shall have no further interest in, the Assigned Obligations or the
Assigned Interests.

3. Representations and Requests of Assignor.

(a) Assignor represents and warrants to Assignee (i) that it is legally
authorized to, and has full power and authority to, enter into this Agreement
and perform its obligations under this Agreement; (ii) that as of the date
hereof, before giving effect to the assignment contemplated hereby the principal
face amount of Assignor’s Note is $         and the aggregate outstanding
principal balance of the Loans made by it equals $        , and (iii) that it
has forwarded to the Agent the Note held by Assignor. Assignor makes no
representation or warranty, express or implied, and assumes no responsibility
with respect to any statements, warranties or representations made in or in
connection with the Loan Documents or the execution, legality, validity,
enforceability, genuineness or sufficiency of any Loan Document or any other
instrument or document furnished pursuant thereto or in connection with the
Loan, the collectability of the Loans, the continued solvency of Borrower or
Guarantor or the continued existence, sufficiency or value of the Collateral or
any assets of Borrower or Guarantor which may be realized upon for the repayment
of the Loans, or the performance or observance by Borrower or Guarantor of any
of their respective obligations under the Loan Documents to which it is a party
or any other instrument or document delivered or executed pursuant thereto or in
connection with the Loan; other than that it is the legal and beneficial owner
of, or has the right to assign, the interests being assigned by it hereunder and
that such interests are free and clear of any adverse claim.

(b) Assignor requests that the Agent obtain replacement notes for each of
Assignor and Assignee as provided in the Loan Agreement.

4. Representations of Assignee. Assignee makes and confirms to the Agent,
Assignor and the other Lenders all of the representations, warranties and
covenants of a Lender under Articles 14 and 18 of the Loan Agreement. Without
limiting the foregoing, Assignee (a) represents and warrants that it is legally
authorized to, and has full power and authority to, enter into this Agreement
and perform its obligations under this Agreement; (b) confirms that it has
received copies of such documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Agreement;
(c) agrees that it has and will, independently and without reliance upon
Assignor, any other Lender or the Agent and based upon such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in evaluating the Loans, the Loan Documents, the
creditworthiness of Borrower or Guarantor and the value of the assets of
Borrower or Guarantor, and taking or not taking action under the Loan Documents
and any intercreditor agreement among the Lenders and the Agent (the
“Intercreditor Agreement”); (d) appoints and authorizes the Agent to take such
action as agent on its behalf and to exercise such powers as are reasonably
incidental thereto pursuant to the terms of the Loan Documents and the
Intercreditor Agreement; (e) agrees that, by this Assignment, Assignee has
become a party to and will perform in accordance with their terms all the
obligations which by the terms of the Loan Documents and the Intercreditor
Agreement are required to be performed by it as a Lender; (f) represents and
warrants that Assignee does not control, is not controlled by, is not under
common control with and is otherwise free from

 

C-2



--------------------------------------------------------------------------------

influence or control by, Borrower, Guarantor or REIT, (g) represents and
warrants that Assignee is an Eligible Assignee (as defined in the Loan
Agreement), and (h) agrees that if Assignee is not incorporated under the laws
of the United States of America or any State, it has on or prior to the date
hereof delivered to Borrower and Agent certification as to its exemption (or
lack thereof) from deduction or withholding of any United States federal income
taxes. Assignee agrees that Borrower may rely on the representation contained in
Section 4(h).

5. Payments to Assignor. In consideration of the assignment made pursuant to
Paragraph 1 of this Agreement, Assignee agrees to pay to Assignor on the
Assignment Date, an amount equal to $         representing the aggregate
principal amount outstanding of the Loans owing to Assignor under the Loan
Agreement and the other Loan Documents with respect to the Assigned Interests.

6. Payments by Assignor. Assignor agrees to pay the Agent on the Assignment Date
the registration fee required by §18.2 of the Loan Agreement.

7. Effectiveness.

(a) The effective date for this Agreement shall be                      (the
“Assignment Date”). Following the execution of this Agreement, each party hereto
shall deliver its duly executed counterpart hereof to the Agent for acceptance
and recording in the Register by the Agent.

(b) Upon such acceptance and recording and from and after the Assignment Date,
(i) Assignee shall be a party to the Loan Agreement and the Intercreditor
Agreement and, to the extent of the Assigned Interests, have the rights and
obligations of a Lender thereunder, and (ii) Assignor shall, with respect to the
Assigned Interests, relinquish its rights and be released from its obligations
under the Loan Agreement and the Intercreditor Agreement.

(c) Upon such acceptance and recording and from and after the Assignment Date,
the Agent shall make all payments in respect of the rights and interests
assigned hereby accruing after the Assignment Date (including payments of
principal, interest, fees and other amounts) to Assignee.

(d) All outstanding LIBOR Rate Loans shall continue in effect for the remainder
of their applicable Interest Periods and Assignee shall accept the currently
effective interest rates on its Assigned Interest of each LIBOR Rate Loan.

8. Notices. Assignee specifies as its address for notices and its Lending Office
for all assigned Loans, the offices set forth below:

 

Notice Address:    

 

      

 

      

 

      

 

       Attn:  

 

       Facsimile:   

 

C-3



--------------------------------------------------------------------------------

Domestic Lending Office:   Same as above Eurodollar Lending Office:   Same as
above

9. Payment Instructions. All payments to Assignee under the Loan Agreement shall
be made as provided in the Loan Agreement in accordance with the separate
instructions delivered to Agent.

10. Governing Law. THIS AGREEMENT IS INTENDED TO TAKE EFFECT AS A SEALED
INSTRUMENT FOR ALL PURPOSES AND TO BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE COMMONWEALTH OF VIRGINIA (WITHOUT REFERENCE TO CONFLICT OF
LAWS).

11. Counterparts. This Agreement may be executed in any number of counterparts
which shall together constitute but one and the same agreement.

12. Amendments. This Agreement may not be amended, modified or terminated except
by an agreement in writing signed by Assignor and Assignee, and consented to by
Agent.

13. Successors. This Agreement shall inure to the benefit of the parties hereto
and their respective successors and assigns as permitted by the terms of Loan
Agreement and the Intercreditor Agreement.

[signatures on following page]

 

C-4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, intending to be legally bound, each of the undersigned has
caused this Agreement to be executed on its behalf by its officers thereunto
duly authorized, as of the date first above written.

 

ASSIGNEE:

By:  

 

Title:   ASSIGNOR: By:  

 

Title:  

 

RECEIPT ACKNOWLEDGED AND ASSIGNMENT CONSENTED TO BY: TD BANK, NATIONAL
ASSOCIATION, as Agent By:  

 

Title:   CONSENTED TO BY:1

FOX PROPERTIES LLC,

a Delaware limited liability company

By:   Safari Ventures LLC, a Delaware
limited liability company, its Managing Member  

By:

 

 

 

DuPont Fabros Technology, Inc., a Maryland

corporation, its Managing Member

    By:  

 

    Name:   Lammot J. du Pont     Title:   Executive Chairman of the Board      
(SEAL)

 

 

1

Insert to extent required by Credit Agreement.

 

C-5



--------------------------------------------------------------------------------

EXHIBIT D-1

ACC5 PHASE I

[ATTACHED]

[MAP OF ACC5 PHASE I]



--------------------------------------------------------------------------------

EXHIBIT D-2

ACC5 PHASE II

[ATTACHED]

[MAP OF ACC5 PHASE II]



--------------------------------------------------------------------------------

EXHIBIT D-3

ACC6

[ATTACHED]

[MAP OF UNDEVELOPED SITE]



--------------------------------------------------------------------------------

SCHEDULE 1.1

LENDERS AND COMMITMENTS

 

Name and Address

   Commitment    Commitment Percentage  

TD Bank, National Association

370 Main Street

Worcester, MA 01608

Attention: David Yesue

Telephone: 508-368-6921

Facsimile:

   $ 50,000,000    33 1/3 % 

LIBOR Lending Office

Same as Above

     

Barclays Bank PLC

745 7th Avenue, 26th Floor

New York, NY 10019

Attention: Craig Malloy

Telephone: 212-526-7150

Facsimile: 646-758-4617

   $ 12,500,000    8 1/3 % 

LIBOR Lending Office

Same as Above

     

Jeffries Group, Inc.

520 Madison Avenue

New York, NY 10022

Attention: Alexander Kelloff

Telephone: 212-284-8123

Facsimile: 646-514-0436

   $ 12,500,000    8 1/3 % 

LIBOR Lending Office

Same as Above

     

Royal Bank of Canada

One Liberty Plaza, 3rd Floor’165

Broadway

New York, NY 10006-1404

Attn: GLA Administrator

Tel: 212- 428-6369

Fax: 212-428-2372

   $ 25,000,000    16 2/3 % 



--------------------------------------------------------------------------------

Name and Address

   Commitment    Commitment Percentage  

LIBOR Lending Office

Same as Above

     

Macquarie Bank Limited

125 W. 55th Street

New York, NY 10019

Attention: Sean Miller

Telephone: 212-231-6535

Facsimile: 212-231-1870

   $ 25,000,000    16 2/3 % 

LIBOR Lending Office

Same as Above

     

MIHI LLC

125 W. 55th Street

New York, NY 10019

Attention: Sean Miller

Telephone: 212-231-6535

Facsimile: 212-231-1870

   $ 25,000,000    16 2/3 % 

LIBOR Lending Office

Same as Above

     

TOTAL

   $ 150,000,000.00    100.0 % 



--------------------------------------------------------------------------------

SCHEDULE 6.3

LIST OF ALL ENCUMBRANCES ON ASSETS

1. $475,000,000 revolving credit and term loan facility (“KeyBank Revolver”),
evidenced by that certain Credit Agreement dated as of August 7, 2007 (the
“Revolver Credit Agreement”) by and among Safari Ventures LLC, Rhino Equity LLC,
Quill Equity LLC, Lemur Properties LLC, Porpoise Ventures LLC (collectively, the
“Original Borrowers”), KeyBank National Association (“Agent”), as lender and
administrative agent for itself and other lending institutions party thereto
(collectively, the “Safari Lenders”), as affected by that certain Consent and
Assumption Agreement dated October 24, 2007 by and among REIT, Original
Borrowers, Guarantor and Agent, as amended by that certain First Amendment to
Credit Agreement dated as of February 28, 2008 among Agent, Guarantor, Original
Borrowers and the Lenders party thereto, and as further amended by that certain
Second Amendment to Credit Agreement dated as of May 13, 2008 among Agent,
Guarantor, Original Borrowers and the Lenders party thereto. The KeyBank
Revolver is secured by the following real property collateral owned by the
listed subsidiaries of Guarantor, which real property collateral is more
particularly described in the Revolver Credit Agreement:

 

  •  

Land and data center known as ACC2, which is owned by Rhino Equity LLC

 

  •  

Land and data center known as ACC3, which is owned by Quill Equity LLC

 

  •  

Land and data center known as VA3, which is owned by Lemur Properties LLC

 

  •  

Land and data center known as VA4, which is owned Porpoise Ventures LLC

Each of the listed properties is subject to a deed of trust lien in connection
with the KeyBank Revolver.

2. $250,000,000 term loan (“ACC4 Loan”), evidenced by that certain Credit
Agreement dated as of October 24, 2008 (the “ACC4 Credit Agreement”) by and
among Grizzly Ventures LLC (“Grizzly”), Guarantor and KeyBank National
Association (“Agent”), as lender and administrative agent for itself and other
lending institutions party thereto, as amended by that certain First Amendment
to Credit Agreement and Other Loan Documents dated as of February 10, 2009 by
and among Grizzly, Guarantor, Tarantula Ventures LLC, Agent and the Lenders
party thereto. The ACC4 Loan is secured by the real property collateral owned by
the listed subsidiaries of Guarantor, which real property collateral is more
particularly described in the ACC4 Credit Agreement:

 

  •  

Land and a data center known as ACC4, which is owned by Grizzly Ventures LLC

 

  •  

Land and a data center known as CH1, which is owned by Tarantula Ventures LLC

3. $5,000,000 term loan (“SC1 Loan”), evidenced by that certain Deed of Trust
dated as of February 3, 2009 (the “SC1 Deed of Trust”) made by Xeres Ventures
LLC, a Delaware limited liability company (“Xeres”) in favor of Commonwealth
Land Title Insurance Company, a California corporation, as Trustee, for the
benefit of First Credit Bank, a California banking corporation (“SC1 Lender”).
The SC1 Loan is secured by the real property collateral consisting of land and a
data center known as SC1 (and more particularly described in the SC1 Deed of
Trust), which is owned by Xeres, a Subsidiary of Guarantor.

Schedule 6.3 – Page 1



--------------------------------------------------------------------------------

SCHEDULE 6.5

NO MATERIAL CHANGES

None.

Schedule 6.5 – Page 1



--------------------------------------------------------------------------------

SCHEDULE 6.7

PENDING LITIGATION

None.

Schedule 6.7 – Page 1



--------------------------------------------------------------------------------

SCHEDULE 6.15

CERTAIN TRANSACTIONS

None.

Schedule 6.15 – Page 1



--------------------------------------------------------------------------------

SCHEDULE 6.20(c)

ENVIRONMENTAL RELEASES

At the property located in Piscataway, New Jersey, and owned by Whale Ventures
LLC (a Subsidiary of Guarantor), there exist certain environmental conditions
which have been previously disclosed to Agent. Currently, there are remediation
and monitoring plans in place at the property, which plans have been provided to
Agent, and with which Whale Ventures LLC is required to comply. Notwithstanding
the foregoing, there is no indication that these environmental conditions will
have a Material Adverse Effect.

Schedule 6.20(c) – Page 1



--------------------------------------------------------------------------------

SCHEDULE 6.20(d)

REQUIRED ENVIRONMENTAL ACTIONS

None.

Schedule 6.20(d) – Page 1



--------------------------------------------------------------------------------

SCHEDULE 6.21(a)

SUBSIDIARIES OF GUARANTOR

 

Name of Entity

   Jurisdiction of
Formation   

Direct and Indirect Ownership Interests

Safari Ventures LLC

   Delaware    99% owned by Guarantor, 1% owned by REIT

Rhino Equity LLC

   Delaware    100% owned by Safari Ventures LLC

Quill Equity LLC

   Delaware    100% owned by Safari Ventures LLC

Porpoise Ventures LLC

   Delaware    100% owned by Safari Ventures LLC

Lemur Properties LLC

   Delaware    100% owned by Safari Ventures LLC

Fox Properties LLC

   Delaware    100% owned by Safari Ventures LLC

Tarantula Interests LLC

   Delaware    100% owned by Safari Ventures LLC

Tarantula Ventures LLC

   Delaware    100% owned by Tarantula Interests LLC

Grizzly Equity LLC

   Delaware    100% owned by Guarantor

Grizzly Ventures LLC

   Delaware    100% owned by Grizzly Equity LLC

Whale Holdings LLC

   Delaware    100% owned by Guarantor

Whale Interests LLC

   Delaware    100% owned by Whale Holdings LLC

Whale Ventures LLC

   Delaware    100% owned by Whale Interests LLC

Yak Management LLC

   Delaware    100% owned by Guarantor

Yak Interests LLC

   Delaware    100% owned by Yak Management LLC

Yak Ventures LLC

   Delaware    100% owned by Yak Interests LLC

Xeres Management LLC

   Delaware    100% owned by Guarantor

Xeres Interests LLC

   Delaware    100% owned by Xeres Management LLC

Xeres Ventures LLC

   Delaware    100% owned by Xeres Interests LLC

DFD Technical Services TRS, LLC

   Delaware    100% owned by Guarantor

DF Property Management LLC

   Delaware    99% owned by Guarantor, 1% owned by Safari Ventures LLC

Schedule 6.21(a) – Page 1



--------------------------------------------------------------------------------

SCHEDULE 6.21(b)

UNCONSOLIDATED AFFILIATES OF GUARANTOR AND ITS SUBSIDIARIES

None.

Schedule 6.21(b) – Page 1



--------------------------------------------------------------------------------

SCHEDULE 6.22

EXCEPTIONS TO RENT ROLL

None.

Schedule 6.22 – Page 1



--------------------------------------------------------------------------------

SCHEDULE 6.23

MANAGEMENT AGREEMENTS

Management Agreement dated as of September 1, 2009, by and between Borrower
(“Owner”) and Guarantor (“Property Manager”).

Schedule 6.23 – Page 1



--------------------------------------------------------------------------------

SCHEDULE 6.25

MATERIAL LOAN AGREEMENTS

Borrower:

None.

Guarantor:

 

1. KeyBank Revolver Loan Documents.

 

  •  

Credit Agreement dated as of August 7, 2007 by and among Safari Ventures LLC,
Rhino Equity LLC, Quill Equity LLC, Lemur Properties LLC, Porpoise Ventures LLC
(collectively, the “Original Borrowers”), KeyBank National Association
(“Agent”), as lender and administrative agent for itself and other lending
institutions party thereto (collectively, the “Safari Lenders”), as affected by
that certain Consent and Assumption Agreement dated October 24, 2007 by and
among REIT, Original Borrowers, Guarantor and Agent, as amended by that certain
First Amendment to Credit Agreement dated as of February 28, 2008 among REIT,
Agent, Guarantor, Original Borrowers and the Lenders party thereto, and as
further amended by that certain Second Amendment to Credit Agreement dated as of
May 13, 2008 among REIT, Agent, Guarantor, Original Borrowers and the Lenders
party thereto;

 

  •  

Amended and Restated Revolving Credit Note made as of August 7, 2007 by Original
Borrowers in favor of KeyBank National Association;

 

  •  

Amended and Restated Revolving Credit Note made as of August 7, 2007 by Original
Borrowers in favor of UBS Loan Finance LLC;

 

  •  

Amended and Restated Revolving Credit Note made as of August 7, 2007 by Original
Borrowers in favor of Lehman Brothers Commercial Bank;

 

  •  

Amended and Restated Revolving Credit Note made as of August 7, 2007 by Original
Borrowers in favor of Bank of America, N.A.;

 

  •  

Amended and Restated Revolving Credit Note made as of August 7, 2007 by Original
Borrowers in favor of Citicorp North America, Inc.;

 

  •  

Amended and Restated Revolving Credit Note made as of August 7, 2007 by Original
Borrowers in favor of Wachovia Bank, National Association;

 

  •  

Amended and Restated Revolving Credit Note made as of August 7, 2007 by Original
Borrowers in favor of Charter One Bank, N.A.;

 

  •  

Amended and Restated Revolving Credit Note made as of August 7, 2007 by Original
Borrowers in favor of Raymond James Bank, FSB;

Schedule 6.25 – Page 1



--------------------------------------------------------------------------------

  •  

Amended and Restated Revolving Credit Note made as of August 7, 2007 by Original
Borrowers in favor of Sovereign Bank;

 

  •  

Amended and Restated Revolving Credit Note made as of August 7, 2007 by Original
Borrowers in favor of National City Bank;

 

  •  

Amended and Restated Revolving Credit Note made as of August 7, 2007 by Original
Borrowers in favor of Allied Irish Banks, p.l.c.;

 

  •  

Amended and Restated Revolving Credit Note made as of August 7, 2007 by Original
Borrowers in favor of Midfirst Bank;

 

  •  

Amended and Restated Term Note made as of August 7, 2007 by Original Borrowers
in favor of KeyBank National Association;

 

  •  

Amended and Restated Term Note made as of August 7, 2007 by Original Borrowers
in favor of UBS Loan Finance LLC;

 

  •  

Amended and Restated Term Note made as of August 7, 2007 by Original Borrowers
in favor of Lehman Brothers Commercial Bank;

 

  •  

Amended and Restated Term Note made as of August 7, 2007 by Original Borrowers
in favor of Bank of America, N.A.;

 

  •  

Amended and Restated Term Note made as of August 7, 2007 by Original Borrowers
in favor of Citicorp North America, Inc.;

 

  •  

Amended and Restated Term Note made as of August 7, 2007 by Original Borrowers
in favor of Wachovia Bank, National Association;

 

  •  

Amended and Restated Term Note made as of August 7, 2007 by Original Borrowers
in favor of Charter One Bank, N.A.;

 

  •  

Amended and Restated Term Note made as of August 7, 2007 by Original Borrowers
in favor of Raymond James Bank, FSB;

 

  •  

Amended and Restated Term Note made as of August 7, 2007 by Original Borrowers
in favor of Sovereign Bank;

 

  •  

Amended and Restated Term Note made as of August 7, 2007 by Original Borrowers
in favor of National City Bank;

 

  •  

Amended and Restated Term Note made as of August 7, 2007 by Original Borrowers
in favor of Midfirst Bank;

 

  •  

Amended and Restated Term Note made as of August 7, 2007 by Original Borrowers
in favor of AIB Debt Management, Limited;



--------------------------------------------------------------------------------

  •  

Swing Loan Note made as of August 7, 2007 by Original Borrowers in favor of
KeyBank National Association; and

 

  •  

Indemnity Agreement Regarding Hazardous Materials made as of August 7, 2007 by
Original Borrowers in favor of Safari Lenders.

 

2. KeyBank ACC4 Loan

 

  •  

Credit Agreement dated as of October 24, 2008 by and among Grizzly Ventures LLC
(“Grizzly”), Guarantor and KeyBank National Association (“Agent”), as lender and
administrative agent for itself and other lending institutions party thereto
(collectively, the “Grizzly Lenders”), as amended by that certain First
Amendment to Credit Agreement and Other Loan Documents dated as of February 10,
2009 by and among Grizzly, Guarantor, Tarantula Ventures LLC (“Additional
Guarantor”), Agent and the other lending institutions party thereto
(collectively, the “Additional Grizzly Lenders”);

 

  •  

Term Note made as of October 24, 2008 by Grizzly in favor of Lake Forest Bank
and Trust Company;

 

  •  

Term Note made as of October 24, 2008 by Grizzly in favor of Caterpillar
Financial Services Corporation;

 

  •  

Term Note made as of October 24, 2008 by Grizzly in favor of UBS Loan Finance
LLC;

 

  •  

Indemnity Agreement Regarding Hazardous Materials made as of October 24, 2008 by
Grizzly and Guarantor in favor of Grizzly Lenders;

 

  •  

Guaranty made as of October 24, 2008 by Guarantor in favor of Grizzly Lenders;
and

 

  •  

Indemnity and Guaranty Agreement made as of October 24, 2008 by Guarantor in
favor of Grizzly Lenders.

 

  •  

Replacement Term Note made as of February 10, 2009 by Grizzly in favor of
KeyBank National Association;

 

  •  

Term Note made as of February 10, 2009 by Grizzly in favor of TD Bank, National
Association;

 

  •  

Term Note made as of February 10, 2009 by Grizzly in favor of National City
Bank;

 

  •  

Term Note made as of February 10, 2009 by Grizzly in favor of Sovereign Bank;

 

  •  

Term Note made as of February 10, 2009 by Grizzly in favor of Raymond James,
FSB;

 

  •  

Term Note made as of February 10, 2009 by Grizzly in favor of Mercantile Bank;

 

  •  

Term Note made as of February 10, 2009 by Grizzly in favor of Tristate Capital
Bank;



--------------------------------------------------------------------------------

  •  

Contribution Agreement dated as of February 10, 2009 by and among Grizzly,
Guarantor and Additional Guarantor;

 

  •  

Indemnity Agreement Regarding Hazardous Materials made as of February 10, 2009
by Guarantor and Additional Guarantor in favor of the Additional Grizzly
Lenders; and

 

  •  

Indemnity and Guaranty Agreement made as of February 10, 2009 by Guarantor in
favor of the Additional Grizzly Lenders.

 

3. First Credit Bank SC1 Loan (Xeres Ventures LLC)

 

  •  

Guaranty of Payment made as of February 3, 2009 by Guarantor in favor of First
Credit Bank, a California banking corporation.



--------------------------------------------------------------------------------

SCHEDULE 7.12

MANAGEMENT AGREEMENT

Management Agreement dated as of September 1, 2009, by and between Borrower
(“Owner”) and Guarantor (“Property Manager”).

 

Schedule 7.12 – Page 1